Exhibit 10.50

$300,000,000 Revolving Credit Facility

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

KOPPERS INC.

as Borrower

THE GUARANTORS PARTY HERETO

THE LENDERS PARTY HERETO

PNC CAPITAL MARKETS LLC AND RBS GREENWICH CAPITAL

as Co-Lead Arrangers

PNC CAPITAL MARKETS LLC, BANC OF AMERICA SECURITIES LLC AND

RBS GREENWICH CAPITAL, as Joint Bookrunners

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

BANK OF AMERICA, N.A., as Documentation Agent

and

CITIZENS BANK OF PENNSYLVANIA, FIRST COMMONWEALTH BANK AND

WELLS FARGO BANK, N.A., as Syndication Agents

Dated as of October 31, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    CERTAIN DEFINITIONS    1    1.1    Certain Definitions.    1    1.2   
Construction.    29       1.2.1.   

Number; Inclusion.

   29       1.2.2.   

Determination.

   30       1.2.3.   

Administrative Agent’s Discretion and Consent.

   30       1.2.4.   

Documents Taken as a Whole.

   30       1.2.5.   

Headings.

   30       1.2.6.   

Implied References to this Agreement.

   30       1.2.7.   

Persons.

   30       1.2.8.   

Modifications to Documents.

   31       1.2.9.   

From, To and Through.

   31       1.2.10.   

Shall; Will.

   31    1.3    Accounting Principles.    31 2.    REVOLVING CREDIT AND SWING
LOAN FACILITIES    31    2.1   

Revolving Credit Loans and Swing Loans.

   31       2.1.1.   

Revolving Credit Loans.

   31       2.1.2.   

Swing Loans.

   32       2.1.3.   

Restatement of Commitments.

   32    2.2    Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans.    32    2.3    Commitment Fees.    32    2.4    Reduction of Revolving
Credit Commitment.    33    2.5    Revolving Credit Loan Requests; Swing Loan
Requests.    33       2.5.1.   

Revolving Credit Loan Requests.

   33       2.5.2.   

Swing Loan Requests.

   34    2.6    Making Revolving Credit Loans and Swing Loans.    34      
2.6.1.   

Making Revolving Credit Loans

   34       2.6.2.   

Making Swing Loans.

   35    2.7    Revolving Credit Notes; Swing Loan Notes.    35       2.7.1.   

Revolving Credit Notes.

   35       2.7.2.   

Swing Loan Notes.

   35    2.8    Use of Proceeds.    35    2.9    Borrowings to Repay Swing
Loans.    35    2.10    Letter of Credit Subfacility.    36       2.10.1.   

Issuance of Letters of Credit.

   36       2.10.2.   

Letter of Credit Fees.

   37       2.10.3.   

Disbursements, Reimbursement.

   37       2.10.4.   

Repayment of Participation Advances.

   38       2.10.5.   

Documentation.

   39       2.10.6.   

Determinations to Honor Drawing Requests.

   39       2.10.7.   

Nature of Participation and Reimbursement Obligations for Letters of Credit.

   39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      2.10.8.    Indemnity.    41       2.10.9.    Liability for Acts and
Omissions.    41    2.11    Periodic Computations of Dollar Equivalent Amounts
of Letters of Credit Outstanding.    43    2.12    Additional Revolving Credit
Commitments.    43 3.    [INTENTIONALLY OMITTED].    44 4.    INTEREST RATES   
44    4.1    Interest Rate Options.    44       4.1.1.    Revolving Credit
Interest Rate Options.    44       4.1.2.    Rate Quotations.    45    4.2   
Interest Periods.    45       4.2.1.    Amount of Borrowing Tranche.    45      
4.2.2.    Renewals.    45    4.3    Interest After Default.    45       4.3.1.
   Letter of Credit Fees, Interest Rate.    45       4.3.2.    Other
Obligations.    45       4.3.3.    Acknowledgment.    46    4.4    Euro-Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available.    46   
   4.4.1.    Unascertainable.    46       4.4.2.    Illegality; Increased Costs;
Deposits Not Available.    46       4.4.3.    Administrative Agent’s and
Lender’s Rights.    46    4.5    Selection of Interest Rate Options.    47   
4.6    Canadian Interest Provisions.    47 5.    PAYMENTS    48    5.1   
Payments.    48    5.2    Pro Rata Treatment of Lenders.    48    5.3   
Interest Payment Dates.    48    5.4    Voluntary Prepayments.    49      
5.4.1.    Right to Prepay.    49       5.4.2.    Replacement of a Lender.    50
      5.4.3.    Change of Lending Office.    50    5.5    Mandatory Prepayments.
   51       5.5.1.    Recovery of Insurance Proceeds.    51       5.5.2.   
Application Among Loans and Interest Rate Options.    51    5.6    Additional
Compensation in Certain Circumstances.    51       5.6.1.    Increased Costs or
Reduced Return Resulting from Taxes, Reserves, Capital Adequacy Requirements,
Expenses, Etc.    51       5.6.2.    Indemnity.    52    5.7    Collections;
Administrative Agent’s Right to Notify Account Debtors.    53    5.8    Judgment
Currency.    53       5.8.1.    Currency Conversion Procedures for Judgments.   
53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      5.8.2.    Indemnity in Certain Events.    53 6.    REPRESENTATIONS AND
WARRANTIES    54    6.1    Representations and Warranties.    54       6.1.1.   
Organization and Qualification.    54       6.1.2.    Capitalization and
Ownership.    54       6.1.3.    Subsidiaries.    54       6.1.4.    Power and
Authority.    55       6.1.5.    Validity and Binding Effect.    55       6.1.6.
   No Conflict.    55       6.1.7.    Litigation.    55       6.1.8.    Title to
Properties.    56       6.1.9.    Financial Statements.    56       6.1.10.   
Use of Proceeds; Margin Stock; Section 20 Subsidiaries.    57       6.1.11.   
Full Disclosure.    57       6.1.12.    Taxes.    58       6.1.13.    Consents
and Approvals.    58       6.1.14.    No Event of Default; Compliance with
Instruments.    58       6.1.15.    Patents, Trademarks, Copyrights, Licenses,
Etc.    58       6.1.16.    Security Interests.    59       6.1.17.   
[Intentionally Omitted].    59       6.1.18.    Status of the Pledged
Collateral.    59       6.1.19.    Insurance.    60       6.1.20.    Compliance
with Laws.    60       6.1.21.    Material Contracts.    60       6.1.22.   
Investment Companies; Regulated Entities.    60       6.1.23.    Plans and
Benefit Arrangements.    60       6.1.24.    Employment Matters.    61      
6.1.25.    Environmental Matters and Safety Matters.    62       6.1.26.   
Senior Debt Status.    65       6.1.27.    Solvency.    65    6.2    Updates to
Schedules.    65 7.    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
   66    7.1    First Loans and Letters of Credit.    66       7.1.1.   
Officer’s Certificates.    66       7.1.2.    Secretary’s or Director’s
Certificates.    66       7.1.3.    Delivery of Loan Documents.    67      
7.1.4.    Opinion of Counsel.    67       7.1.5.    Legal Details.    67      
7.1.6.    Payment of Fees.    67       7.1.7.    [Intentionally Omitted].    68
      7.1.8.    Management Agreements and Employment Contracts.    68      
7.1.9.    Consents.    68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      7.1.10.    Officer’s Certificates Regarding MACs.    68       7.1.11.   
No Violation of Laws.    68       7.1.12.    No Actions or Proceedings.    68   
   7.1.13.    Insurance Policies; Certificates of Insurance; Endorsements.    68
      7.1.14.    [Intentionally Omitted].    69       7.1.15.    Financing
Statements and Lien Searches.    69       7.1.16.    Landlord’s Waivers.    69
      7.1.17.    [Intentionally Omitted.]    69       7.1.18.    Financial
Statements, Contingent Liabilities, ERISA, Other Due Diligence.    69      
7.1.19.    Capital Structure of Loan Parties.    69       7.1.20.    Projected
Financial Statements.    69    7.2    Each Additional Loan or Letter of Credit.
   70 8.    COVENANTS    70    8.1    Affirmative Covenants.    70       8.1.1.
   Preservation of Existence, Etc.    70       8.1.2.    Payment of Liabilities,
Including Taxes, Etc.    70       8.1.3.    Maintenance of Insurance.    71   
   8.1.4.    Maintenance of Properties and Leases.    72       8.1.5.   
Maintenance of Patents, Trademarks, Etc.    73       8.1.6.    Visitation
Rights.    73       8.1.7.    Keeping of Records and Books of Account.    73   
   8.1.8.    Plans and Benefit Arrangements.    73       8.1.9.    Compliance
with Laws.    73       8.1.10.    Use of Proceeds.    74       8.1.11.   
Further Assurances.    74       8.1.12.    Subordination of Intercompany Loans.
   74    8.2    Negative Covenants.    74       8.2.1.    Indebtedness.    74   
   8.2.2.    Liens.    76       8.2.3.    Guaranties.    76       8.2.4.   
Loans and Investments.    77       8.2.5.    Restricted Payments.    78      
8.2.6.    Liquidations, Mergers, Consolidations, Acquisitions.    79      
8.2.7.    Dispositions of Assets or Subsidiaries.    80       8.2.8.   
Affiliate Transactions.    81       8.2.9.    Subsidiaries, Partnerships and
Joint Ventures.    81       8.2.10.    Continuation of or Change in Business.   
82       8.2.11.    Plans and Benefit Arrangements.    83       8.2.12.   
Fiscal Year.    83       8.2.13.    Issuance of Stock.    83       8.2.14.   
Changes in Organizational Documents; Changes in 2003 Senior Note Debt Documents;
KI Holdings 2004 Notes.    84       8.2.15.    Minimum Domestic Interest
Coverage Ratio.    84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      8.2.16.    Minimum Fixed Charge Coverage Ratio.    84       8.2.17.   
Maximum Leverage Ratio.    84       8.2.18.    Maximum Amount of Obligations.   
85    8.3    Reporting Requirements.    85       8.3.1.    Quarterly Financial
Statements.    85       8.3.2.    Annual Financial Statements.    85      
8.3.3.    Certificate of the Borrower.    86       8.3.4.    [Intentionally
Omitted].    86       8.3.5.    Notice of Default.    86       8.3.6.    Notice
of Litigation.    86       8.3.7.    Certain Events.    87       8.3.8.   
Budgets, Forecasts, Other Reports and Information.    87       8.3.9.    Notices
Regarding Plans and Benefit Arrangements.    88 9.    DEFAULT    89    9.1   
Events of Default.    89       9.1.1.    Payments Under Loan Documents.    89   
   9.1.2.    Breach of Warranty.    89       9.1.3.    Breach of Negative
Covenants or Visitation Rights.    89       9.1.4.    Breach of Other Covenants.
   90       9.1.5.    Defaults in Other Agreements or Indebtedness.    90      
9.1.6.    Final Judgments or Orders.    90       9.1.7.    Loan Document
Unenforceable.    90       9.1.8.    Uninsured Losses; Proceedings Against
Assets.    90       9.1.9.    Notice of Lien or Assessment.    91       9.1.10.
   Insolvency.    91       9.1.11.    Events Relating to Plans and Benefit
Arrangements.    91       9.1.12.    Cessation of Business.    91       9.1.13.
   Change of Control.    92       9.1.14.    Beazer East Default.    92      
9.1.15.    Involuntary Proceedings.    92       9.1.16.    Voluntary
Proceedings.    93    9.2    Consequences of Event of Default.    93      
9.2.1.    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.    93       9.2.2.    Bankruptcy, Insolvency or Reorganization
Proceedings.    93       9.2.3.    Set-off.    94       9.2.4.    Suits,
Actions, Proceedings.    94       9.2.5.    Application of Proceeds; Collateral
Sharing; Loss Sharing.    94       9.2.6.    Other Rights and Remedies.    95   
9.3    Notice of Sale.    96 10.    THE ADMINISTRATIVE AGENT    96    10.1   
Appointment.    96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   10.2    Delegation of Duties.    96    10.3    Nature of Duties; Independent
Credit Investigation.    96    10.4    Actions in Discretion of Administrative
Agent; Instructions From the Lenders.    97    10.5    Reimbursement and
Indemnification of Administrative Agent by the Borrower.    97    10.6   
Exculpatory Provisions; Limitation of Liability.    98    10.7    Reimbursement
and Indemnification of Administrative Agent by Lenders.    99    10.8   
Reliance by Administrative Agent.    100    10.9    Notice of Default.    100   
10.10    Notices.    100    10.11    Lenders in Their Individual Capacities;
Administrative Agent in its Individual Capacity.    100    10.12    Holders of
Notes.    101    10.13    Equalization of Lenders.    101    10.14    Successor
Administrative Agent.    101    10.15    Administrative Agent’s Fee.    102   
10.16    Availability of Funds.    102    10.17    Calculations.    103    10.18
   Beneficiaries.    103    10.19    No Reliance on Agent’s Customer
Identification Program.    103    10.20    Power of Attorney for Quebec
Purposes.    103 11.    MISCELLANEOUS    104    11.1    Modifications,
Amendments or Waivers.    104       11.1.1.    Increase of Commitment; Extension
of Expiration Date.    104       11.1.2.    Extension of Payment; Reduction of
Principal Interest or Fees; Modification of Terms of Payment.    104      
11.1.3.    Release of Collateral or Guarantor.    105       11.1.4.   
Miscellaneous.    105    11.2    No Implied Waivers; Cumulative Remedies;
Writing Required.    105    11.3    Reimbursement and Indemnification of Lenders
by the Borrower; Taxes.    106    11.4    Holidays.    107    11.5    Funding by
Branch, Subsidiary or Affiliate.    107       11.5.1.    Notional Funding.   
107       11.5.2.    Actual Funding.    107    11.6    Notices.    108    11.7
   Severability.    108    11.8    Governing Law.    109    11.9    Prior
Understanding.    109    11.10    Duration; Survival.    109    11.11   
Successors and Assigns.    109    11.12    Confidentiality.    111      
11.12.1.    General.    111       11.12.2.    Sharing Information With
Affiliates of the Lenders.    111    11.13    Counterparts.    112    11.14   
Agents’ or Lender’s Consent.    112



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   11.15    Exceptions.    112    11.16    CONSENT TO FORUM; WAIVER OF JURY
TRIAL.    112    11.17    Certifications from Lenders and Participants.    113
      11.17.1.    Tax Withholding Clause.    113       11.17.2.    USA Patriot
Act.    113    11.18    Joinder of Guarantors.    114



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)

  -      PRICING GRID

SCHEDULE 1.1(B)

  -      COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)

  -      PERMITTED LIENS

SCHEDULE 2.10

  -      LETTERS OF CREDIT

SCHEDULE 6.1.1

  -      QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2

  -      CAPITALIZATION

SCHEDULE 6.1.3

  -      SUBSIDIARIES

SCHEDULE 6.1.7

  -      LITIGATION

SCHEDULE 6.1.8

  -      OWNED AND LEASED REAL PROPERTY

SCHEDULE 6.1.13

  -      CONSENTS AND APPROVALS

SCHEDULE 6.1.15

  -      PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

SCHEDULE 6.1.18

  -      PARTNERSHIP AGREEMENTS; LLC AGREEMENTS

SCHEDULE 6.1.19

  -      INSURANCE POLICIES

SCHEDULE 6.1.21

  -      MATERIAL CONTRACTS

SCHEDULE 6.1.23

  -      EMPLOYEE BENEFIT PLAN DISCLOSURES

SCHEDULE 6.1.25

  -      ENVIRONMENTAL DISCLOSURES

SCHEDULE 8.2.1

  -      PERMITTED INDEBTEDNESS

SCHEDULE 8.2.3

  -      GUARANTIES

SCHEDULE 8.2.4

  -      PERMITTED LOANS AND INVESTMENTS

SCHEDULE 8.2.9

  -      PERMITTED PARTNERSHIPS, LLCs, JOINT VENTURES

SCHEDULE 8.2.10

  -      BUSINESS DESCRIPTIONS EXHIBITS

EXHIBIT 1.1(A)

  -      ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(D)(1)

  -      DEBENTURE PLEDGE AGREEMENT

EXHIBIT 1.1(D)(2)

  -      DEED OF HYPOTHEC

EXHIBIT 1.1(D)(3)

  -      DEMAND DEBENTURE

EXHIBIT 1.1(G)(1)

  -      GUARANTY AGREEMENT

EXHIBIT 1.1(G)(2)

  -      GUARANTOR JOINDER

EXHIBIT 1.1(I)

  -      INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(N)(1)

  -      REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)

  -      SWING LOAN NOTE

EXHIBIT 1.1(P)(1)

  -      PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

EXHIBIT 1.1(P)(2)

  -      PLEDGE AGREEMENT

EXHIBIT 1.1(S)

  -      SECURITY AGREEMENT

EXHIBIT 2.5.1

  -      LOAN REQUEST

EXHIBIT 2.5.2

  -      SWING LOAN REQUEST

EXHIBIT 7.1.4

  -      OPINION OF COUNSEL



--------------------------------------------------------------------------------

EXHIBIT 7.1.16

  -      LANDLORD’S WAIVER

EXHIBIT 8.2.6

  -      ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 8.3.3

  -      QUARTERLY COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of October 31, 2008 and
is made by and among KOPPERS INC., a Pennsylvania corporation (the “Borrower”),
each of the GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter
defined), PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Lenders under this Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”), and BANK OF AMERICA, N.A., as
Documentation Agent, and CITIZENS BANK OF PENNSYLVANIA, FIRST COMMONWEALTH BANK
and WELLS FARGO BANK, N.A. , as Syndication Agents.

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent, the Guarantors and certain of
the Lenders are party to that certain Amended and Restated Credit Agreement
dated as of August 15, 2005, as amended, (the “Existing Credit Agreement”)
pursuant to which the lenders party thereto extended to the Borrower a
$125,000,000 revolving credit facility and a $59,000,000 term loan.

WHEREAS, the Borrower has requested the Lenders to amend and restate the
Existing Credit Agreement and, in connection therewith, provide (i) a revolving
credit facility to the Borrower in an aggregate principal amount not to exceed
$300,000,000; and

WHEREAS, the revolving credit facilities shall be used (i) to refinance the
loans under the Existing Credit Agreement, (ii) to finance the repurchase of the
2003 Senior Notes of the Borrower, (iii) to provide working capital to the
Borrower, (iv) to provide funding for acquisitions and capital expenditures of
the Borrower, and (v) for general corporate purposes of the Borrower, including
transaction costs and expenses; and

WHEREAS, the Lenders are willing to provide such credit facilities upon the
terms and conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Account shall mean any account, contract right, general intangible, chattel
paper, instrument or document representing any right to payment for goods sold
or services rendered, whether or not earned by performance and whether or not
evidenced by a contract,



--------------------------------------------------------------------------------

instrument or document, which is now owned or hereafter acquired by the Borrower
or any other Loan Party. All Accounts of the Loan Parties shall be subject to
the Administrative Agent’s Prior Security Interest for the benefit of the
Lenders and their respective Affiliates.

Account Debtor shall mean any Person who is or who may become obligated to the
Borrower or to any other Loan Party, with respect to, or on account of, an
Account.

Acquisition Compliance Certificate shall have the meaning given to such term in
Section 8.2.6(4)(vi) hereof.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns.

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

Agents shall mean, collectively, the Administrative Agent, the Documentation
Agent and the Syndication Agents.

Agent’s Letter shall have the meaning given to such term in Section 10.15
hereof.

Agreement shall mean this Credit Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time, including all
schedules and exhibits.

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

Applicable Letter of Credit Fee shall mean the percentage rate per annum at the
indicated level of Leverage Ratio in the pricing grid on Schedule 1.1(A) below
the heading “Letter of Credit Fee.” The Applicable Letter of Credit Fee shall be
computed in accordance with the parameters set forth on Schedule 1.1(A).

Applicable Margin shall mean, as applicable:

(A) with respect to the Revolving Credit Loans for which the Base Rate Option
applies, the percentage spread to be added to the Base Rate at the indicated
level of the Leverage Ratio in the pricing grid on Schedule 1.1 (A) below the
heading “Base Rate Spread,” or

 

2



--------------------------------------------------------------------------------

(B) with respect to (i) the Revolving Credit Loans to which the Euro-Rate Option
applies, the percentage spread to be added to the Euro-Rate at the indicated
level of the Leverage Ratio in the pricing grid on Schedule 1.1(A) below the
heading “Euro-Rate Spread.”

The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.1(A).

As-Offered Rate shall mean an interest rate per annum (computed on the basis of
a year of 360 days and actual days elapsed) applicable to the Swing Loans
offered by the Administrative Agent with respect to the Swing Loans, as
determined in its sole discretion.

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Lender, a Transferor Lender, the
Administrative Agent, substantially in the form of Exhibit 1.1(A).

Australian Dollars shall mean lawful money of Australia.

Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from the Borrower, authorized to execute notices,
reports and other documents on behalf of the Loan Parties required hereunder.
The Borrower may amend such list of individuals from time to time by giving
written notice of such amendment to the Administrative Agent.

Base Rate shall mean the greater of (i) the interest rate per annum announced
from time to time by the Administrative Agent at its Principal Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, or (ii) the Federal Funds Open
Rate plus  1/2% per annum; provided however, in the event that the foregoing
determination would result in an interest rate which is less than the Euro-Rate
for a one Month Interest Period plus 150 basis points, then the Base Rate shall
be equal to the Euro-Rate for a one Month Interest Period plus 150 basis points.

Base Rate Option shall mean the option of the Borrower to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
Section 4.1.1(i).

Beazer Acquisition Agreement shall mean the Asset Purchase Agreement dated as of
December 28, 1988, as amended as of July 15, 2004, by and between the Borrower
and Beazer East.

Beazer Acquisition Agreement Guarantee shall mean the Guarantee of Beazer
Limited of all of Beazer East’s liabilities and obligations under Article VII of
the Beazer Acquisition Agreement.

 

3



--------------------------------------------------------------------------------

Beazer East shall mean Beazer East, Inc., a Delaware corporation.

Beazer Limited shall mean Beazer Limited, an English corporation.

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Borrower shall mean Koppers Inc., a corporation organized and existing under the
laws of the Commonwealth of Pennsylvania.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Revolving Credit Loans to which a Euro-Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Revolving Loans to which a Base Rate Option applies shall
constitute one Borrowing Tranche.

Business Day means (i) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Revolving Credit Loan, or
otherwise to be made or given to or from Administrative Agent, a day other than
a Saturday, Sunday or other day on which commercial banks in Pittsburgh,
Pennsylvania are authorized or required by law to close; provided, however, that
when used in connection with Loan for which the Euro-Rate Option applies, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

Cash Equivalents shall mean, at any time, (i) Indebtedness with a maturity of
one year or less issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof),
(ii) certificates of deposit or acceptances with a maturity of one year or less
of any financial institution that is a member of the Federal Reserve System
having combined capital and surplus and undivided profits of not less than
$500,000,000, (iii) commercial paper with a maturity of 270 days or less issued
by a corporation (except an Affiliate of the Borrower) organized under the laws
of any state of the United States or the District of Columbia or of the
Commonwealth of Australia or any state thereof or of England and rated at least
A-1 by Standard & Poor’s or at least P-1 by Moody’s, (iv) repurchase agreements
with institutions described in clause (ii) with respect to investments described
in clause (i), and (v) money market mutual funds or cash management trusts rated
in the highest rating by Standard & Poor’s or Moody’s (and not rated other than
in the highest rating by Standard & Poor’s or Moody’s) or investing solely in
investments described in clauses (i) through (iv) above.

Change of Control shall have the meaning set forth in Section 9.1.13.

 

4



--------------------------------------------------------------------------------

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be October 31, 2008.

Collateral shall mean the Pledged Collateral, the UCC Collateral, and the
Intellectual Property Collateral.

Collateral Agent shall have the meaning given to such term in Section 9.2.5.2
hereof.

Collateral Documents shall have the meaning given to such term in
Section 9.2.5.2 hereof.

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.

Commitment shall mean as to any Lender its Revolving Credit Commitment, and, in
the case of the Administrative Agent, its Swing Loan Commitment and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.

Commitment Fees shall mean the fees payable to the Lenders in accordance with
Section 2.3.

Compliance Certificate shall have the meaning assigned to such term in
Section 8.3.3.

Complying Lender shall mean any Lender which is not a Non-Complying Lender.

Computation Date shall have the meaning assigned to such term in Section 2.11.

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by the Borrower or any of its respective
Subsidiaries, directly or indirectly, to the seller in connection therewith,
(ii) the Indebtedness incurred or assumed by Borrower or any of its
Subsidiaries, whether in favor of the seller or otherwise and whether fixed or
contingent, (iii) any Guaranty given or incurred by the Borrower or any of its
respective Subsidiaries in connection therewith, and (iv) any other
consideration given or obligation incurred by the Borrower or any of its
respective Subsidiaries in connection therewith.

Consolidated EBITDA for any period of determination shall mean (i) the sum of
(a) net income, (b) depreciation, (c) depletion, (d) amortization, (e) other
non-recurring, non-cash charges to net income, (f) losses on the sale of assets
outside the ordinary course of business, (g) interest expense, (h) income tax
expense, (i) cash dividends received from Affiliates to the extent not included
in determining Consolidated Net Income, (j) equity losses of Affiliates (other
than Consolidated Subsidiaries) to the extent included in determining
Consolidated Net

 

5



--------------------------------------------------------------------------------

Income for such period, and (k) non-recurring cash and non-cash charges to net
income in an aggregate cumulative amount not greater than $10,000,000 related to
discontinuation or sale of business operations of the Borrower and its
Subsidiaries as such charges are incurred, minus (ii) the sum of non-recurring,
non-cash credits to net income, gains on the sale of assets outside the ordinary
course of business, and equity earnings of Affiliates (other than Consolidated
Subsidiaries) to the extent included in determining Consolidated Net Income for
such period, in each case of the Borrower and its Subsidiaries for such period
determined and consolidated in accordance with GAAP. For purposes of determining
Consolidated EBITDA, items related to Koppers China and Koppers Mauritius shall
be excluded, except that cash dividends paid by Koppers China and Koppers
Mauritius to a wholly-owned Subsidiary of the Borrower (other than Koppers
China, Koppers Mauritius or any of their respective Subsidiaries) shall be
included in Consolidated EBITDA, but only to the extent that such dividends paid
by Koppers China and Koppers Mauritius exceed the loans, advances and
investments made by the Loan Parties in or to Koppers China, Koppers Mauritius
and their respective Subsidiaries during the period of measurement. For purposes
of this definition, with respect to a business acquired by the Loan Parties
pursuant to a Permitted Acquisition, Consolidated EBITDA as reported in the
maximum Leverage Ratio shall be calculated on a pro forma basis, using
(i) historical numbers, in accordance with GAAP as if the Permitted Acquisition
had been consummated at the beginning of such period or (ii) financial effects
that are reasonably identifiable and factually supportable, as projected by the
Borrower in good faith, and agreed to by the Administrative Agent, and set forth
in a certificate delivered by a Responsible Officer of the Borrower to the
Administrative Agent (which certificate shall also set forth in reasonable
detail the calculation of such financial effects). Additionally, for purposes of
this definition, with respect to a business or assets disposed of by the Loan
Parties pursuant to Section 8.2.7 hereof, Consolidated EBITDA as reported in the
maximum Leverage Ratio shall be calculated as if such disposition had been
consummated at the beginning of such period.

Consolidated Net Income for any period of determination shall mean the
consolidated net income (or loss) after taxes of the Borrower and its
Consolidated Subsidiaries determined and consolidated in accordance with GAAP.

Consolidated Net Tangible Assets shall mean, at any time, the total assets of
the Borrower and its Subsidiaries, less all Intangible Assets, as set forth on
the consolidated balance sheet of the Borrower as of the end of the most
recently concluded fiscal quarter of the Borrower (but excluding the assets and
Intangible Assets of Koppers China, Koppers Mauritius and their respective
Subsidiaries).

Consolidated Subsidiaries of the Borrower shall mean those Subsidiaries whose
accounts are or should be consolidated with those of the Borrower at such time
(but excluding the accounts of Koppers China, Koppers Mauritius and their
respective Subsidiaries).

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or migrating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the performance of a
Remedial Action or which otherwise constitutes a violation of Environmental
Laws.

 

6



--------------------------------------------------------------------------------

Controller shall have the meaning given to such term in the definition of the
term “Insolvency Event”.

Corporations Act shall mean the Corporations Act 2001 (Cth).

Currency Agreement shall mean any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement, among the Borrower or any
of its Subsidiaries, on the one hand, and one or more financial institutions, on
the other hand, designed to protect the Borrower or any of its Subsidiaries
against fluctuations in currency values.

Debenture Pledge Agreement shall mean the Debenture Pledge Agreement,
substantially in the form of Exhibit 1.1(D)(1), executed and delivered by the
Borrower in favor of the Administrative Agent for its own benefit and on behalf
and for the benefit of the Lenders, together with all amendments, extensions,
renewals or replacements thereof or thereto.

Deed of Hypothec shall mean the Deed of Hypothec, substantially in the form of
Exhibit 1.1(D)(2), executed by the Borrower in favor of the Administrative Agent
for its own benefit and on behalf and for the benefit of the Lenders, together
with all amendments, extensions, renewals or replacements thereof or thereto.

Demand Debenture shall mean the Demand Debenture, substantially in the form of
Exhibit 1.1(D)(3), issued by the Borrower in favor of the Administrative Agent
for its own benefit and on behalf and for the benefit of the Lenders, together
with all amendments, extensions, renewals or replacements thereof or thereto.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.

Drawing Date shall have the meaning assigned to that term in Section 2.10.3.2.

Environmental Complaint shall mean any (i) notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (ii) civil,
criminal, administrative or regulatory investigation instituted by an Official
Body relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for personal injury (including but not limited to death),
property damage, natural resource damage, contribution or indemnity for the
costs associated with the performance of Remedial Actions, direct recovery for
the costs associated with the performance of Remedial

 

7



--------------------------------------------------------------------------------

Actions, liens or encumbrances attached to or recorded or levied against
property for the costs associated with the performance of Remedial Actions,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws; or (iv) subpoena,
request for information or other written notice or demand of any type issued by
an Official Body pursuant to any Environmental Laws.

Environmental Laws shall mean all federal, territorial, tribal, state, local and
foreign Laws (including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § § 9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. § § 1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C.
§ § 300f-300j, the Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq.,
the Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. § § 136 to 136y, each as amended, and
any regulations promulgated thereunder or any equivalent state or local Law,
each as amended, and any regulations promulgated thereunder) and any consent
decrees, settlement agreements, judgments, orders, directives, policies or
programs issued by or entered into with an Official Body pertaining or relating
to: (i) pollution or pollution control; (ii) protection of human health from
exposure to Regulated Substances (iii) protection of the environment and/or
natural resources; (iv) the presence, use, management, generation, manufacture,
processing, extraction, treatment, recycling, refining, reclamation, labeling,
sale, transport, storage, collection, distribution, disposal or release or
threat of release of Regulated Substances; (v) the presence of Contamination;
(vi) the protection of endangered or threatened species; and (vii) the
protection of Environmentally Sensitive Areas.

Environmental Permits shall mean all permits, licenses, bonds or other forms of
financial assurances, consents, registrations, identification numbers, approvals
or authorizations required under Environmental Laws (i) to own, occupy or
maintain the Property; (ii) for the operations and business activities of the
Loan Parties or any Subsidiaries of any Loan Party; or (iii) for the performance
of a Remedial Action.

Environmental Records shall mean all notices, reports, records, plans,
applications, forms or other filings relating or pertaining to the Property,
Contamination, the performance of a Remedial Action and the operations and
business activities of the Loan Parties or any Subsidiaries of any Loan Party
which pursuant to Environmental Laws, Required Environmental Permits or at the
request or direction of an Official Body either must be submitted to an Official
Body or which otherwise must be maintained.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; (v) wilderness or refuge areas as defined or designated by
applicable Laws, including Environmental Laws; or (v) a floodplain or other
flood hazard area as defined pursuant to any applicable Laws.

 

8



--------------------------------------------------------------------------------

Equivalent Amount shall mean, at any time, as determined by the Administrative
Agent (which determination shall be conclusive absent manifest error), with
respect to an amount of any currency (the “Reference Currency”) which is to be
computed as an equivalent amount of another currency (the “Equivalent
Currency”): (i) if the Reference Currency and the Equivalent Currency are the
same, the amount of such Reference Currency, or (ii) if the Reference Currency
and the Equivalent Currency are not the same, the amount of such Equivalent
Currency converted from such Reference Currency at the Administrative Agent’s
spot selling rate (based on the market rates then prevailing and available to
the Administrative Agent) for the sale of such Equivalent Currency for such
Reference Currency at a time determined by the Administrative Agent on the
second Business Day immediately preceding the event for which such calculation
is made.

Equivalent Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

Euro-Rate shall mean, with respect to the Loans comprising any Borrowing Tranche
to which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate of interest determined by the Administrative Agent in accordance
with its usual procedures (which determination shall be conclusive absent
manifest error) to be the average of the London interbank offered rates for U.S.
Dollars quoted by the British Bankers’ Association as set forth on Moneyline
Telerate (or appropriate successor or, if the British Bankers’ Association or
its successor ceases to provide such quotes, a comparable replacement determined
by the Administrative Agent) display page 3750 (or such other display page on
the Moneyline Telerate service as may replace display page 3750) two
(2) Business Days prior to the first day of such Interest Period for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage. The Euro-Rate may also be expressed by the
following formula:

 

Euro-Rate =  

Average of London interbank offered rates quoted

by BBA or appropriate successor as shown on

Moneyline Telerate Service display page 3750

 

1.00 - Euro-Rate Reserve Percentage

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of

 

9



--------------------------------------------------------------------------------

such effective date. The Administrative Agent shall give prompt notice to the
applicable Borrower of the Euro-Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

Euro-Rate Option shall mean the option of the Borrower to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
Section 4.1.1(ii).

Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

Event of Default shall mean any of the events described in Section 9.1 and
referred to therein as an “Event of Default.”

Existing Lender shall have the meaning given to such term in Section 11.11
hereof.

Existing Credit Agreement shall mean that certain Amended and Restated Credit
Agreement dated as of August 15, 2005, as amended, pursuant to which the lenders
party thereto extended to the Borrower a $125,000,000 revolving credit facility
and a $59,000,000 term loan.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
October 31, 2012.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (an “Alternate Source”) (or if such
rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute

 

10



--------------------------------------------------------------------------------

screen) or on any Alternate Source, or if there shall at any time, for any
reason, no longer exist a Bloomberg Screen BTMM (or any substitute screen) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the daily federal funds
open rate as determined pursuant to this sentence on the immediately preceding
Business Day. If and when the Federal Funds Open Rate changes, the rate of
interest with respect to any advance to which the Federal Funds Open Rate
applies will change automatically without notice to the Borrower, effective on
the date of any such change.

Financial Projections shall have the meaning assigned to that term in
Section 6.1.9(ii).

Fixed and Floating Charge (Australia) shall mean each Fixed and Floating Charge
granted by a Guarantor which is registered in Australia to the Administrative
Agent for benefit of the Lenders.

Fixed Charge Coverage Ratio shall mean the ratio of (i) Consolidated EBITDA
minus capital expenditures of the Borrower and its Subsidiaries minus cash taxes
of the Borrower and its Subsidiaries, to (ii) Fixed Charges.

Fixed Charges shall mean for any period of determination the sum of interest
expense, contractual principal installments on Indebtedness, contractual
principal payments on capitalized leases, and dividends and distributions made
by the Borrower, in each case of the Borrower and its Subsidiaries for such
period determined and consolidated in accordance with GAAP; provided however,
that dividends and distributions made by the Borrower to KI Holdings which are
used to redeem the 2004 Senior Notes or to repurchase outstanding capital stock
of KI Holdings, to the extent permitted under Section 8.2.5, shall be excluded
from the calculation of Fixed Charges.

Foreign Holding Company Reorganization shall mean the transfer of the ownership
interests in Koppers Australia and Koppers Europe to Koppers Luxembourg or a
Subsidiary of Koppers Luxembourg organized under the laws of Luxembourg.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3, and applied on a
consistent basis both as to classification of items and amounts.

Governmental Acts shall have the meaning assigned to that term in
Section 2.10.8.

Guarantors shall mean each of the parties which executes and delivers a Guaranty
Agreement, and each other Person which joins this Agreement as a Guarantor after
the date hereof pursuant to Section 11.18.

 

11



--------------------------------------------------------------------------------

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, any Guaranty Agreement and the other Loan Documents in the form of
Exhibit 1.1(G)(2).

Guaranties and Guaranty shall mean any obligation of a Person guaranteeing or in
effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(1) executed and delivered
by the Guarantors to the Administrative Agent for the benefit of the Lenders.

Hedge Liabilities shall have the meaning given to such term in the definition of
the term “Lender-Provided Interest Rate Hedge”.

Historical Statements shall have the meaning assigned to that term in
Section 6.1.9(i).

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) any Guaranty of Indebtedness for borrowed money.

Indebtedness for Borrowed Money shall mean, as to any Person at any time, any
and all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) the unreimbursed amount of all drafts drawn
under letters of credit issued for the account of such Person and the undrawn
stated amount of all letters of credit issued for the account of such Person, or
(iv) obligations with respect to capitalized leases.

 

12



--------------------------------------------------------------------------------

Ineligible Security shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

Insolvency Event shall mean in respect of a Person:

(a) an order being made, or the person passing a resolution, for its winding up
or bankruptcy, or

(b) an application being made by such Person or its representatives to a court
for an order for its winding up or bankruptcy, or an application being made by a
third party to a court for an order for its winding up or bankruptcy unless the
application is withdrawn or dismissed within 30 days, or

(c) an administrator being appointed to the Person, or

(d)(i) the Person resolving to appoint a receiver and manager or analogous
Person (“Controller”) to the Person or any of the Person’s property, or (ii) an
application being made by such Person to a court for an order to appoint a
Controller, provisional liquidator, trustee for creditors or in bankruptcy or
analogous Person to the Person or any of the Person’s property, or an
application being made by a third party to a court for an order to appoint a
Controller, provisional liquidator, trustee for creditors or in bankruptcy or
analogous Person to the Person or any of the Person’s property unless the
application is withdrawn or dismissed within 30 days, or (iii) an appointment of
the kind referred to in subparagraph (ii) being made (whether or not following a
resolution or application), or

(e) the Person being taken under Section 459F(1) of the Corporations Act to have
failed to comply with a statutory demand, or

(f) the Person (i) suspending payment of its debts, ceasing (or threatening to
cease) to carry on all or a material part of its business, stating that it is
unable to pay its debts or being or becoming otherwise insolvent, or (ii) being
taken by applicable law to be (or if a court would be entitled or required to
presume that the Person is) unable to pay its debts or otherwise insolvent, or

(g) the Person taking any step toward entering into a compromise or arrangement
with, or assignment for the benefit of, any of its members or creditors, unless
this takes place as part of a solvent reconstruction, amalgamation, merger or
consolidation that is in accordance with this Agreement.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law or (c) an
Insolvency Event in the case of a corporation registered in Australia.

 

13



--------------------------------------------------------------------------------

Intangible Assets shall mean, at any date, the amount (if any) stated under the
heading “Goodwill and Other Intangible assets, net” or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Borrower and its Subsidiaries organized under the laws of
the United States or any state thereof, prepared on a consolidated basis as of
such date.

Intellectual Property Collateral shall mean all of the property described in the
Patent, Trademark and Copyright Security Agreement.

Intercompany Subordination Agreement shall mean an Intercompany Subordination
Agreement among the Loan Parties in the form attached hereto as Exhibit 1.1(I).

Intercreditor Agreement shall mean the Intercreditor Agreement dated as of
October 15, 2003, by and among the Administrative Agent, the 2003 Trustee, the
Borrower and the Subsidiary Guarantors , as the same may be amended, restated,
supplemented or otherwise modified in accordance with this Agreement.

Interest Coverage Ratio shall mean the ratio of (i) Consolidated EBITDA of the
Borrower and its Subsidiaries organized under the laws of the United States or
any state thereof, to (ii) interest expense of the Borrower and its Subsidiaries
organized under the laws of the United States or any state thereof, the
foregoing determined and consolidated in accordance with GAAP, but in each
instance excluding all items with respect to Subsidiaries which are organized
pursuant to the laws other than those of the United States or any state thereof.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period shall
be one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Loans, or (ii) the date of renewal of or
conversion to the Euro-Rate Option if the Borrower is renewing or converting to
the Euro-Rate Option applicable to outstanding Loans. Notwithstanding the second
sentence hereof: (A) any Interest Period which would otherwise end on a date
which is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (B) no
Borrower shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

14



--------------------------------------------------------------------------------

Interest Rate Option shall mean the Base Rate Option or the Euro-Rate Option.

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

Inventory shall mean any and all goods, merchandise and other personal property,
including, without limitation, goods in transit, wheresoever located and whether
now owned or hereafter acquired by any Loan Party which are or may at any time
be held as raw materials, finished goods, work-in-process, supplies or materials
used or consumed in such Loan Party’s business or held for sale or lease,
including, without limitation, (a) all such property the sale or other
disposition of which has given rise to Accounts and which has been returned to
or repossessed or stopped in transit by a Loan Party, and (b) all packing,
shipping and advertising materials relating to all or any such property. All
Inventory of the Loan Parties shall be subject to the Administrative Agent’s
Prior Security Interest for the benefit of the Lenders and their respective
Affiliates.

Issuing Bank shall mean individually and Issuing Banks shall mean collectively
the Administrative Agent and any other Lender designated by the Administrative
Agent as an Issuing Bank pursuant to Section 2.10 hereof, in their capacities as
issuers of Letters of Credit.

IRH Provider shall have the meaning given to such term in Section 9.2.5.2
hereof.

KI Holdings shall mean Koppers Holdings Inc., a Pennsylvania corporation.

Koppers Assurance shall mean Koppers Assurance, Inc., a South Carolina
corporation and successor by merger to KHC Assurance, Inc., a Vermont
corporation.

Koppers Australia shall mean Koppers Australia Holding Company Pty Ltd., a
company organized under the laws of Victoria, Australia.

Koppers China shall mean Koppers (Beijing) Chemical Co., Ltd., a limited
liability company organized under the laws of the People’s Republic of China.

Koppers Europe shall mean Koppers Europe ApS, a company organized under the laws
of Denmark.

Koppers Luxembourg shall mean Koppers Luxembourg Sarl, a company organized under
the laws of Luxembourg.

Koppers Mauritius shall mean Koppers Mauritius, a company organized under the
laws of the Republic of Mauritius.

 

15



--------------------------------------------------------------------------------

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

Landlord’s Waiver shall mean a Landlord’s Waiver in substantially the form
attached hereto as Exhibit 7.1.16 executed by the applicable Loan Parties and
the lessor of certain of the leased locations of Collateral in favor of the
Administrative Agent.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

Lenders shall mean collectively and Lender shall mean separately financial
institutions named on Schedule 1.1(B) as Lenders and their respective successors
and assigns as permitted hereunder, each of which is referred to herein as a
Lender.

Lender-Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which the Administrative Agent
confirms meets the following requirements: such Interest Rate Hedge (i) is
documented in a standard International Swap Dealer Association Agreement,
(ii) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (iii) is
entered into for hedging (rather than speculative) purposes. The liabilities of
the Loan Parties to the provider of any Lender-Provided Interest Rate Hedge (the
“Hedge Liabilities”) shall be “Obligations” hereunder, guaranteed obligations
under the Guaranty Agreement and secured obligations under the Pledge Agreement
and Security Agreements and otherwise treated as Obligations for purposes of
each of the other Loan Documents. The Liens securing the Hedge Liabilities shall
be pari passu with the Liens securing all other Obligations under this Agreement
and the other Loan Documents.

Lender-Provided Treasury Arrangement shall mean any obligation or liability of
the Borrower or any of its Subsidiaries to the Administrative Agent or any of
the Lenders or their Affiliates, and in the case of credit arrangement extended
to the Borrower’s Subsidiaries organized under the laws of Australia or any
territory or state thereof, any Australian correspondent bank for a Lender,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with treasury management services, depository services, overdraft
protection arrangement, and cash management services, including, without
limitation all arrangements with the Administrative Agent, or any Lender or its
Affiliates to provide company paid credit cards that permit employees to make
purchases on behalf of any Loan Party, including all fees and expenses of the
Loan Parties payable to the Administrative Agent, any Lender or its Affiliates
related to any of the foregoing. The liabilities of the Loan Parties and any
Subsidiary of the Loan Parties to the provider of any Lender-Provided Treasury
Arrangement (the “Treasury Liabilities”) shall be “Obligations” hereunder,
guaranteed obligations under the Guaranty Agreement and secured obligations
under the Pledge Agreement and Security Agreements and otherwise treated as
Obligations for purposes of each of the other Loan Documents. The Liens securing
the Treasury Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the other Loan Documents.

 

16



--------------------------------------------------------------------------------

Letters of Credit shall have the meaning given to such term in Section 2.10.1.

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.10.3.4.

Letters of Credit Fees shall have the meaning given to such term in
Section 2.10.2.

Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings related to the Letters of Credit.

Leverage Ratio shall mean, as of any date of determination, the ratio of (i) an
amount equal to (a) Total Debt less (b) cash and Cash Equivalents of the
Borrower and its Consolidated Subsidiaries in excess of $5,000,000 on such date,
to (ii) Consolidated EBITDA for the four fiscal quarters ending on such date.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
hypothec, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

LLC Interests shall have the meaning given to such term in Section 6.1.3.

Loan Documents shall mean this Agreement, the Guaranty Agreement, the
Intercompany Subordination Agreement, the Intercreditor Agreement, the Notes,
the Patent, Trademark and Copyright Security Agreement, the Pledge Agreement,
the Security Agreements, the Security Trust Deed, the Quebec Security,
agreements related to Lender-Provided Interest Rate Hedges and Lender-Provided
Treasury Arrangements, fee letters between the Borrower and the Administrative
Agent and any other instruments, certificates or documents delivered or
contemplated to be delivered hereunder or thereunder or in connection herewith
or therewith, as the same may be supplemented or amended from time to time in
accordance herewith or therewith, and Loan Document shall mean any of the Loan
Documents.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Request shall have the meaning given to such term in Section 2.5.1.

Loans shall mean collectively and Loan shall mean separately the Revolving
Credit Loans and the Swing Loans, or any Revolving Credit Loan or Swing Loan.

 

17



--------------------------------------------------------------------------------

Material Adverse Change shall mean any set of circumstances or events which
(a) has a material adverse effect upon the validity or enforceability of this
Agreement or any other Loan Document, (b) is material and adverse to the
business, properties, assets, financial condition, or results of operations of
the Loan Parties taken as a whole, (c) impairs materially the ability of the
Loan Parties taken as a whole to duly and punctually pay or perform its
Indebtedness, or (d) impairs materially the ability of the Administrative Agent
or any of the Lenders, to the extent permitted, to enforce their legal remedies
pursuant to this Agreement or any other Loan Document.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

Non-Complying Lender shall mean any Lender which has failed to fund any Loan
which it is required to fund, or pay any other amount which it is required to
pay to the Administrative Agent or any other Lender, within one day of the due
date therefor.

Notes shall mean the Revolving Credit Notes and the Swing Loan Note.

Notices shall have the meaning assigned to that term in Section 11.6.

Obligations shall mean (i) any and all obligations, liabilities, and
indebtedness from time to time of the Borrower, any Guarantor or any other
Subsidiary of the Borrower to the Administrative Agent, any of the Lenders or
any Affiliate or Australian correspondent bank of any Agent or any Lender under
or in connection with this Agreement or any other Loan Document, whether for
principal, interest, fees, indemnities, expenses, or otherwise, and all
refinancings or refundings thereof, whether such obligations, liabilities, or
indebtedness are direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the

 

18



--------------------------------------------------------------------------------

commencement of any bankruptcy, insolvency, reorganizations, or similar
proceeding with respect to the Borrower, any Guarantor or any other Subsidiary
of the Borrower or which would have arisen or accrued but for the commencement
of such proceeding, even if the claim for such obligation, liability, or
indebtedness is not enforceable or allowable in such proceeding, and including
all Obligations, liabilities, and indebtedness arising from any extensions of
credit under or in connection with the Loan Documents from time to time,
regardless whether any such extensions of credit are in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to an extension of credit is not
satisfied); (ii) all Reimbursement Obligations of each Loan Party and any other
Subsidiary of the Borrower with respect to any one or more Letters of Credit
issued by any Issuing Bank; (iii) all indebtedness, loans, obligations, expenses
and liabilities of each Loan Party or any other Subsidiary of the Borrower to
the Agents or any of the Lenders, or any of their respective Affiliates or any
Australian correspondent bank, arising out of any Lender-Provided Interest Rate
Hedge or Lender-Provided Treasury Arrangement provided by the Administrative
Agent, any of the Lenders or such Affiliates or any Australian correspondent
bank pursuant to this Agreement; (iv) any sums advanced by or owing to the
Administrative Agent or any of the Lenders for any reason relating to this
Agreement, any other Loan Document, or any collateral relating thereto,
including for indemnification, for maintenance, preservation, protection or
enforcement of, or realization upon, the Collateral or other collateral security
or any one or more guaranties, and for enforcement, collection, or preservation
of the rights of the Administrative Agent and the Lenders, and regardless
whether before or after default or the entry of any judgment; (v) any obligation
or liability of any Loan Party or any other Subsidiary of the Borrower arising
out of overdrafts on deposits or other accounts or out of electronic funds
(whether by wire transfer or through automated clearing houses or otherwise) or
out of the return unpaid of, or other failure of any Agent or any Lender to
receive final payment for, any check, item, instrument, payment order or other
deposit or credit to a deposit or other account, or out of any Agent’s or any
Lender’s non-receipt of or inability to collect funds or otherwise not being
made whole in connection with depository or other similar arrangements, and
(vi) any amendments, extensions, renewals and increases of or to any of the
foregoing

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

Optional Currency shall mean Australian Dollars and such other currency as may
be acceptable to an Issuing Bank and the Administrative Agent for issuance of
Letters of Credit in accordance with Section 2.10.1.

Original Currency shall have the meaning assigned to such term in Section 5.8.1.

Other Currency shall have the meaning assigned to such term in Section 5.8.1.

 

19



--------------------------------------------------------------------------------

Participation Advance shall mean, with respect to any Lender, such Lender’s
payment in respect of its participation in a Letter of Credit Borrowing
according to its Ratable Share pursuant to Section 2.10.3.

Partnership Interests shall have the meaning given to such term in
Section 6.1.3.

Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of Exhibit
1.1(P)(1) executed and delivered by certain of the Borrower and the Guarantors
to the Administrative Agent for the benefit of the Lenders.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Acquisitions shall have the meaning assigned to such term in
Section 8.2.6(4) hereof.

Permitted Investments shall mean:

(i) direct obligations of the United States of America, the Commonwealth of
Australia, a State of the Commonwealth of Australia, or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America or the Commonwealth of Australia or a State of the
Commonwealth of Australia maturing in twelve (12) months or less from the date
of acquisition;

(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;

(iii) demand deposits, time deposits, term deposits, or certificates of deposit
maturing within one year in commercial banks of the United States or Europe, or
banks constituted under the legislation of a State of the Commonwealth of
Australia whose obligations are given a short-term rating of A-1, or a long-term
senior unsecured rating of A or the equivalent or better by Standard & Poor’s or
given a short-term rating of P-1, or a long-term senior unsecured rating of A2
or the equivalent or better by Moody’s (and not rated other than the highest
rating by Standard & Poor’s or Moody’s) on the date of acquisition; and

(iv) money market mutual funds or cash management trusts rated in the highest
rating by Standard & Poor’s or Moody’s (and not rated other than the highest
rating by Standard & Poor’s or Moody’s) or investing solely in investments
described in clauses (i) through (iv) of the definition of Cash Equivalents.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

 

20



--------------------------------------------------------------------------------

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, or minor irregularities in title
thereto and other immaterial liens that do not secure the payment of money, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;

(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders securing the Obligations including
liabilities under any Lender-Provided Interest Rate Hedge or Lender-Provided
Treasury Arrangement;

(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), and any extension, replacement or renewal thereof, provided that the
principal amount secured thereby is not hereafter increased, and no additional
assets become subject to such Lien;

(ix) Purchase Money Security Interests and liens on tangible property (excluding
inventory) acquired pursuant to Permitted Acquisitions to the extent permitted
under Section 8.2.1(vii);

(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral or, in
the aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

21



--------------------------------------------------------------------------------

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 9.1.6;

(xi) Liens on Inventory of Subsidiaries organized under Australian law arising
from title retention arrangements with suppliers of such Subsidiaries, provided
that such Liens do not encumber any other property;

(xii) Liens securing obligations in an aggregate amount not to exceed $5,000,000
at any one time outstanding; and

(xiii) Liens on Collateral in favor of the 2003 Trustee granted to secure the
2003 Senior Notes pursuant to the 2003 Senior Note Debt Documents, provided that
all such Liens are subordinated to the Liens in favor of the Administrative
Agent for the benefit of the Lenders pursuant to the Intercreditor Agreement.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by the Borrower and certain of the
Guarantors to the Administrative Agent for the benefit of the Lenders.

Pledged Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Pledge Agreement.

 

22



--------------------------------------------------------------------------------

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Administrative Agent or the Required Lenders,
or any combination of the foregoing, would constitute an Event of Default.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code or a first
registered charge under the Corporations Act (in the case of a Security
Agreement governed by Australia law) or a first ranking hypothec under the
applicable laws of the Province Quebec, Canada (in the case of the Deed of
Hypothec and the Debenture Pledge Agreement) in the UCC Collateral and the
Pledged Collateral which is subject only to (i) Liens for taxes not yet due and
payable to the extent such prospective tax payments are given priority by
statute, (ii) Purchase Money Security Interests as permitted hereunder,
(iii) Permitted Liens on tangible property (excluding inventory) acquired
pursuant to Permitted Acquisitions, and (iv) other Permitted Liens to the extent
given priority by statute, excluding Liens created by consensual security
interests granted under the Uniform Commercial Code (assuming compliance, to the
extent it is applicable, (i) with the requirements of laws of jurisdictions
other than the United States, Canada or any state, province or subdivision
thereof with respect to Collateral located in jurisdictions other than the
United States or Canada, and (ii) with the requirements of the laws of the
Republic of Mauritius with respect to the pledge of the shares of Koppers
Mauritius).

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property, which Liens do not encumber any other property.

Purchasing Lender shall mean a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

Purchasing Card Obligations shall mean obligations of the Borrower or any
Subsidiary pursuant to any and all arrangements with one or more Lenders to
provide company paid credit cards that permit employees to make purchases on
behalf of the Borrower or such Subsidiary.

 

23



--------------------------------------------------------------------------------

Quebec Security shall mean (i) the Deed of Hypothec, (ii) the Demand Debenture,
and (iii) the Debenture Pledge Agreement.

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments of all of the Lenders
(excluding the Swing Loan Commitment).

Real Property shall mean the real estate owned by certain of the Loan Parties
listed on Schedule 6.1.8 hereto.

Reference Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,”
“pesticide” or “regulated substance” or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated, controlled or governed by Environmental Laws including without
limitation, petroleum and petroleum products (including crude oil and any
fractions thereof), natural gas, synthetic gas and any mixtures thereof,
asbestos, urea formaldehyde, polychlorinated biphenlys, mercury, radon and
radioactive materials.

Regulations shall have the meaning given to such term in Section 11.17 hereof.

Regulation U shall mean Regulation U, T, or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.10.3.2.

Remedial Action shall mean any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in-situ treatment, containment, operation and maintenance or
management in-place, control or abatement of or other response actions to
Regulated Substances and any closure or post-closure measures associated
therewith.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan
for which notice has not been waived by regulation of the PBGC.

 

24



--------------------------------------------------------------------------------

Required Lenders shall mean

(i) if there are no Loans, Reimbursement Obligations or Letter of Credit
Borrowings outstanding, Lenders whose Commitments (excluding the Swing Loan
Commitments) aggregate more than 50% of the Commitments (excluding the Swing
Loan Commitments) of all of the Complying Lenders, or

(ii) if there are Loans, Reimbursement Obligations, or Letter of Credit
Borrowings outstanding, any group of Complying Lenders if the sum of the Loans
(excluding the Swing Loans), Reimbursement Obligations and Letter of Credit
Borrowings of such Lenders then outstanding aggregates more than 50% of the
total principal amount of all of the Loans (excluding the Swing Loans),
Reimbursement Obligations and Letter of Credit Borrowings of the Complying
Lenders then outstanding. Reimbursement Obligations and Letter of Credit
Borrowings shall be deemed, for purposes of this definition, to be in favor of
the Administrative Agent and not a participating Lender if such Lender has not
made its Participation Advance in respect thereof and shall be deemed to be in
favor of such Lender to the extent of its Participation Advance if it has made
its Participation Advance in respect thereof.

Responsible Officer of a Loan Party shall mean the Chief Executive Officer,
President, Chief Financial Officer, Treasurer, or Director of such Loan Party.

Restricted Payment shall mean with respect to any Person (i) the declaration or
payment of any dividend or other distribution on account of any shares of such
Person’s capital stock, (ii) any payment on account of the purchase, redemption,
retirement or other acquisition of (a) any shares of such Person’s capital stock
or (b) any option, warrant or other right to acquire shares of such Person’s
capital stock, or (iii) any voluntary prepayment or defeasance, redemption,
repurchase or other acquisition or retirement for value of any Indebtedness
ranked subordinate in right of payment to the Obligations. Notwithstanding the
foregoing, “Restricted Payment” shall not include (i) any dividend on shares of
capital stock payable solely in shares of capital stock or in options, warrants
or other rights to purchase capital stock; (ii) any dividend or other
distribution or payment in respect of redemption of capital stock payable to the
Borrower by any of its Subsidiaries or by a Subsidiary to another Subsidiary or
the retirement of any shares of the Borrower held by any wholly-owned Subsidiary
of the Borrower; (iii) the repurchase or other acquisition or retirement for
value of any shares of the Borrower’s capital stock, or any option, warrant or
other right to purchase shares of the Borrower’s capital stock with additional
shares of, or out of the net proceeds of a substantial contemporaneous issuance
of, capital stock; and (iv) the retirement of any shares of capital stock by
conversion into, or by exchange for, additional shares of capital stock, or out
of the net proceeds of the substantial contemporaneous issuance (other than to a
Subsidiary of the Borrower) of other shares of capital stock.

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, and Revolving Credit
Commitments shall mean the aggregate Revolving Credit Commitments of all of the
Lenders.

 

25



--------------------------------------------------------------------------------

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans, or any Revolving Credit Loan, made
by the Lenders to the Borrower.

Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrower in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

Revolving Facility Usage shall mean at any time the sum of the Revolving Credit
Loans outstanding, the Swing Loans outstanding and the Letters of Credit
Outstanding.

Safety Complaints shall mean any (i) notice of non-compliance or violation,
citation or order relating in any way to any Safety Law; (ii) civil, criminal,
administrative or regulatory investigation instituted by an Official Body
relating in any way to any Safety Law; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for civil or administrative penalties, criminal fines or
penalties, or declaratory or equitable relief arising under any Safety Laws; or
(iv) subpoena, request for information or other written notice or demand of any
type issued by an Official Body pursuant to any Safety Laws.

Safety Filings and Records shall mean all notices, reports, records, plans,
applications, forms, logs, programs, manuals or other filings or documents
relating or pertaining to compliance with Safety Laws, including, but not
limited to, employee safety in the workplace, employee injuries or fatalities,
employee training, or the protection of employees from exposure to Regulated
Substances which pursuant to Safety Laws or at the direction or order of any
Official Body the Loan Parties or any Subsidiaries of any Loan either must be
submit to an Official Body or otherwise must maintain in their records.

Safety Laws shall mean the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., as amended, and any regulations promulgated thereunder or any
equivalent foreign, territorial, provincial state or local Law, each as amended,
and any regulations promulgated thereunder or any other foreign, territorial,
provincial, federal, state or local Law, each as amended, and any regulations
promulgated thereunder, pertaining or relating to the protection of employees
from exposure to Regulated Substances in the workplace (but excluding workers
compensation and wage and hour laws).

Section 20 Subsidiary shall mean the Subsidiary of the bank holding company
controlling any Lender, which Subsidiary has been granted authority by the
Federal Reserve Board to underwrite and deal in certain Ineligible Securities.

Security Agreements shall mean collectively, and Security Agreement shall mean
separately, (i) the Security Agreement in substantially the form of Exhibit
1.1(S) executed and delivered by certain of the Loan Parties to the
Administrative Agent for the benefit of the Lenders, (ii) any Fixed and Floating
Charge (Australia), and (iii) the Debenture Pledge Agreement and the Deed of
Hypothec.

 

26



--------------------------------------------------------------------------------

Security Trust Deed shall mean the Security Trust Deed dated 11 May 2003
executed and delivered by Koppers Australia Pty Ltd. to the Administrative Agent
for the benefit of the Lenders.

Shares shall have the meaning assigned to that term in Section 6.1.2.

Solvent shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business, but excluding any Letter of Credit under which
the stated amount of such Letter of Credit increases automatically over time.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which more than 50% (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which more than 50% of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
more than 50% of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s

 

27



--------------------------------------------------------------------------------

Subsidiaries; provided, that neither Koppers China nor Koppers Mauritius nor any
of their respective subsidiaries shall be a “Subsidiary” for purposes of this
Agreement or any other Loan Document.

Subsidiary Shares shall have the meaning assigned to that term in Section 6.1.3.

Swing Loan Commitment shall mean PNC Bank’s commitment to make Swing Loans to
the Borrower pursuant to Section 2.1.2 hereof in an aggregate principal amount
up to $10,000,000.

Swing Loan Notes shall mean collectively and Swing Loan Note shall mean
separately all the Swing Loan Notes of the Borrower in the form of Exhibit
1.1(N)(2) evidencing the Swing Loans, together with all amendments, extensions,
renewals, replacements, refinancings or refundings thereof in whole or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 hereof.

Swing Loans shall have the meaning given to such term in Section 2.1.2 hereof.

Total Debt shall mean, without duplication, total Indebtedness for Borrowed
Money of the Borrower and its Subsidiaries, determined and consolidated in
accordance with GAAP (but excluding the Indebtedness for Borrowed Money of
Koppers China, Koppers Mauritius and their respective subsidiaries).

Transferor Lender shall mean the selling Lender pursuant to an Assignment and
Assumption Agreement.

“2003 Senior Note Debt shall mean the Indebtedness of the Borrower under the
2003 Senior Notes.

2003 Senior Note Debt Documents shall mean the 2003 Senior Note Indenture, the
2003 Senior Notes, and the Security Documents (as defined in the 2003 Senior
Note Indenture).

2003 Senior Note Indenture shall mean the Indenture, dated as of October 15,
2003, between the Borrower, certain of the Guarantors and The Bank of New York
Mellon, as trustee, relating to the 2003 Senior Notes, as the same may be
amended, restated, supplemented or otherwise modified in accordance with this
Agreement.

2003 Senior Notes shall mean the Borrower’s 9-7/8% Senior Secured Notes Due
2013, issued pursuant to the 2003 Senior Note Indenture (including the exchange
notes issued under the 2003 Senior Note Indenture in a registered exchange
offering for the original 2003 Senior Notes sold pursuant to Rule 144A and
Regulation S promulgated under the Securities Exchange Act of 1934), as the same
may be amended, restated, supplemented or otherwise modified in accordance with
this Agreement.

 

28



--------------------------------------------------------------------------------

2003 Trustee shall mean The Bank of New York Mellon, and its permitted
successors and assigns under the 2003 Senior Note Indenture.

2004 Senior Note Indenture shall mean the Indenture, dated as of November 18,
2004, between KI Holdings and The Bank of New York Mellon, as trustee, relating
to the 2004 Senior Notes, as in existence of the Closing Date.

2004 Senior Notes shall mean KI Holdings’ 9-7/8% Senior Discount Notes Due 2014,
issued pursuant to the 2004 Senior Note Indenture, as the same may be amended,
restated, supplemented or otherwise modified in accordance with this Agreement.

UCC Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Security Agreements and the Quebec
Security.

Undrawn Availability shall mean, as of any date of determination, an amount
equal to (a) the Revolving Credit Commitments, minus (b) the sum of (i) the
Revolving Facility Usage plus (ii) all amounts due and owing to Borrower’s trade
creditors which are outstanding beyond normal trade terms, plus (iii) fees and
expenses then due from the Borrower hereunder which have not been paid or
charged to the account of the Borrower.

Uniform Commercial Code shall have the meaning assigned to that term in
Section 6.1.16.

Withholding Certificate shall have the meaning given to such term in
Section 11.17 hereof.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

WWV shall mean World-Wide Ventures Corporation, a Delaware corporation.

1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

1.2.1. Number; Inclusion.

references to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

 

29



--------------------------------------------------------------------------------

1.2.2. Determination.

references to “determination” of or by the Administrative Agent or the Lenders
shall be deemed to include good-faith estimates by the Administrative Agent or
the Lenders (in the case of quantitative determinations) and good-faith beliefs
by the Administrative Agent or the Lenders (in the case of qualitative
determinations) and such determination shall be conclusive absent, in the case
of quantitative determinations, manifest error; provided, that with respect to
qualitative determinations made hereunder, such determinations shall be
conclusive to the extent that the Administrative Agent or the Lenders act in
accordance with the other provisions of this Agreement applicable to such
determinations (including any requirement to act reasonably with respect
thereto);

1.2.3. Administrative Agent’s Discretion and Consent.

whenever the Administrative Agent or the Lenders are granted the right herein to
act in its or their sole discretion or to grant or withhold consent such right
shall be exercised in good faith;

1.2.4. Documents Taken as a Whole.

the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

1.2.5. Headings.

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

1.2.6. Implied References to this Agreement.

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

1.2.7. Persons.

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 

30



--------------------------------------------------------------------------------

1.2.8. Modifications to Documents.

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

1.2.9. From, To and Through.

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

1.2.10. Shall; Will.

references to “shall” and “will” are intended to have the same meaning.

1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing the Historical
Statements referred to in Section 6.1.9 [Financial Statements]. In the event of
any change after the date hereof in GAAP, and if such change would result in the
inability to determine compliance with the financial covenants set forth in
Section 8.2 based upon the Borrower’s regularly prepared financial statements by
reason of the preceding sentence, then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would not affect the substance thereof, but
would allow compliance therewith to be determined in accordance with the
Borrower’s financial statements at that time.

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit Loans and Swing Loans.

2.1.1. Revolving Credit Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date provided that after giving effect to such
Loan the aggregate amount of Revolving Credit Loans from such Lender shall not
exceed such Lender’s Revolving Credit Commitment minus such

 

31



--------------------------------------------------------------------------------

Lender’s (i) Ratable Share of the Letters of Credit Outstanding, and
(ii) Ratable Share of the Swing Loans outstanding. Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrower
may borrow, repay and reborrow pursuant to this Section 2.1.1.

2.1.2. Swing Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, PNC Bank may, at its option, cancelable at any
time for any reason whatsoever, make overnight swing loans (the “Swing Loans”)
to the Borrower at any time or from time to time after the date hereof to, but
not including, the Expiration Date, in an aggregate principal amount up to but
not in excess of the Swing Loan Commitment, provided that the aggregate
principal amount of PNC Bank’s Swing Loans and the Revolving Credit Loans of all
the Lenders at any one time outstanding plus the amount of the Letters of Credit
Outstanding shall not exceed the Revolving Credit Commitments of all the
Lenders. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.2.

2.1.3. Restatement of Commitments.

This Agreement amends and restates the Existing Credit Agreement. The
commitments of the Lenders under this Agreement replace the commitments of the
lenders under the Existing Credit Agreement. From and after the Closing Date,
the commitments of the lenders under the Existing Credit Agreement no longer
constitute a separate obligation of such lenders, and the Borrower hereby
terminates commitments of lenders under the Existing Credit Agreement which are
not parties to this Agreement.

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests] in
accordance with its Ratable Share. The aggregate of each Lender’s Revolving
Credit Loans outstanding hereunder to the Borrower at any time shall never
exceed its Revolving Credit Commitment minus its Ratable Share of the amount of
Letters of Credit Outstanding. The obligations of each Lender hereunder are
several. The failure of any Lender to perform its obligations hereunder shall
not affect the Obligations of the Borrower to any other party nor shall any
other party be liable for the failure of such Lender to perform its obligations
hereunder. The Lenders shall have no obligation to make Revolving Credit Loans
hereunder on or after the Expiration Date.

2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Lender, as consideration
for such Lender’s Revolving Credit Commitment hereunder, a nonrefundable
commitment fee equal to a rate per annum (computed on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed) on the average daily
difference between the amount of (i) such Lender’s

 

32



--------------------------------------------------------------------------------

Revolving Credit Commitment as the same may be constituted from time to time
(for purposes of this computation, PNC Bank’s Swing Loans shall be deemed to be
borrowed amounts under its Revolving Credit Commitment) and the (ii) the sum of
such Lender’s Revolving Credit Loans outstanding plus its Ratable Share of
Letters of Credit Outstanding. During such time as any of the 2003 Senior Notes
remain outstanding, the rate per annum for the commitment fee shall be based
upon the average Revolving Facility Usage during the applicable period as
follows:

 

Revolving Facility Usage as a Percentage of Revolving Credit Commitments

   Commitment Fee
Rate per Annum  

Less than 25%

   0.750 %

Equal to or greater than 25% but less than 50%

   0.500 %

Equal to or greater than 50%

   0.375 %

At such time as all 2003 Senior Notes have been redeemed by the Borrower, the
rate per annum for the commitment fee shall be 0.375% at all times. All such
Commitment Fees shall be payable in arrears on the first day of each November,
February, May and August after the date hereof and on the Expiration Date or
upon acceleration of the Notes.

2.4 Reduction of Revolving Credit Commitment.

The Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Administrative Agent to
permanently reduce, in whole multiples of $1,000,000 of principal, or terminate
the Revolving Credit Commitment without penalty or premium, except as
hereinafter set forth, provided that any such reduction or termination shall be
accompanied by (a) the payment in full of any Commitment Fees then accrued on
the amount of such reduction or termination and (b) prepayment of the Revolving
Credit Notes, together with the full amount of interest accrued on the principal
sum to be prepaid (and all amounts referred to in Section 5.6 hereof), to the
extent that the aggregate amount thereof then outstanding exceeds the Revolving
Credit Commitment as so reduced or terminated. From the effective date of any
such reduction or termination the obligations of Borrower to pay the Commitment
Fee pursuant to Section 2.3 shall correspondingly be reduced or cease.

2.5 Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1. Revolving Credit Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 4.2 [Interest Periods], by delivering to the
Administrative Agent, not later than 12:00 noon, Pittsburgh time, (i) three
(3) Business Days prior to the proposed Borrowing Date with respect to

 

33



--------------------------------------------------------------------------------

the making of Revolving Credit Loans to which the Euro-Rate Option applies or
the conversion to or the renewal of the Euro-Rate Option for any such Loans; and
(ii) on either the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to the conversion to the Base Rate
Option for any such Loan, of a duly completed request therefor substantially in
the form of Exhibit 2.5.1 or a request by telephone immediately confirmed in
writing by letter, facsimile or telex in such form (each, a “Loan Request”), it
being understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each such Loan Request shall be irrevocable and shall
specify (i) the proposed Borrowing Date; (ii) the aggregate amount of the
proposed Loans comprising each Borrowing Tranche, which shall be in integral
multiples of $500,000 and not less than $1,000,000 for each Borrowing Tranche to
which the Euro-Rate Option applies and not less than the lesser of $100,000 or
the maximum amount available for Borrowing Tranches to which the Base Rate
Option applies; (iii) whether the Euro-Rate Option or Base Rate Option shall
apply to the proposed Loans comprising the applicable Borrowing Tranche; and
(iv) in the case of a Borrowing Tranche to which the Euro-Rate Option applies,
an appropriate Interest Period for the Loans comprising such Borrowing Tranche.

2.5.2. Swing Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC Bank to make Swing Loans by delivery to PNC Bank
not later than 11:00 a.m., Pittsburgh time, on the proposed Borrowing Date of a
duly completed request therefor substantially in the form of Exhibit 2.5.2
hereto or a request by telephone immediately confirmed in writing by letter,
facsimile or telex (each, a “Swing Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Swing Loan Request shall be irrevocable and shall specify the
proposed Borrowing Date and the principal amount of such Swing Loan, which shall
be in integral multiples of $100,000 and not less than $500,000.

2.6 Making Revolving Credit Loans and Swing Loans.

2.6.1. Making Revolving Credit Loans

The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5.1 [Revolving Credit Loan Requests], notify the Lenders
of its receipt of such Loan Request specifying: (i) the proposed Borrowing Date
and the time and method of disbursement of the Revolving Credit Loans requested
thereby; (ii) the amount and type of each such Revolving Credit Loan and the
applicable Interest Period (if any); and (iii) the apportionment among the
Lenders of such Revolving Credit Loans as determined by the Administrative Agent
in accordance with Section 2.2 [Nature of Lenders’ Obligations]. Each Lender
shall remit the principal amount of each Revolving Credit Loan to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Each Additional Loan], fund
such Revolving Credit Loans to the Borrower in U.S. Dollars and

 

34



--------------------------------------------------------------------------------

immediately available funds at the Principal Office prior to 2:00 p.m.,
Pittsburgh time, on the applicable Borrowing Date, provided that if any Lender
fails to remit such funds to the Administrative Agent in a timely manner, the
Administrative Agent may elect in its sole discretion to fund with its own funds
the Revolving Credit Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 10.16
[Availability of Funds].

2.6.2. Making Swing Loans.

So long as PNC Bank elects to make Swing Loans, PNC Bank shall, after receipt by
it of a Swing Loan Request pursuant to Section 2.5.2, fund such Swing Loan to
the Borrower in U.S. Dollars and immediately available funds at the Principal
Office prior to 2:00 p.m., Pittsburgh time, on the Borrowing Date.

2.7 Revolving Credit Notes; Swing Loan Notes.

2.7.1. Revolving Credit Notes.

The Obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans made to it by each Lender, together with interest
thereon, shall be evidenced by a Revolving Credit Note dated the Closing Date in
substantially the form attached hereto as Exhibit 1.1(N)(1) payable to the order
of such Lender in a face amount equal to the Revolving Credit Commitment of such
Lender.

2.7.2. Swing Loan Notes.

The Obligation of the Borrower to repay the unpaid principal amount of the Swing
Loans made to it by PNC Bank together with interest thereon shall be evidenced
by a demand promissory note of the Borrower dated the Closing Date in
substantially the form attached hereto as Exhibit 1.1(N)(2) payable to the order
of PNC Bank, the aggregate face amount of which notes equals the Swing Loan
Commitment.

2.8 Use of Proceeds.

The proceeds of the Revolving Credit Loans may be used (i) to refinance
Indebtedness of the Borrower under the Existing Credit Agreement, (ii) to
finance the redemption of the 2003 Senior Notes of the Borrower in accordance
with the terms of the 2003 Senior Note Indenture, (iii) to provide working
capital to the Borrower, (iv) for general corporate purposes of the Borrower,
including advances to Subsidiaries permitted under this Agreement, dividends and
distributions permitted under Section 8.2.5 [Restricted Payments] and
transaction costs and expenses, and (v) in accordance with Section 8.1.10 [Use
of Proceeds].

2.9 Borrowings to Repay Swing Loans.

PNC Bank may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender’s Ratable Share of the aggregate
principal amount of the

 

35



--------------------------------------------------------------------------------

outstanding Swing Loans, plus, if PNC Bank so requests, accrued interest
thereon, provided that no Lender shall be obligated in any event to make
Revolving Credit Loans in excess of its Revolving Credit Commitment. Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 without regard to any of the requirements of that
provision. PNC Bank shall provide notice to the Lenders (which may be telephonic
or written notice by letter, facsimile or telex) that such Revolving Credit
Loans are to be made under this Section 2.9 and of the apportionment among the
Lenders, and the Lenders shall be unconditionally obligated to fund such
Revolving Credit Loans (whether or not the conditions specified in Section 2.5.1
are then satisfied) by the time PNC Bank so requests, which shall not be earlier
than 2:00 p.m. Pittsburgh time on the Business Day next after the date the
Lenders receive such notice from PNC Bank.

2.10 Letter of Credit Subfacility.

2.10.1. Issuance of Letters of Credit.

The Borrower may request the issuance of a letter of credit (each a “Letter of
Credit”) on behalf of itself or another Guarantor or on behalf of the Borrower
and a Subsidiary of the Borrower which is not a Guarantor (in which case the
Borrower and such Subsidiary shall be co-applicants with respect to such Letter
of Credit) by delivering or having such other Loan Party deliver to the
Administrative Agent a completed application and agreement for letters of credit
in such form as the Administrative Agent may specify from time to time by no
later than 10:00 a.m., Pittsburgh time, at least five (5) Business Days, or such
shorter period as may be agreed to by the Administrative Agent, in advance of
the proposed date of issuance. Each Letter of Credit shall be a Standby Letter
of Credit or a Commercial Letter of Credit and shall be denominated in either
Dollars or an Optional Currency. Subject to the terms and conditions hereof and
in reliance on the agreements of the other Lenders set forth in this
Section 2.10, the Administrative Agent (and, upon request of the Borrower,
consent of the Administrative Agent, and consent of the requested Issuing Bank,
any other Issuing Bank designated by the Administrative Agent in accordance with
the terms of this Section) will issue a Letter of Credit provided that each
Letter of Credit shall (A) have a maximum maturity of twelve (12) months from
the date of issuance (but may include a provision for the automatic extension of
the Letter of Credit absent notice by the Issuing Bank to the beneficiary), and
(B) in no event expire later than ten (10) Business Days prior to the Expiration
Date, and provided that in no event shall (i) the Dollar Equivalent amount of
Letters of Credit Outstanding exceed, at any one time, $35,000,000, or (ii) the
Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments. From time to time the Borrower may request that a Lender other than
the Administrative Agent issue Letters of Credit on its behalf (or on behalf of
another Guarantor) hereunder by submitting a written request to such effect to
the Administrative Agent, which request the Administrative Agent shall forward
to the requested Lender; in the event that such requested Lender consents
thereto, and subject to the consent of the Administrative Agent, the
Administrative Agent shall be permitted to designate one or more of such
additional Lenders as “Issuing Banks” hereunder. Those letters of credit issued
by the Administrative Agent described on Schedule 2.10 shall from and after the
Closing Date be deemed to be Letters of Credit issued pursuant to the terms of
this Section 2.10.1.

 

36



--------------------------------------------------------------------------------

2.10.2. Letter of Credit Fees.

The Borrower shall pay in Dollars (i) to the Administrative Agent for the
ratable account of the Lenders a fee (the “Letter of Credit Fee”) equal to the
Applicable Letter of Credit Fee then in effect (computed on the basis of a year
of 360 days and actual days elapsed) per annum, and (ii) to each Issuing Bank
(including the Administrative Agent) for its own account a fronting fee equal to
.250% per annum (computed on the basis of a year of 360 days and actual days
elapsed), which fees shall be computed on the daily average amount of Letters of
Credit Outstanding issued by such Issuing Bank and shall be payable quarterly in
arrears commencing with the first day of each November, February, May and August
following issuance of each Letter of Credit and on the Expiration Date. The
Borrower shall also pay to each Issuing Bank (including the Administrative
Agent) in Dollars for its own account such Issuing Bank’s then in effect
customary fees and administrative expenses payable with respect to the Letters
of Credit as such Issuing Bank may generally charge or incur from time to time
in connection with the issuance, maintenance, modification (if any), assignment
or transfer (if any), negotiation, and administration of Letters of Credit.

2.10.3. Disbursements, Reimbursement.

2.10.3.1. Immediately upon the Issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from each Issuing Bank a participation in such Letter of Credit and
each drawing thereunder in an amount equal to such Lender’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

2.10.3.2. In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the relevant Issuing Bank will promptly
notify the Administrative Agent and the Borrower. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
such Issuing Bank sometimes be referred to as a “Reimbursement Obligation”) such
Issuing Bank in Dollars prior to 12:00 noon, Pittsburgh time on each date that
an amount is paid by such Issuing Bank under any Letter of Credit (each such
date, a “Drawing Date”) in an amount equal to the amount so paid by such Issuing
Bank. In the event the Borrower fails to reimburse such Issuing Bank for the
full amount of any drawing under any Letter of Credit by 12:00 noon, Pittsburgh
time, on the Drawing Date, such Issuing Bank will promptly notify the
Administrative Agent, which will in turn promptly notify each Lender thereof,
and the Borrower shall be deemed to have requested that Revolving Credit Loans
be made by the Lenders in Dollars under the Base Rate Option to be disbursed on
the Drawing Date under such Letter of Credit, subject to the amount of the
unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 7.2 [Each Additional Loan] other than any notice
requirements. Any notice given by such Issuing Bank or the Administrative Agent
pursuant to this Section 2.10.3.2 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

2.10.3.3. Each Lender shall upon any notice pursuant to Section 2.10.3.2 make
available to the Administrative Agent for the account of the relevant

 

37



--------------------------------------------------------------------------------

Issuing Bank an amount in Dollars in immediately available funds equal to its
Ratable Share of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.10.3.4) each be deemed to have made a Revolving
Credit Loan in Dollars under the Base Rate Option to the Borrower in that
amount. If any Lender so notified fails to make available in Dollars to the
Administrative Agent for the account of the relevant Issuing Bank the amount of
such Lender’s Ratable Share of such amount by no later than 2:00 p.m.,
Pittsburgh time on the Drawing Date, then interest shall accrue on such Lender’s
obligation to make such payment, from the Drawing Date to the date on which such
Lender makes such payment (i) at a rate per annum equal to the Federal Funds
Effective Rate during the first three days following the Drawing Date and
(ii) at a rate per annum equal to the rate applicable to Revolving Credit Loans
under the Base Rate Option on and after the fourth day following the Drawing
Date. The relevant Issuing Bank and, in turn, the Administrative Agent will
promptly give notice of the occurrence of the Drawing Date, but failure of the
Issuing Bank or the Administrative Agent to give any such notice on the Drawing
Date or in sufficient time to enable any Lender to effect such payment on such
date shall not relieve such Lender from its obligation under this
Section 2.10.3.3.

2.10.3.4. With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.10.3.2, because of the Borrower’s failure to
satisfy the conditions set forth in Section 7.2 [Each Additional Loan] other
than any notice requirements or for any other reason, the Borrower shall be
deemed to have incurred from the relevant Issuing Bank a borrowing (each a
“Letter of Credit Borrowing”) in Dollars in the amount of such drawing. Such
Letter of Credit Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option. Each Lender’s payment to the
Administrative Agent pursuant to Section 2.10.3.3 shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its participation obligation under this Section 2.10.3.

2.10.4. Repayment of Participation Advances.

2.10.4.1. Upon (and only upon) receipt by the relevant Issuing Bank for its
account of immediately available funds from the Borrower (i) in reimbursement of
any payment made by such Issuing Bank under the Letter of Credit with respect to
which any Lender has made a Participation Advance to the Administrative Agent,
or (ii) in payment of interest on such a payment made by such Issuing Bank under
such a Letter of Credit, such Issuing Bank will pay to each Lender, in the same
funds as those received by such Issuing Bank, the amount of such Lender’s
Ratable Share of such funds, except such Issuing Bank shall retain the amount of
the Ratable Share of such funds of any Lender that did not make a Participation
Advance in respect of such payment by such Issuing Bank.

2.10.4.2. If any Issuing Bank or the Administrative Agent is required at any
time to return to the Borrower of any Guarantor, or to a trustee, receiver,
liquidator, custodian, or any official in any Insolvency Proceeding, any portion
of the payments made by any such Loan Party to such Issuing Bank or the
Administrative Agent pursuant to

 

38



--------------------------------------------------------------------------------

Section 2.10.4.1 in reimbursement of a payment made under the Letter of Credit
or interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent the amount of its Ratable
Share of any amounts so returned by such Issuing Bank or the Administrative
Agent plus interest thereon from the date such demand is made to the date such
amounts are returned by such Lender to the Administrative Agent, at a rate per
annum equal to the Federal Funds Effective Rate in effect from time to time.

2.10.5. Documentation.

Each Loan Party agrees to be bound by the terms of each Issuing Bank’s
(including the Administrative Agent’s) application and agreement for letters of
credit and each Issuing Bank’s (including the Administrative Agent’s) written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party’s own. In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct and in the case of a violation of
Section 2.10.6 by the Issuing Bank in a material manner, each Issuing Bank shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

2.10.6. Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, each Issuing Bank shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

2.10.7. Nature of Participation and Reimbursement Obligations for Letters of
Credit.

Each Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.10.3, as a
result of a drawing under a Letter of Credit, and the Obligations of the
Borrower to reimburse each Issuing Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.10 under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against such Issuing Bank or the Administrative Agent or any of
their Affiliates, the Borrower or any other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Section 2.1
[Revolving Credit Commitments], 2.5.1 [Revolving Credit Loan Requests], 2.6.1
[Making Revolving Credit Loans] or 7.2 [Each Additional Loan] or as otherwise
set forth in this

 

39



--------------------------------------------------------------------------------

Agreement for the making of a Revolving Credit Loan, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Advances under
Section 2.10.3;

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
such Issuing Bank or the Administrative Agent or their Affiliates or any Lender
or any other Person or, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Loan Party or Subsidiaries of a Loan Party
and the beneficiary for which any Letter of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if such Issuing Bank or the
Administrative Agent or any of their Affiliates has been notified thereof;

(vi) payment by such Issuing Bank or the Administrative Agent or any of their
Affiliates under any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit;

(vii) the solvency of, or any acts of omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by such Issuing Bank or the Administrative Agent or any of
their Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless such party has received written notice from such Loan Party of
such failure within three Business Days after such party shall have furnished
such Loan Party a copy of such Letter of Credit and such error is material and
no drawing has been made thereon prior to receipt of such notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

40



--------------------------------------------------------------------------------

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.10.8. Indemnity.

In addition to amounts payable as provided in Section 10.5 [Reimbursement of
Administrative Agent by Borrower, Etc.], the Borrower hereby agrees to protect,
indemnify, pay and save harmless each Issuing Bank and any of its Affiliates
that has issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which such Issuing Bank or any
of its Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of
(A) the gross negligence or willful misconduct of such Issuing Bank as
determined by a final judgment of a court of competent jurisdiction, (B) failure
by such Issuing Bank to comply with Section 2.10.6 in a material manner, or
(C) the wrongful dishonor by such Issuing Bank or any of its Affiliates of a
proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions herein called “Governmental Acts”).

2.10.9. Liability for Acts and Omissions.

As between any Loan Party and each Issuing Bank, or its Affiliates, such Loan
Party assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, each Issuing Bank shall not
be responsible for any of the following including any losses or damages to any
Loan Party or other Person or property relating therefrom: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if such
Issuing Bank or its Affiliates shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole

 

41



--------------------------------------------------------------------------------

or in part, which may prove to be invalid or ineffective for any reason;
(iii) the failure of the beneficiary of any such Letter of Credit, or any other
party to which such Letter of Credit may be transferred, to comply fully with
any conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Bank or its Affiliates, as
applicable, including any Governmental Acts, and none of the above shall affect
or impair, or prevent the vesting of, any of such Issuing Bank’s or its
Affiliates rights or powers hereunder. Nothing in the preceding sentence shall
relieve any Issuing Bank from liability for such Issuing Bank’s gross negligence
or willful misconduct in connection with actions or omissions described in such
clauses (i) through (viii) of such sentence. In no event shall any Issuing Bank
or its Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, each Issuing Bank and the
Administrative Agent and their Affiliates (i) may rely on any oral or other
communication believed in good faith by such Issuing Bank, the Administrative
Agent or such Affiliate to have been authorized or given by or on behalf of the
applicant for a Letter of Credit, (ii) may honor any presentation if the
documents presented appear on their face substantially to comply with the terms
and conditions of the relevant Letter of Credit; (iii) may honor a previously
dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by such Issuing Bank or its Affiliate; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on such Issuing Bank or its Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document and honor any
drawing in connection with any Letter of Credit that is the subject to such
order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by any Issuing Bank, the
Administrative Agent or their Affiliates under or in connection with the Letters
of Credit issued by it or any

 

42



--------------------------------------------------------------------------------

documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put such Issuing Bank, the Administrative Agent or their
Affiliates under any resulting liability to the Borrower or any Lender.

2.11 Periodic Computations of Dollar Equivalent Amounts of Letters of Credit
Outstanding.

The Administrative Agent will determine the Dollar Equivalent amount of
(i) proposed Letters of Credit to be denominated in any Optional Currency as of
the requested date of issuance, and (ii) Letters of Credit Outstanding
denominated in the Optional Currencies as of the last Business Day of each
month, (each such date under clauses (i) and (ii), a “Computation Date”). If on
any Computation Date the Revolving Facility Usage is greater than the Revolving
Credit Commitments as a result of a change in exchange rates between the
Optional Currency and Dollars, then the Administrative Agent shall notify the
Borrower of the same. The Borrower shall pay the Loans (subject to Borrower’s
indemnity obligations under Section 5.6 hereof) within one (1) Business Day
after receiving such notice such that the Revolving Facility Usage shall not
exceed the Revolving Credit Commitments after giving effect to such payments.

2.12 Additional Revolving Credit Commitments.

Subject to the terms and conditions set forth herein, the Borrower may at any
time, but not more often than two (2) times during the term of this Agreement,
request an increase in the Revolving Credit Commitment (the “Additional
Revolving Credit Commitment”) provided that (a) immediately prior to and after
giving effect to such Additional Revolving Credit Commitment (and the making of
any loans pursuant thereto), no Event of Default or Potential Default has
occurred or is continuing or shall result therefrom and, (b) the Additional
Revolving Credit Commitment shall rank pari passu in right of payment and right
of security in respect of the Collateral with the existing Revolving Credit
Loans, (c) the Additional Revolving Credit Commitments shall not exceed in the
aggregate Fifty Million and 00/100 Dollars ($50,000,000.00), and (d) the loans
to be made pursuant to such Additional Revolving Credit Commitment shall have
the same terms as the Revolving Credit Loans. Any additional bank, financial
institution, existing Lender or other Person that elects to extend commitments
to provide the Additional Revolving Credit Commitment shall be reasonably
satisfactory to the Borrower and the Administrative Agent (any such bank,
financial institution, existing Lender or other person is an “Additional
Lender”) and shall become a Lender under this Agreement pursuant to an amendment
(the “Incremental Facility Amendment”) to this Agreement, and, as appropriate,
the other Loan Documents, executed by the Loan Parties, each Additional Lender,
if any, and the Administrative Agent. Commitments in respect of the Additional
Revolving Credit Commitment shall become Commitments under this Agreement after
giving effect to such Additional Revolving Credit Commitment. The Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be reasonably
necessary or appropriate to effectuate the applicable additional Revolving
Credit Commitments in the opinion of the Administrative Agent. The effectiveness
of any Incremental Facility Amendment shall be subject to the satisfaction on
the date thereof (the “Incremental Facility Closing Date”) of each of the
applicable conditions set forth in Article 7

 

43



--------------------------------------------------------------------------------

[Conditions of Lending and Issuance of Letters of Credit] (it being understood
that all references to the Closing Date in such Article 7 [Conditions of Lending
and Issuance of Letters of Credit] shall be deemed to refer to the Incremental
Facility Closing Date), and except as otherwise specified in the Incremental
Facility Amendment, the Administrative Agent shall have received legal opinions,
board resolutions and other closing documents and certificates reasonably
requested by the Administrative Agent and consistent with those delivered on the
Closing Date under Article 7 [Conditions of Lending and Issuance of Letters of
Credit]. The proceeds of the Additional Revolving Credit Commitment may be used
in accordance with Section 2.8 [Use of Proceeds] but not for any purpose
otherwise prohibited hereunder. Notwithstanding anything to the contrary in this
Section 2.11 [Additional Revolving Credit Commitment], no existing Lender shall
be obligated to provide Additional Revolving Credit Commitment.

3. [INTENTIONALLY OMITTED].

4. INTEREST RATES

4.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as set forth below applicable to the respective Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and Borrower may select different
Interest Periods to apply simultaneously to the Loans comprising different
Borrowing Tranches and may convert to or renew one or more Interest Rate Options
with respect to all or any portion of the Loans comprising any Borrowing
Tranche, provided that there shall not be at any one time outstanding more than
twelve (12) Borrowing Tranches in the aggregate among all of the Loans, and
provided further that only the As-Offered Rate shall apply to the Swing Loans.
If at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender’s highest lawful rate, the rate of interest on such Lender’s
Loan shall be limited to such Lender’s highest lawful rate.

4.1.1. Revolving Credit Interest Rate Options.

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans (subject to the provisions
above regarding Swing Loans):

(i) Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

(ii) Euro-Rate Option: A rate per annum (computed on the basis of a year of 360
days and actual days elapsed) equal to the Euro-Rate plus the Applicable Margin.

 

44



--------------------------------------------------------------------------------

4.1.2. Rate Quotations.

The applicable Borrower may call the Administrative Agent on or before the date
on which a Loan Request is to be delivered to receive an indication of the rates
then in effect, but it is acknowledged that such projection shall not be binding
on the Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

4.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a Euro-Rate
Option, the Borrower shall notify the Administrative Agent at least three
(3) Business Days prior to the effective date of such Euro-Rate Option by
delivering a Loan Request. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a Euro-Rate Option:

4.2.1. Amount of Borrowing Tranche.

each Borrowing Tranche of Euro-Rate Loans shall be in integral multiples of
$500,000 and not less than $1,000,000;

4.2.2. Renewals.

in the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

4.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, the
Borrower may not select, convert to or renew a Euro-Rate Option, and:

4.3.1. Letter of Credit Fees, Interest Rate.

the Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.10.2 [Letter of Credit Fees], or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum; and

4.3.2. Other Obligations.

each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

 

45



--------------------------------------------------------------------------------

4.3.3. Acknowledgment.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by the Borrower upon demand by Administrative
Agent.

4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1. Unascertainable.

If on any date on which a Euro-Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the Euro-Rate, the Administrative
Agent shall have the rights specified in Section 4.4.3.

4.4.2. Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to lenders generally, to
which a Euro-Rate Option applies, respectively, are not available to such Lender
with respect to such Loan, or to lenders generally, in the interbank eurodollar
market,

then the Administrative Agent shall have the rights specified in Section 4.4.3.

4.4.3. Administrative Agent’s and Lender’s Rights.

In the case of any event specified in Section 4.4.1 above, the Administrative
Agent shall promptly so notify the Lenders and the Borrower thereof, and in the
case of an event specified in Section 4.4.2 above, such Lender shall promptly so
notify the

 

46



--------------------------------------------------------------------------------

Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrower.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Administrative Agent, or (B) such Lender, in
the case of such notice given by such Lender, to allow the Borrower to select,
convert to or renew a Euro-Rate Option shall be suspended until the
Administrative Agent shall have later notified the Borrower, or such Lender
shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4.1 and
the Borrower have previously notified the Administrative Agent of its selection
of, conversion to or renewal of a Euro-Rate Option and such Interest Rate Option
has not yet gone into effect, such notification shall be deemed to provide for
selection of, conversion to or renewal of the Base Rate Option otherwise
available with respect to such Loans. If any Lender notifies the Administrative
Agent of a determination under Section 4.4.2, the Borrower shall, subject to the
Borrower’ indemnification Obligations under Section 5.6.2 [Indemnity], as to any
Loan of the Lender to which a Euro-Rate Option applies, on the date specified in
such notice either convert such Loan to the Base Rate Option otherwise available
with respect to such Loan or prepay such Loan in accordance with Section 5.4
[Voluntary Prepayments]. Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date.

4.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Revolving Credit Loans under the Euro-Rate Option at the expiration
of an existing Interest Period applicable to such Borrowing Tranche in
accordance with the provisions of Section 4.2 [Interest Periods], the Borrower
shall be deemed to have converted such Borrowing Tranche to the Base Rate Option
commencing upon the last day of the existing Interest Period.

4.6 Canadian Interest Provisions.

Whenever interest is payable hereunder on the basis of a year of 365 or 360
days, for the purposes of the Interest Act (Canada), the yearly rate of interest
which is equivalent to the rate payable hereunder is the rate payable hereunder
multiplied by the actual number of days in the year and divided by 365 or 360,
as applicable. All interest will be calculated using the nominal rate method and
not the effective rate method and the deemed reinvestment principle shall not
apply to such calculations.

The amount of the interest or fees exigible in applying this agreement shall not
exceed the maximum rate permitted by Law. Where the amount of such interest or
such fees is greater than the maximum rate, the amount shall be reduced to the
highest rate which may be recovered in accordance with the applicable provisions
of Law.

 

47



--------------------------------------------------------------------------------

5. PAYMENTS

5.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, or other fees or amounts due from the
Borrower hereunder shall be payable prior to 11:00 a.m., Pittsburgh time, on the
date when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC Bank with respect to the Swing Loans
and for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans, Commitment Fees related thereto, and Letter of Credit Fees in U.S.
Dollars and in immediately available funds. The Administrative Agent shall
promptly distribute such amounts to the applicable Lenders in immediately
available funds, provided that in the event payments are received by 11:00 a.m.,
Pittsburgh time, by the Administrative Agent with respect to the Loans and such
payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Agent shall pay the Lenders entitled to such payment
the Federal Funds Effective Rate with respect to the amount of such payments for
each day held by the Agent and not distributed to the Lenders. The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement (including the Equivalent Amounts of the
applicable currencies where such computations are required) and shall be deemed
an “account stated.”

5.2 Pro Rata Treatment of Lenders.

Each Revolving Credit Loan borrowing under Section 2 shall be allocated to each
Lender according to its Ratable Share, and each selection of, conversion to or
renewal of any Interest Rate Option and each payment or prepayment by the
Borrower with respect to principal, interest, Commitment Fees related to the
Revolving Credit Commitments, Letter of Credit Fees, or other fees (except for
payments for fees of the Administrative Agent) or amounts due from the Borrower
hereunder to the Lenders with respect to the Revolving Credit Loans, shall
(except as provided in Section 4.4.3 [Administrative Agent’s and Lender’s
Rights] in the case of an event specified in Section 4.4 [Euro-Rate
Unascertainable; Etc.], 5.4.2 [Replacement of a Lender] or 5.6 [Additional
Compensation in Certain Circumstances]) be made in proportion to the applicable
Revolving Credit Loans outstanding from each Lender and, if no such Loans are
then outstanding, in proportion to the Ratable Share of each Lender.
Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrower of principal, interest, fees or other amounts with respect to Swing
Loans shall be made by or to PNC Bank according to Section 2.

5.3 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first day of each November, February, May and August after the
date hereof and

 

48



--------------------------------------------------------------------------------

on the Expiration Date or upon acceleration of the Notes. Interest on Loans to
which the Euro-Rate Option applies shall be due and payable on the last day of
each Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on the 90th day of such Interest Period. Interest on
mandatory prepayments of principal under Section 5.5 [Mandatory Prepayments]
shall be due on the date such mandatory prepayment is due. Interest on the
principal amount of each Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated maturity date, upon acceleration
or otherwise).

5.4 Voluntary Prepayments.

5.4.1. Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans for which the Borrower is obligated in whole or part without premium or
penalty (except as provided in Section 5.4.2 below or in Section 5.6 [Additional
Compensation in Certain Circumstances]):

(i) at any time with respect to any Loan to which the Base Rate Option applies,

(ii) on the last day of the applicable Interest Period with respect to Loans to
which a Euro-Rate Option applies,

(iii) on the date specified in a notice by any Lender pursuant to Section 4.4
[Euro-Rate Unascertainable, Etc.] with respect to any Loan to which a Euro-Rate
Option applies.

Whenever the Borrower desires to prepay any part of the Revolving Credit Loans,
it shall provide a prepayment notice to the Administrative Agent by 1:00 p.m.
(i) at least one (1) Business Day prior to the date of prepayment of the
Revolving Credit Loans which bear interest at the Base Rate Option, (ii) at
least three (3) Business Days prior to the date of prepayment of the Revolving
Credit Loans which bear interest at the Euro-Rate Option, and (iii) or no later
than 1:00 p.m., Pittsburgh time, on the date of prepayment of Swing Loans. Each
such notice by the Borrower shall set forth the following information:

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(y) a statement indicating the application of the prepayment between the Swing
Loans and the Revolving Credit Loans; and

(z) the total principal amount of such prepayment, which shall not be less than
$100,000 for any Swing Loan or $500,000 for any Revolving Credit Loan.

 

49



--------------------------------------------------------------------------------

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Any prepayment hereunder shall
be subject to the Borrower’ Obligation to indemnify the Lenders under
Section 5.6.2 [Indemnity].

5.4.2. Replacement of a Lender.

In the event any Lender (i) gives notice under Section 4.4 [Euro-Rate
Unascertainable, Etc.] or Section 5.6.1 [Increased Costs, Etc.], (ii) does not
fund Loans because the making of such Loans would contravene any Law applicable
to such Lender, (iii) is a Non-Complying Lender, (iv) is subject to an
Insolvency Event or Insolvency Proceeding, or (v) becomes subject to the control
of an Official Body (other than normal and customary supervision), then the
Borrower shall have the right at its option, with the consent of the
Administrative Agent, which consents shall not be unreasonably withheld, to
prepay the Loans of such Lender in whole, together with all interest accrued
thereon, and terminate such Lender’s Commitment within ninety (90) days after
(x) receipt of such Lender’s notice under Section 4.4 [Euro-Rate
Unascertainable, Etc.] or 5.6.1 [Increased Costs, Etc.], (y) the date such
Lender has failed to fund Loans because the making of such Loans would
contravene Law applicable to such Lender, or (z) the date such Lender became
subject to the control of an Official Body or subject to an Insolvency Event or
Insolvency Proceeding, as applicable; provided that the Borrower shall also pay
to such Lender at the time of such prepayment any amounts required under
Section 5.6 [Additional Compensation in Certain Circumstances] and any accrued
interest due on such amount and any related fees; provided, however, that the
Commitment of such Lender shall be provided by one or more of the remaining
Lenders or a replacement lender acceptable to the Administrative Agent;
provided, further, the remaining Lenders shall have no obligation hereunder to
increase their Commitments. Upon the occurrence of any such event, the Borrower
may, at its sole expense, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.11 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to such assignee that shall assume such obligations; provided however,
a Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Notwithstanding the foregoing, the Administrative Agent may only
be replaced subject to the requirements of Section 10.14 [Successor
Administrative Agent] and provided that all Letters of Credit issued by the
Administrative Agent have expired or been terminated or replaced.

5.4.3. Change of Lending Office.

Each Lender agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Section 4.4.2 [Illegality, Etc.]
or 5.6.1 [Increased Costs, Etc.] with respect to such Lender, it will if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event, provided that such designation is

 

50



--------------------------------------------------------------------------------

made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of such Section. Nothing in this
Section 5.4.3 shall affect or postpone any of the Obligations of the Borrower or
any other Loan Party or the rights of the Administrative Agent or any Lender
provided in this Agreement.

5.5 Mandatory Prepayments.

5.5.1. Recovery of Insurance Proceeds.

Within one hundred eighty (180) days of the receipt of insurance proceeds from a
loss described in Section 8.1.3 (v)(c) (or, within sixty (60) days after such
receipt, to the extent such Loan Party or Subsidiary has failed to provide to
the Administrative Agent satisfactory evidence of such Loan Party’s or
Subsidiary’s commitment to reinvest such proceeds as provided in
Section 8.1.3(v)(c), to the extent that such Loan Party or Subsidiary has not
reinvested such proceeds), the Borrower shall make a mandatory prepayment of
principal equal to 100% of the net (after reinvestment, if any) after-tax
proceeds thereof, together with accrued interest on such principal amount.
Within one hundred eighty (180) days of the receipt of insurance proceeds by a
Loan Party or a Subsidiary of a Loan Party from a loss which are not reinvested
as described in Section 8.1.3(v)(b) (or, within sixty (60) days after such
receipt, to the extent a Loan Party has failed to provide to the Administrative
Agent satisfactory evidence of such Loan Party’s commitment to reinvest such
proceeds as provided in Section 8.1.3(v)(b)), the Borrower shall make a
mandatory prepayment of principal equal to 100% of the net (after reinvestment,
if any) after-tax proceeds thereof, together with accrued interest on such
principal amount.

5.5.2. Application Among Loans and Interest Rate Options.

All prepayments pursuant to this Section 5.5 shall first be applied to the
Revolving Credit Loans outstanding, if any, and the excess, if any, shall be
returned to the Borrower. All prepayments required pursuant to this Section 5.5
shall first be applied among the Interest Rate Options to the principal amount
of the Loans subject to the Base Rate Option, then to Loans subject to a
Euro-Rate Option. In accordance with Section 5.6.2 [Indemnity], the Borrower
shall indemnify the Lenders for any loss or expense, including loss of margin,
incurred with respect to any such prepayments applied against Loans subject to a
Euro-Rate Option on any day other than the last day of the applicable Interest
Period.

5.6 Additional Compensation in Certain Circumstances.

5.6.1. Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.

If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body:

(i) subjects any Lender to any tax or changes the basis of taxation with respect
to this Agreement, the Notes, the Loans or payments by the Borrower of
principal, interest, Commitment Fees, or other amounts due from the Borrower
hereunder or under the Notes (except for taxes on the overall net income of such
Lender),

 

51



--------------------------------------------------------------------------------

(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against credits or commitments to extend credit extended by,
or assets (funded or contingent) of, deposits with or for the account of, or
other acquisitions of funds by, any Lender, or

(iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or letters of credit,
other credits or commitments to extend credit extended by, any Lender, or
(B) otherwise applicable to the obligations of any Lender under this Agreement,

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Lender with respect to this Agreement, the Notes or the making, maintenance or
funding of any part of the Loans (or, in the case of any capital adequacy or
similar requirement, to have the effect of reducing the rate of return on any
Lender’s capital, taking into consideration such Lender’s customary policies
with respect to capital adequacy) by an amount which such Lender in its sole
discretion deems to be material, such Lender shall from time to time notify the
Borrower and the Administrative Agent of the amount determined in good faith
(using any averaging and attribution methods employed in good faith) by such
Lender to be necessary to compensate such Lender for such increase in cost,
reduction of income, additional expense or reduced rate of return. Such notice
shall set forth in reasonable detail the basis for such determination. Such
amount shall be due and payable by the Borrower to such Lender ten (10) Business
Days after such notice is given.

5.6.2. Indemnity.

In addition to the compensation required by Section 5.6.1 [Increased Costs,
Etc.], the Borrower shall indemnify each Lender against all liabilities, losses
or expenses (including loss of margin, any loss or expense incurred in
liquidating or employing deposits from third parties and any loss or expense
incurred in connection with funds acquired by a Lender to fund or maintain Loans
subject to a Euro-Rate Option) which such Lender sustains or incurs as a
consequence of any

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests] or Section 4.2 [Interest Periods] or notice relating to
prepayments under Section 5.4 [Voluntary Prepayments], or

 

52



--------------------------------------------------------------------------------

(iii) default by a Loan Party in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the applicable
Borrower(s) to such Lender ten (10) Business Days after such notice is given.

5.7 Collections; Administrative Agent’s Right to Notify Account Debtors.

After the occurrence of any Event of Default, the Administrative Agent may, and
upon request of the Required Lenders, shall (i) notify any or all Account
Debtors that the Accounts have been assigned to the Lenders and that the Lenders
have a security interest therein, and (ii) direct such Account Debtors to make
all payments due from them to the Borrower and the Guarantors upon the Accounts
directly to the Administrative Agent or to a lockbox designated by the
Administrative Agent. The Administrative Agent shall promptly furnish the
Borrower with a copy of any such notice sent. Any such notice, in the
Administrative Agent’s sole discretion, may be sent on the Borrower’s
stationery, in which event the Borrower shall co-sign such notice with the
Administrative Agent. To the extent that any Law or custom or any contract or
agreement with any Account Debtor requires notice to or the approval of the
Account Debtor in order to perfect such assignment of a security interest in
Accounts, the Borrower agrees to give such notice or obtain such approval.

5.8 Judgment Currency.

5.8.1. Currency Conversion Procedures for Judgments.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used shall be that at
which in accordance with normal lending procedures each Lender could purchase
the Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.

5.8.2. Indemnity in Certain Events.

The obligation of Borrower in respect of any sum due from Borrower to any Lender
hereunder shall, notwithstanding any judgment in an Other Currency, whether
pursuant to a judgment or otherwise, be discharged only to the extent that, on
the Business Day following receipt by any Lender of any sum adjudged to be so
due in such Other Currency, such Lender may in accordance with normal lending
procedures purchase the Original Currency with

 

53



--------------------------------------------------------------------------------

such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

6.1.1. Organization and Qualification.

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct. Each Loan Party and each Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in each jurisdiction listed on
Schedule 6.1.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary, except to the extent that any failure to
be so qualified and in good standing would not constitute a Material Adverse
Change.

6.1.2. Capitalization and Ownership.

As of the Closing Date, the authorized capital stock of the Borrower consists of
40,000,000 shares of common stock and 10,000,000 shares of preferred stock, of
which one share of common stock and no shares of senior preferred stock
(collectively referred to herein as the “Shares”) are issued and outstanding and
are owned as indicated on Schedule 6.1.2. All of the Shares have been validly
issued and are fully paid and nonassessable. As of the Closing Date, there are
no options, warrants or other rights outstanding to purchase any such shares
except as indicated on Schedule 6.1.2.

6.1.3. Subsidiaries.

Schedule 6.1.3 states as of the Closing Date the name of each of the Borrower’s
Subsidiaries, its jurisdiction of organization, its authorized capital stock,
the issued and outstanding shares (referred to herein as the “Subsidiary
Shares”) and the owners thereof if it is a corporation, its outstanding
partnership interests (the “Partnership Interests”) if it is a partnership and
its outstanding limited liability company interests, interests assigned to
managers thereof and the voting rights associated therewith (the “LLC
Interests”) if it is a limited liability company. The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien. All Subsidiary Shares, Partnership
Interests and LLC Interests have been validly issued, and all Subsidiary Shares
are fully paid and nonassessable. All capital

 

54



--------------------------------------------------------------------------------

contributions and other consideration required to be made or paid in connection
with the issuance of the Partnership Interests and LLC Interests have been made
or paid, as the case may be. As of the Closing Date, there are no options,
warrants or other rights outstanding to purchase any such Subsidiary Shares,
Partnership Interests or LLC Interests except as indicated on Schedule 6.1.3.

6.1.4. Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

6.1.5. Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

6.1.6. No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, constitution, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents of any Loan Party or (ii) any Law or any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
(now or hereafter acquired) of any Loan Party or any of its Subsidiaries (other
than Liens granted under the Loan Documents).

6.1.7. Litigation.

Except as set forth on Schedule 6.1.7, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of such Loan Party at law or equity
before any Official Body

 

55



--------------------------------------------------------------------------------

as to which there is a reasonable probability of such actions, suits,
proceedings or investigations being adversely decided and, if adversely decided,
which would reasonably be expected to have a Material Adverse Change. None of
the Loan Parties or any Subsidiaries of any Loan Party is in violation of any
order, writ, injunction or any decree of any Official Body which may result in
any Material Adverse Change.

6.1.8. Title to Properties.

The real property owned or leased by each Loan Party and each Subsidiary of each
Loan Party as of the Closing Date is described on Schedule 6.1.8. Each Loan
Party and each Subsidiary of each Loan Party has good and marketable title to or
valid leasehold interest in all material properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases. All material leases of property are in full force and effect without the
necessity for any consent which has not previously been obtained upon
consummation of the transactions contemplated hereby.

6.1.9. Financial Statements.

(i) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the fiscal year ended December 31, 2007, and its unaudited consolidated
financial statements for and as of the fiscal quarter ended June 30, 2008
(collectively, the “Historical Statements”). The Historical Statements were
compiled from the books and records maintained by the Borrower’s management, are
correct and complete and fairly represent the consolidated financial condition
of the Borrower and its Subsidiaries as of their dates and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied.

(ii) Financial Projections. The Borrower has delivered to the Administrative
Agent financial projections of the Borrower and its Subsidiaries for the period
January 1, 2008 through December 31, 2012 derived from various assumptions of
the Borrower’s management, including balance sheets, income statements and
statements of cash flows and assumptions with respect thereto (the “Financial
Projections”). The Financial Projections represent a reasonable range of
possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Borrower’s management. The
Financial Projections accurately reflect the liabilities of the Borrower and its
Subsidiaries upon consummation of the transactions contemplated hereby as of the
Closing Date.

(iii) Accuracy of Financial Statements. Neither the Borrower nor any Subsidiary
of the Borrower had, as of the date of the Historical Statements, any material
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Historical Statements or in the notes thereto, and
except as disclosed therein there are no unrealized or anticipated losses from
any commitments of the Borrower or any Subsidiary of the Borrower which would
cause a Material Adverse Change. Since December 31, 2007, no Material Adverse
Change has occurred.

 

56



--------------------------------------------------------------------------------

6.1.10. Use of Proceeds; Margin Stock; Section 20 Subsidiaries.

6.1.10.1. General.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.8, 3.4 and 8.1.10.

6.1.10.2. Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or to refund Indebtedness originally incurred for such purpose, or
for any purpose which entails a violation of or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.

6.1.10.3. Section 20 Subsidiaries.

The Loan Parties do not intend to use and shall not use any portion of the
proceeds of the Loans, directly or indirectly, to purchase during the
underwriting period, or for thirty (30) days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.

6.1.11. Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, in each case on the respective
dates thereof, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein, in light of the circumstances under which they were made, not
misleading. As of the Closing Date, there is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, or results of operations specific to any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

 

57



--------------------------------------------------------------------------------

6.1.12. Taxes.

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made. As of the Closing Date there are no agreements or waivers
extending the statutory period of limitations applicable to any federal income
tax return of any Loan Party or Subsidiary of any Loan Party for any period.

6.1.13. Consents and Approvals.

Except for the filing of financing statements in the state and county filing
offices, no consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents by any Loan Party,
except as listed on Schedule 6.1.13, all of which shall have been obtained or
made on or prior to the Closing Date except as otherwise indicated on Schedule
6.1.13.

6.1.14. No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation constitutes a Material Adverse Change.

6.1.15. Patents, Trademarks, Copyrights, Licenses, Etc.

Each Loan Party and each Subsidiary of each Loan Party owns or possesses or
otherwise has the right to use all the material patents, trademarks, service
marks, trade names, copyrights, licenses, registrations, franchises, permits and
rights necessary to own and operate its properties and to carry on its business
as presently conducted and planned to be conducted by such Loan Party or
Subsidiary, without known conflict with the rights of others. All material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises and permits of each Loan Party and each Subsidiary of
each Loan Party as of the Closing Date are listed and described on Schedule
6.1.15.

 

58



--------------------------------------------------------------------------------

6.1.16. Security Interests.

The Liens and security interests granted to the Administrative Agent for the
benefit of the Lenders pursuant to the Patent, Trademark and Copyright Security
Agreement, the Pledge Agreement, the Security Agreements and the Quebec Security
in the Collateral (other than the Real Property) constitute and will continue to
constitute Prior Security Interests under the Uniform Commercial Code or the
Corporations Act or the applicable laws of the Province of Quebec (as the case
may be) as in effect in each applicable jurisdiction (the “Uniform Commercial
Code”) or other applicable Law entitled to all the rights, benefits and
priorities provided by the Uniform Commercial Code or such Law. Upon the filing
of financing statements, the necessary Australian Securities and Investments
Commission forms and the registration of the Deed of Hypothec relating to said
security interests in each office and in each jurisdiction where required in
order to perfect the security interests described above, taking possession of
any stock certificates or other certificates evidencing the Pledged Collateral
and recordation of the Patent, Trademark and Copyright Security Agreement in the
United States Patent and Trademark Office and United States Copyright Office, as
applicable, all such action as is necessary or advisable to establish such
rights of the Administrative Agent will have been taken, and there will be upon
execution and delivery of the Patent, Trademark and Copyright Security
Agreement, the Pledge Agreement, the Security Agreements and the Quebec
Security, such filings and such taking of possession, no necessity for any
further action in order to preserve, protect and continue such rights, except
the filing of continuation statements with respect to such financing statements
within six months prior to each five-year anniversary of the filing of such
financing statements. All filing or registration fees and other expenses in
connection with each such action have been or will be paid by the Borrower.

6.1.17. [Intentionally Omitted].

6.1.18. Status of the Pledged Collateral.

All the shares of capital stock, Partnership Interests or LLC Interests included
in the Pledged Collateral to be pledged pursuant to the Pledge Agreement are or
will be upon issuance validly issued and nonassessable and owned beneficially
and of record by the pledgors thereunder free and clear of any Lien or
restriction on transfer, except for taxes not yet due and payable to the extent
such prospective tax payments are given priority by statute or as otherwise
provided by the Pledge Agreement and except as the right of the Lenders to
dispose of the Shares, Partnership Interests or LLC Interests may be limited by
the Securities Act of 1933, as amended, and the regulations promulgated by the
Securities and Exchange Commission thereunder and by applicable state securities
laws. There are no shareholder, partnership, limited liability company or other
agreements or understandings with respect to the shares of capital stock,
Partnership Interests or LLC Interests included in the Pledged Collateral except
for the partnership agreements and limited liability company agreements
described on Schedule 6.1.18. The Loan Parties have delivered true and correct
copies of such partnership agreements and limited liability company agreements
to the Administrative Agent.

 

59



--------------------------------------------------------------------------------

6.1.19. Insurance.

Schedule 6.1.19 lists as of the Closing Date all insurance policies and other
bonds to which any Loan Party or Subsidiary of any Loan Party is a party, all of
which are valid and in full force and effect. No notice has been given or claim
made and no grounds exist to cancel or avoid any of such policies or bonds or to
reduce the coverage provided thereby. Such policies and bonds provide adequate
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of each Loan Party and each Subsidiary of each Loan
Party in accordance with prudent business practice in the industry of the Loan
Parties and their Subsidiaries.

6.1.20. Compliance with Laws.

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.25 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business.

6.1.21. Material Contracts.

Schedule 6.1.21 lists as of the Closing Date all contracts relating to the
business operations of each Loan Party and each Subsidiary of any Loan Party
required to be filed by Item 601 of Regulation S-K of the Securities Act of
1933, as amended. All such material contracts are valid, binding and enforceable
upon such Loan Party or Subsidiary and each of the other parties thereto in
accordance with their respective terms. The Borrower and its Subsidiaries are
not in material default with respect to any such material contracts, nor do the
Loan Parties have knowledge of any material default with respect to the other
parties to such material contracts.

6.1.22. Investment Companies; Regulated Entities.

None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.” None of the Loan Parties or any
Subsidiaries of any Loan Party is subject to any other Federal or state statute
or regulation limiting its ability to incur Indebtedness for borrowed money.

6.1.23. Plans and Benefit Arrangements.

Except as set forth on Schedule 6.1.23:

(i) The Borrower and each other member of the ERISA Group are in compliance in
all material respects with any applicable provisions of ERISA with respect to
all Benefit Arrangements, Plans and Multiemployer Plans. There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or,
to the best knowledge of the

 

60



--------------------------------------------------------------------------------

Borrower, with respect to any Multiemployer Plan or Multiple Employer Plan,
which could result in any material liability of the Borrower or any other member
of the ERISA Group. The Borrower and all other members of the ERISA Group have
made when due any and all payments required to be made under any agreement
relating to a Multiemployer Plan or a Multiple Employer Plan or any Law
pertaining thereto. With respect to each Plan and Multiemployer Plan, the
Borrower and each other member of the ERISA Group (i) have fulfilled in all
material respects their obligations under the minimum funding standards of
ERISA, (ii) have not incurred any liability to the PBGC, and (iii) have not had
asserted against them any penalty for failure to fulfill the minimum funding
requirements of ERISA.

(ii) To the best of the Borrower’s knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

(iii) Neither the Borrower nor any other member of the ERISA Group has
instituted or intends to institute proceedings to terminate any Plan under
Section 4041 of ERISA.

(iv) No event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan, and no
amendment with respect to which security is required under Section 307 of ERISA
has been made or is reasonably expected to be made to any Plan.

(v) Neither the Borrower nor any other member of the ERISA Group has incurred or
reasonably expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. Neither the Borrower nor any other
member of the ERISA Group has been notified by any Multiemployer Plan or
Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA.

(vi) To the extent that any Benefit Arrangement is insured, the Borrower and all
other members of the ERISA Group have paid when due all premiums required to be
paid for all periods through the Closing Date. To the extent that any Benefit
Arrangement is funded other than with insurance, the Borrower and all other
members of the ERISA Group have made when due all contributions required to be
paid for all periods through the Closing Date.

(vii) All Plans, Benefit Arrangements and Multiemployer Plans have been
administered in accordance with their terms and applicable Law in all material
respects.

6.1.24. Employment Matters.

Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws

 

61



--------------------------------------------------------------------------------

including those related to equal employment opportunity and affirmative action,
labor relations, minimum wage, overtime, child labor, medical insurance
continuation, worker adjustment and relocation notices, immigration controls and
worker and unemployment compensation, where the failure to comply constitutes a
Material Adverse Change. As of the Closing Date, there are no outstanding
grievances, arbitration awards or appeals therefrom arising out of the Labor
Contracts or current or threatened strikes, picketing, handbilling or other work
stoppages or slowdowns at facilities of any of the Loan Parties or any of their
Subsidiaries which in any case would constitute a Material Adverse Change. The
Borrower has delivered to the Administrative Agent true and correct copies of
each of the Labor Contracts.

6.1.25. Environmental Matters and Safety Matters.

Except as set forth on Schedule 6.1.25:

(i) None of the Loan Parties has received any Environmental Complaint which
there is a reasonable probability of the same being adversely decided and, if
adversely decided, would reasonably be expected to result whether individually
or in the aggregate, in a Material Adverse Change, whether directed or issued to
any Loan Party or relating or pertaining to any predecessor of any Loan Party or
to any prior owner, operator or occupant of the Property, and none of the Loan
Parties is aware of any acts or omissions or any conditions or circumstances,
not subject to indemnification by Beazer East, which could reasonably be
expected to give rise to such an Environmental Complaint;

(ii) No activity or operation of any Loan Party at the Property is being or has
been conducted in violation of any Environmental Law or Environmental Permit
where such violation would reasonably be expected to result whether individually
or in the aggregate in a Material Adverse Change, and to the knowledge of any
Loan Party no activity or operation of any predecessor of any Loan Party or any
prior owner, operator or occupant of the Property was conducted in material
violation of any Environmental Law in effect as of the date such predecessor,
prior owner, operator or occupant conducted such activity or operation;

(iii) All Regulated Substances which are or are likely to result in
Contamination and are present on, in, under, or migrating from, or to any Loan
Party’s knowledge migrating to, the Property or any portion thereof are being
managed, including pursuant to Remedial Action, either (A) by a Person (other
than a Loan Party) in material compliance with applicable Environmental Laws and
Environmental Permits issued to such Person (other than a Loan Party), or (B) by
a Loan Party in compliance with applicable Environmental Laws and Environmental
Permits, except (in the case of this clause (B)), where such failure to so
manage would not reasonably be expected to result in Material Adverse Change;

(iv) Each Loan Party in its current operations uses, generates, treats,
collects, stores, disposes, deposits, emits, releases, discharges and transports
to or from the Property all Regulated Substances in material compliance with
applicable Environmental Laws and Environmental Permits;

 

62



--------------------------------------------------------------------------------

(v) Each Loan Party has all Environmental Permits except for any such
Environmental Permits the absence of which whether individually or in the
aggregate, would result in a Material Adverse Change; all such Environmental
Permits are in full force and effect, each Loan Party’s operations at the
Property are conducted in compliance in all material respects with the terms and
conditions of such Environmental Permits, and none of the Loan Parties has
received any written notice from an Official Body that such Official Body has or
intends to suspend, revoke or adversely alter, whether in whole or in part, any
such Environmental Permit which would reasonably be expected to result whether
individually or in the aggregate in a Material Adverse Change;

(vi) Each Loan Party has submitted to an Official Body and/or maintains in its
files, as applicable, all material Environmental Records;

(vii) No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks, operated or owned by any
Loan Party, located on the Property contain or use, except in compliance in all
material respects with Environmental Laws and Environmental Permits, Regulated
Substances or otherwise are operated or owned except in compliance in all
material respects with Environmental Laws and Environmental Permits.

(viii) To the knowledge of each Loan Party, all structures, improvements,
equipment, fixtures, impoundments, pits, lagoons or aboveground or underground
storage tanks that contained or used Regulated Substances and were operated or
maintained by prior owners, operators or occupants of the Property have been
identified and/or located. To the knowledge of each Loan Party, any such
structure, improvement, equipment, fixture, impoundment, pit, lagoon or
aboveground or underground storage tank located on Property not acquired from
Beazer East, the presence of which does not comply in all material respects with
applicable Environmental Laws, or from which there has been or is a release of
Regulated Substances which has or could result in Contamination, is the subject
of a Remedial Action;

(ix) To the knowledge of each Loan Party, no facility or site to which any Loan
Party, either directly or indirectly by a third party, has sent Regulated
Substances for storage, treatment, disposal or other management has been or is
being operated in material violation of Environmental Laws or pursuant to
Environmental Laws is identified or proposed to be identified on any list of
contaminated properties or other properties which pursuant to Environmental Laws
are the subject of a Remedial Action by an Official Body or any other Person
(including any Loan Party);

(x) No portion of the Property is identified or to the knowledge of any Loan
Party proposed to be identified on any Official Body’s list of contaminated
properties or other properties which pursuant to Environmental Laws are the
subject of a Remedial Action by an Official Body or any other Person (including
any Loan Party), nor to the knowledge of any Loan Party is any property
adjoining or in the proximity of the Property identified or proposed to be
identified on any such list or the subject of a Remedial Action;

 

63



--------------------------------------------------------------------------------

(xi) To the knowledge of each Loan Party, no portion of the Property constitutes
an Environmentally Sensitive Area;

(xii) No Official Body has filed or recorded a lien for the recovery of Remedial
Action costs against the Property or any other assets of any Loan Party and none
of the Loan Parties is aware of any acts or omissions by any Loan Party or any
conditions or circumstances caused or created by any Loan Party which could
reasonably be expected to result in the filing or recording by an Official Body
of any such lien, nor have any restrictions been imposed upon the type of use or
any Loan Party’s ability to transfer, as authorized by Environmental Laws, the
Property or any portion thereof, and none of the Loan Parties is aware of any
facts, conditions or circumstances which could reasonably be expected to result
in any such restriction on use or transferability being imposed upon the
Property, or any portion thereof;

(xiii) Neither the transaction contemplated by the Loan Documents nor any other
transaction involving the sale, transfer or exchange of the Property will
trigger or has triggered any obligation under any applicable Environmental Laws
to make a filing, provide a notice, provide other disclosure or take any other
action the failure to accomplish which whether individually or in the aggregate
would reasonably be expected to result in a Material Adverse Change, or in the
event that any such transaction-triggered obligation does arise or has arisen
under any Environmental Laws, all such actions required thereby have been taken
in compliance with applicable Environmental Laws (it being understood that the
foregoing does not constitute a representation or warranty that any transferee
or creditor could conduct operations on any Property under existing
Environmental Permits);

(xiv) The activities and operations of the Loan Parties are being conducted in
compliance with applicable Safety Laws, except where the failure, whether
individually or in the aggregate, to do so would not reasonably be expected to
result in a Material Adverse Change;

(xv) The Loan Parties have not received any Safety Complaints, the Loan Parties
are not aware of any acts or omissions by any Loan Party or any conditions or
circumstances caused or created by any Loan Party which could reasonably be
expected to give rise to any Safety Complaints and, to the knowledge of the Loan
Parties no Safety Complaints are being threatened in each case as to which there
is a reasonable probability of the same being adversely decided and, if
adversely decided, would reasonably be expected to result whether individually
or in the aggregate in a Material Adverse Change; and

(xvi) Each Loan Party has submitted to an Official Body and/or maintains in its
files, as applicable, all material Safety Filings and Records.

It is expressly understood and agreed that for purposes of this Section 6.1.25
only to the extent any of the preceding requires the Loan Parties to make
representations and warranties which relate or pertain to: (a) any Person (other
than a Loan Party); or (b) the operations and activities of any Person (other
than a Loan Party), including Beazer East under the Beazer Acquisition
Agreement, such representations and warranties are being made to the knowledge
of the Loan Parties; it is further expressly understood and agreed that for
purposes of this Section

 

64



--------------------------------------------------------------------------------

6.1.25 only to the extent any of the preceding requires the Loan Parties to make
representations and warranties which relate or pertain to portions of the
Property leased by a Loan Party, such representations and warranties are limited
to the operations conducted by the Loan Parties on such portions of the
Property.

6.1.26. Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreements and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party except Indebtedness of such Loan Party to the
extent secured by Permitted Liens (other than Liens in favor of the 2003 Trustee
securing the 2003 Senior Notes). There is no Lien upon or with respect to any of
the properties or income of any Loan Party or Subsidiary of any Loan Party which
secures indebtedness or other obligations of any Person except for Permitted
Liens. The Obligations of the Borrower hereunder constitute and will constitute
“Senior Indebtedness” within the meaning of such term in the 2003 Senior Note
Indenture, and all or a portion of the Obligations of the Borrower hereunder
constitute or will constitute “First Lien Obligations” within the meaning of
such term in the 2003 Senior Note Indenture. The lien subordination provisions
of the Intercreditor Agreement are enforceable by the Lenders against the Loan
Parties and the holders from time to time of the 2003 Senior Notes.

6.1.27. Solvency.

Each of the Loan Parties is Solvent. After giving effect to the transactions
contemplated by the Loan Documents, including all Indebtedness incurred thereby,
the Liens granted by the Loan Parties in connection therewith and the payment of
all fees related thereto, each of the Loan Parties will be Solvent, determined
as of the Closing Date.

6.2 Updates to Schedules.

Should any of the information or disclosures provided on any of the Schedules
attached hereto which are not limited to matters disclosed as of the Closing
Date become outdated or incorrect in any material respect, the Borrower shall
promptly provide the Administrative Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same; provided, however, that no Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Required Lenders, in their sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule.

 

65



--------------------------------------------------------------------------------

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Administrative Agent or
any other Issuing Bank to issue Letters of Credit hereunder is subject to the
performance by each of the Loan Parties of its Obligations to be performed
hereunder at or prior to the making of any such Loans or issuance of such
Letters of Credit and to the satisfaction of the following further conditions:

7.1 First Loans and Letters of Credit.

On the Closing Date:

7.1.1. Officer’s Certificates.

The representations and warranties of each of the Loan Parties contained in
Section 6.1 and in each of the other Loan Documents shall be true and accurate
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein), and each of the Loan Parties shall
have performed and complied with all covenants and conditions hereof and
thereof, no Event of Default or Potential Default shall have occurred and be
continuing or shall exist; and there shall be delivered to the Administrative
Agent for the benefit of each Lender a certificate of each of the Loan Parties,
dated the Closing Date and signed by the Chief Executive Officer, President,
Chief Financial Officer or other Responsible Officer of each of the Loan
Parties, to each such effect.

7.1.2. Secretary’s or Director’s Certificates.

There shall be delivered to the Administrative Agent for the benefit of each
Lender a certificate dated the Closing Date and signed by the Secretary, an
Assistant Secretary, or Director (in the case of a Loan Party registered in
Australia) of each of the Loan Parties, certifying as appropriate as to:

(i) all action taken by each Loan Party in connection with this Agreement and
the other Loan Documents;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Administrative Agent and each Lender may conclusively rely; and

(iii) copies of its organizational documents (except in the case of a Loan Party
registered in Australia), including its certificate of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of
formation, and limited liability company agreement as in effect on the Closing
Date certified by the appropriate state official where such documents are filed
in a state office and/or the corporate secretary of other appropriate officer,
together with certificates from the appropriate state officials (or on an
interim basis, by a corporation service company acceptable to the Agent) as to
the continued existence and good standing of each Loan Party in each state where
organized or qualified to do business and a bring-down certificate by facsimile
dated the Closing Date.

 

66



--------------------------------------------------------------------------------

7.1.3. Delivery of Loan Documents.

The Guaranty Agreements, Notes, Patent, Trademark and Copyright Security
Agreement, Pledge Agreement, Intercompany Subordination Agreement, Security
Agreements and the Quebec Security shall have been duly executed and delivered
to the Administrative Agent for the benefit of the Lenders, together with all
appropriate financing statements, evidence that the document has been registered
or is in a registrable form including any necessary Australian Securities and
Investments Commission forms and evidence that the document has been duly
stamped or that it will be duly stamped (including if appropriate, sufficient
funds to pay all stamp duty which is payable) and appropriate stock powers and
certificates (other than with respect to Koppers Assurance) evidencing the
Shares, the Partnership Interests and the LLC Interests.

7.1.4. Opinion of Counsel.

There shall be delivered to the Administrative Agent for the benefit of each
Lender a written opinion of (i) Reed Smith, LLP, and (ii) Baker & McKenzie,
counsel for the Loan Parties (who may rely on the opinions of such other counsel
as may be acceptable to the Administrative Agent), dated the Closing Date and in
form and substance satisfactory to the Administrative Agent and its counsel:

(i) as to the matters set forth in Exhibit 7.1.4; and

(ii) as to such other matters incident to the transactions contemplated herein
as the Administrative Agent may reasonably request.

7.1.5. Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and said counsel, as the Administrative
Agent or said counsel may reasonably request.

7.1.6. Payment of Fees.

The Borrower shall have paid or caused to be paid to the Administrative Agent
for itself and for the account of the Lenders to the extent not previously paid
all fees accrued through the Closing Date and the costs and expenses for which
the Administrative Agent and the Lenders are entitled to be reimbursed.

 

67



--------------------------------------------------------------------------------

7.1.7. [Intentionally Omitted].

7.1.8. Management Agreements and Employment Contracts.

The Borrower shall have delivered to the Administrative Agent true, correct and
complete copies of all management agreements and material employment contracts
to which any of the Loan Parties are party, which shall be in form and substance
satisfactory to the Administrative Agent.

7.1.9. Consents.

All material consents required to effectuate the transactions contemplated
hereby as set forth on Schedule 6.1.13 shall have been obtained.

7.1.10. Officer’s Certificates Regarding MACs.

Since December 31, 2007, no Material Adverse Change shall have occurred; prior
to the Closing Date, there shall have been no material change in the management
of any Loan Party or Subsidiary of any Loan Party; and there shall have been
delivered to the Administrative Agent for the benefit of each Lender a
certificate dated the Closing Date and signed by the Chief Executive Officer,
President, Chief Financial Officer or other Responsible Officer of each Loan
Party to each such effect.

7.1.11. No Violation of Laws.

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party or any of the Lenders.

7.1.12. No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Administrative
Agent’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents.

7.1.13. Insurance Policies; Certificates of Insurance; Endorsements.

The Loan Parties shall have delivered evidence acceptable to the Administrative
Agent that adequate insurance in compliance with Section 8.1.3 [Maintenance of
Insurance] is in full force and effect and that all premiums then due thereon
have been paid, together with certificates of insurance from the Loan Parties’
independent insurance broker describing and certifying as to the existence of
the insurance and evidencing coverage satisfactory to the Administrative Agent,
with additional insured and lender loss payable special endorsements attached
thereto in form and substance satisfactory to the Administrative Agent and its
counsel naming the Administrative Agent as additional insured and lender loss
payee.

 

68



--------------------------------------------------------------------------------

7.1.14. [Intentionally Omitted].

7.1.15. Financing Statements and Lien Searches.

The Administrative Agent shall have received (1) financing statements in proper
form for recordation necessary to perfect the Lien of the Lenders on the
Collateral and (2) the results of a satisfactory Lien, tax and judgment search
in a form acceptable to the Administrative Agent evidencing the absence of any
Liens on such Collateral (other than those in favor of the Lenders and those
that terminate prior to or simultaneously with the closing of the transactions
contemplated by this Agreement) and that, upon filing of such financing
statements, such Liens in favor of the Lenders shall constitute Prior Security
Interests in favor of the Lenders.

7.1.16. Landlord’s Waivers.

The Landlord’s Waivers in substantially the form of Exhibit 7.1.16 previously
executed and delivered to the Agent from the lessors of certain of the leased
Collateral locations, as listed on Part II of Schedule A of the Borrower to the
applicable Security Agreement, shall continue in full force and effect with
respect to the Obligations, as amended and restated pursuant to this Agreement.

7.1.17. [Intentionally Omitted.]

7.1.18. Financial Statements, Contingent Liabilities, ERISA, Other Due
Diligence.

The Administrative Agent shall have completed its due diligence with all aspects
of the Loan Parties and their Subsidiaries including a review of the books and
records, accounting policies, and historical financial statements, asset
valuation, tax exposure due diligence and site visits. The Administrative Agent
shall be reasonably satisfied as to the amount and nature of all tax, ERISA,
labor, employee retirement benefit, litigation, and other contingent liabilities
to which the Loan Parties and their Subsidiaries may be subject.

7.1.19. Capital Structure of Loan Parties.

With respect to each Loan Party and each Subsidiary of each Loan Party, the
capital structure, ownership, organization documents (including, without
limitation, articles or certificate of incorporation, certificate of limited
partnership, certificate of limited liability company, bylaws, partnership
agreements, and limited liability company agreements), shareholder agreements or
similar agreements among equity owners shall be reasonably satisfactory, in form
and substance, to the Administrative Agent.

7.1.20. Projected Financial Statements.

The Borrower shall have delivered to the Administrative Agent copies of its
projected financial statements for a period of four years following the Closing
Date (and including a pro forma balance sheet as of the Closing Date), which
shall be in form and substance satisfactory to the Administrative Agent.

 

69



--------------------------------------------------------------------------------

7.2 Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit: the representations and warranties
of the Loan Parties contained in Section 6.1 and in the other Loan Documents
shall be true on and as of the date of such additional Loan or Letter of Credit
with the same effect as though such representations and warranties had been made
on and as of such date (except representations and warranties which expressly
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein) and the Loan Parties shall have performed and complied with all
covenants and conditions hereof; no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; the making of the Loans or
issuance of such Letter of Credit shall not contravene any Law applicable to any
Loan Party or Subsidiary of any Loan Party or any of the Lenders or the terms of
the 2003 Senior Note Indenture including, without limitation, Section 4.03
thereof [Limitation on Indebtedness]; and the Borrower shall have delivered to
the Administrative Agent a duly executed and completed Loan Request or
application for a Letter of Credit as the case may be.

8. COVENANTS

8.1 Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

8.1.1. Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.] and except to the extent that any
failure to be so licensed or qualified and in good standing would not constitute
a Material Adverse Change.

8.1.2. Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently

 

70



--------------------------------------------------------------------------------

conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made, but only to the extent that
failure to discharge any such liabilities would not result in any additional
liability which would adversely affect to a material extent the financial
condition of any Loan Party or Subsidiary of any Loan Party or which would
materially adversely affect the Collateral, provided that the Loan Parties and
their Subsidiaries will pay all such liabilities forthwith upon the commencement
of proceedings to foreclose or enforce any Lien which may have attached as
security therefor.

8.1.3. Maintenance of Insurance.

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably satisfactory to the Administrative Agent. At the
request of the Administrative Agent, the Loan Parties shall deliver to the
Administrative Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate and (y) from time to
time a summary schedule indicating all insurance then in force with respect to
each of the Loan Parties. Such policies of insurance shall contain special
endorsements, in form and substance reasonably acceptable to the Administrative
Agent, which shall (i) specify the Administrative Agent as an additional insured
and lender loss payee as its interests may appear, with the understanding that
any obligation imposed upon the insured (including the liability to pay
premiums) shall be the sole obligation of the applicable Loan Parties and not
that of the insured, (ii) provide that the interest of the Lenders shall be
insured regardless of any breach or violation by the applicable Loan Parties of
any warranties, declarations or conditions contained in such policies or any
action or inaction of the applicable Loan Parties or others insured under such
policies, (iii) provide a waiver of any right of the insurers to set off or
counterclaim or any other deduction, whether by attachment or otherwise,
(iv) provide that any and all rights of subrogation which the insurers may have
or acquire shall be, at all times and in all respects, junior and subordinate to
the prior payment in full of the Indebtedness hereunder and that no insurer
shall exercise or assert any right of subrogation until such time as the
Indebtedness hereunder has been paid in full and the Commitments have
terminated, (v) provide, except in the case of liability insurance and workmen’s
compensation insurance, that (a) provided no Event of Default or Potential
Default exists, all insurance proceeds for losses of $5,000,000 or less shall be
adjusted with and payable to the applicable Loan Parties, (b) provided no Event
of Default or Potential Default exists, all insurance proceeds for losses
greater than $5,000,000 but less than $25,000,000 shall be either used by the
Loan Parties within 180 days of the receipt of such proceeds to rebuild or
replace the property subject to such loss (provided that the Loan Parties shall
have provided to the Administrative Agent within 60 days of the receipt of such
proceeds satisfactory evidence of such Loan Parties’ commitment to rebuild or
replace such property in the

 

71



--------------------------------------------------------------------------------

form of executed purchase orders, construction contracts and the like) or
applied as a mandatory prepayment of the Loans in accordance with the provisions
of Section 5.5.3, and (c) all insurance proceeds for losses of $25,000,000 or
more shall be adjusted with and payable to the Administrative Agent; provided
that in the event of such a loss under this clause (c), the Loan Parties may
provide the Administrative Agent with a written request within 10 days of such
loss that the Loan Parties be permitted to use the insurance proceeds associated
with such loss for rebuilding or replacing the property subject to such loss,
and upon receipt of such request, the Administrative Agent shall distribute such
request to the Lenders, which shall have 15 days to decide whether to approve or
deny such request, and, (i) in the event that the Required Lenders approve such
request, the Administrative Agent shall provide notice of such approval to the
Borrower, and the Borrower shall have 180 days from the receipt of such proceeds
to rebuild or replace the property subject to such loss (provided that the Loan
Parties shall have provided to the Administrative Agent within 60 days of the
receipt of such proceeds satisfactory evidence of such Loan Parties’ commitment
to rebuild or replace such property in the form of executed purchase orders,
construction contracts and the like), and (ii) in the event that the Required
Lenders fail to approve such request or the Loan Parties fail to reinvest such
funds within 180 days from the date of receipt of such proceeds (or fail to
provide the Administrative Agent with satisfactory evidence of such parties’
commitment to rebuild or replace such property within 60 days of the receipt of
such proceeds), such proceeds shall be applied as a mandatory prepayment of the
Loans in accordance with the provisions of Section 5.5.3, (vi) include effective
waivers by the insurer of all claims for insurance premiums against the
Administrative Agent, (vii) provide that no cancellation of such policies for
any reason (including non-payment of premium) nor any change therein shall be
effective until at least thirty (30) days after receipt by the Administrative
Agent of written notice of such cancellation or change, (viii) be primary
without right of contribution of any other insurance carried by or on behalf of
any additional insureds with respect to their respective interests in the
Collateral, and (ix) provide that inasmuch as the policy covers more than one
insured, all terms, conditions, insuring agreements and endorsements (except
limits of liability) shall operate as if there were a separate policy covering
each insured. The applicable Loan Parties shall notify the Administrative Agent
promptly of any occurrence causing a material casualty loss and associated
decline in value of the Collateral and the estimated (or actual, if available)
amount of such loss and decline in value. Except for monies which the applicable
Loan Party or Subsidiary is entitled to use for replacement or rebuilding as
permitted herein, any monies received by the Administrative Agent constituting
insurance proceeds or condemnation proceeds may, at the option of the
Administrative Agent, (i) be applied by the Administrative Agent to the payment
of the Loans in such manner as the Administrative Agent may reasonably
determine, or (ii) be disbursed to the applicable Loan Parties on such terms as
are deemed appropriate by the Administrative Agent for the repair, restoration
and/or replacement of property in respect of which such proceeds were received.

8.1.4. Maintenance of Properties and Leases.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof, except to the extent that the failure
to so maintain, repair, renew or replace such properties would not constitute a
Material Adverse Change.

 

72



--------------------------------------------------------------------------------

8.1.5. Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

8.1.6. Visitation Rights.

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Administrative
Agent or any of the Lenders to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Lenders may reasonably request, provided that
so long as an Event of Default has not occurred, each Lender shall provide the
Borrower and the Administrative Agent with reasonable notice prior to any visit
or inspection.

8.1.7. Keeping of Records and Books of Account.

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

8.1.8. Plans and Benefit Arrangements.

The Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change. Without limiting the generality of the foregoing, the Borrower shall
cause all of its Plans and all Plans maintained by any member of the ERISA Group
to be funded in accordance with the minimum funding requirements of ERISA and
shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements and Multiemployer
Plans.

8.1.9. Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws and Safety Laws, in all
respects, provided that it shall not be deemed to be a violation of this
Section 8.1.9 if any failure to comply with any Law would not result in fines,
penalties, costs associated with the performance of any

 

73



--------------------------------------------------------------------------------

Remedial Actions, other similar liabilities or injunctive relief which in the
aggregate would constitute a Material Adverse Change. Without limiting the
generality of the foregoing, each Loan Party shall, and shall cause each of its
Subsidiaries to, obtain, maintain, renew and comply with all Environmental
Permits applicable to their respective operations and activities, provided that
it shall not be deemed to be a violation of this Section 8.1.9 if any failure to
do so would not result in cease and desist orders or fines, penalties or other
similar liabilities or injunctive relief which in the aggregate would constitute
a Material Adverse Change.

8.1.10. Use of Proceeds.

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only (i) to refinance indebtedness under the Existing Credit Agreement, (ii) to
provide working capital to the Borrower, (iii) for capital expenditures and
financing for Permitted Acquisitions, and (iv) for general corporate purposes of
the Borrower and their respective Subsidiaries as permitted by the terms of this
Agreement, including transaction costs and expenses. The Loan Parties shall not
use the Letters of Credit or the proceeds of the Loans for (i) payment of any
Indebtedness which is subordinate in right of payment to the 2003 Senior Note
Debt or (ii) any purposes which contravenes any applicable Law or any provision
hereof.

8.1.11. Further Assurances.

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Administrative Agent’s Lien on and Prior Security Interest in
the Collateral as a continuing first priority perfected Lien, subject only to
Permitted Liens, and shall do such other acts and things as the Administrative
Agent in its reasonable discretion may deem necessary or advisable from time to
time in order to preserve, perfect and protect the Liens granted under the Loan
Documents and to exercise and enforce its rights and remedies thereunder with
respect to the Collateral.

8.1.12. Subordination of Intercompany Loans.

Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any other Loan Party to be subordinated pursuant to
the terms of the Intercompany Subordination Agreement.

8.2 Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

8.2.1. Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

(i) Indebtedness under the Loan Documents;

 

74



--------------------------------------------------------------------------------

(ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions, renewals or replacements thereof, provided (i) there is no increase
in the amount thereof or other significant change in the terms thereof unless
otherwise specified on Schedule 8.2.1, and (ii) the terms of such Indebtedness
do not restrict the ability of the Subsidiaries of the Borrower to pay dividends
or make other distributions on account of the ownership interests of the
Borrower’s Subsidiaries;

(iii) Indebtedness of a Loan Party to another Loan Party which is subordinated
in accordance with the provisions of Section 8.1.12 [Subordination of
Intercompany Loans];

(iv) Indebtedness incurred by a Subsidiary of the Borrower or Koppers China or
any of its subsidiaries or Koppers Mauritius or any of its subsidiaries which is
permitted under Section 8.2.4(vi);

(v) Indebtedness under any Lender-Provided Treasury Arrangement or other cash
management arrangement approved by the Administrative Agent; provided however,
the aggregate amount of all such Indebtedness under this Subsection 8.2.1(v)
shall not exceed $20,000,000.

(vi) Any Lender-Provided Interest Rate Hedge or other Interest Rate Hedge
approved by the Administrative Agent;

(vii) Indebtedness secured by Purchase Money Security Interests, Indebtedness
evidenced by capitalized leases and other Indebtedness for Borrowed Money,
including without limitation, Indebtedness assumed in connection with Permitted
Acquisitions; provided however, (i) the aggregate amount of all such
Indebtedness under this Subsection 8.2.1(vii) (excluding for the purpose of this
computation any Indebtedness described in Schedule 8.2.1) shall not exceed
$25,000,000, and (ii) the terms of such Indebtedness shall not restrict the
ability of the Subsidiaries of the Borrower to pay dividends or make other
distributions on account of the ownership interests of the Borrower’s
Subsidiaries;

(viii) Non-speculative Currency Agreements in the ordinary course of business;

(ix) The 2003 Senior Note Debt of the Loan Parties in an aggregate principal
amount not to exceed $218,300,000;

(x) Indebtedness of Koppers Luxembourg or a Subsidiary of Koppers Luxembourg to
the Borrower, WWV or other Subsidiaries of the Borrower which is incurred in
consideration for the transfer of the ownership interests in Koppers Europe and
Koppers Australia pursuant to any Foreign Holding Company Reorganization
effected by the Borrower and its Subsidiaries; and

 

75



--------------------------------------------------------------------------------

(xi) Indebtedness of a Subsidiary which is not organized under the laws of the
United States of any state thereof and which is not a Guarantor to another
Subsidiary which is not organized under the laws of the United States of any
state thereof and which is not a Guarantor.

8.2.2. Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, at any time
directly or indirectly enter into or assume any agreement (other than this
Agreement, the other Loan Documents and the 2003 Senior Note Indenture), or
adopt any charter or other governing document provision, prohibiting the
creation or assumption of any Lien upon any of the property or assets of the
Loan Parties and their Subsidiaries, other than (i) this Agreement and the other
Loan Documents, (ii) the 2003 Senior Note Indenture, (iii) the 2004 Senior Note
Indenture, and (iv) agreements which relate to purchase money financing and
capital leases permitted under Section 8.2.1(vii), provided that the
prohibitions on Liens in such agreements relate only to the assets subject to
such financing or lease. Notwithstanding the foregoing, no Loan Party or
Subsidiary shall grant any Liens in any Collateral in favor of the 2003 Trustee
securing the Indebtedness under the 2003 Senior Notes unless, prior to the date
of such grant, such Loan Party or Subsidiary grants Liens in such Collateral in
favor of the Administrative Agent and executes and delivers a Security Agreement
in favor of the Administrative Agent, together with any other documents,
certificates or instruments necessary to grant and perfect such Liens.

8.2.3. Guaranties.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of
Indebtedness of the Loan Parties permitted hereunder, (ii) Guaranties listed on
Schedule 8.2.3 hereto, (iii) Guaranties of Indebtedness incurred by
Koppers-China and its Affiliates doing business in China, provided that the
aggregate principal or stated amount of all such Guaranties under this clause
(iii) shall not exceed $40,000,000 at any one time, (iv) Guaranties of other
obligations, provided that the aggregate principal or stated amount of all such
Guaranties under this clause (iv) shall not exceed $25,000,000 at any one time,
and (v) indemnifications by the Borrower or any of its Subsidiaries of the
liabilities of its directors or officers pursuant to the provisions contained in
such party’s respective organizational documents or bylaws. Notwithstanding the
foregoing, no Subsidiary shall execute any Guaranty of any Indebtedness of the
2003 Senior Notes unless, prior to the date of such execution, such Subsidiary
executes and delivers a Guaranty Agreement in favor of the Administrative Agent.

 

76



--------------------------------------------------------------------------------

8.2.4. Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase or acquire any stock, bonds, notes or securities of, or any partnership
interest (whether general or limited) or limited liability company interest in,
or any other investment or interest in, or make any capital contribution to, any
other Person, or agree, become or remain liable to do any of the foregoing,
except:

(i) trade credit extended on usual and customary terms, including extended
repayment terms to the extent consistent with the current practices of the Loan
Parties, in the ordinary course of business;

(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iii) Permitted Investments;

(iv) loans, advances and investments in other Loan Parties organized under the
laws of the United States or a state thereof, or, upon the Borrower’s request
and the prior written consent of the Administrative Agent, any other country;

(v) loans and investments set forth on Schedule 8.2.4;

(vi) loans, advances and investments not existing as of the Closing Date in
(1) wholly-owned Subsidiaries of the Borrower organized under the laws of
Australia or a state or territory thereof or of the United Kingdom, Denmark,
Luxembourg or another member country of the European Union in an aggregate
amount not exceeding $50,000,000 at any one time outstanding, and
(2) subsidiaries of the Borrower organized under the laws of a jurisdiction
other than those listed in clause (1) of this Subsection 8.2.4(vi) in an
aggregate amount not exceeding $25,000,000 at any one time outstanding;

(vii) upon prior written notice to the Administrative Agent and delivery to the
Agent of a certificate which evidences that the Borrower has Undrawn
Availability of at least $35,000,000 after giving effect to such investment,
investments in joint ventures not existing as of the Closing Date and additional
investments in existing joint ventures above the amount of such investments in
existing joint ventures listed on Schedule 8.2.4, which joint ventures (a) limit
the liability of the Loan Party or Subsidiary to such party’s investment therein
(except to the extent of liabilities under Guaranties otherwise permitted under
this Agreement), and (b) are in the same or substantially similar lines of
business as the Loan Parties’ business, provided that the aggregate amount of
the sum of (y) such investments in joint ventures from and after the Closing
Date pursuant to this clause (vii), and (z) advances under clause (ix) of this
Section 8.2.4 shall not exceed $75,000,000 at any one time;

(viii) advances to subcontractors and suppliers of the Loan Parties or their
Subsidiaries made in the ordinary course of business, provided that the
aggregate amount of such advances shall not exceed $10,000,000 at any one time
outstanding;

 

77



--------------------------------------------------------------------------------

(ix) advances not in excess of $10,000,000 at any one time outstanding to
customers of the Loan Parties or their Subsidiaries to finance the construction
of facilities for such customers which will use products supplied by the Loan
Parties or their Subsidiaries, provided that the aggregate amount of the sum of
(y) all such advances pursuant to this clause (ix), and (z) investments under
clause (vii) of this Section 8.2.4 shall not exceed $75,000,000 at any one time;

(x) Non-cash investments in or capital contributions or loans or advances to
Koppers Luxembourg or a Subsidiary of Koppers Luxembourg which consist of the
transfer of the ownership interests in Koppers Europe and Koppers Australia
pursuant to any Foreign Holding Company Reorganization effected by the Borrower
and its Subsidiaries; and

(xi) Loans, advances to or investments in a Subsidiary which is not organized
under the laws of the United States or any state thereof by a Subsidiary which
is not organized under the laws of the United States or any state thereof and
which is not a Guarantor.

8.2.5. Restricted Payments.

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make any Restricted Payment, provided that the Borrower
may make Restricted Payments in accordance with Section 4.04 [Limitation of
Restricted Payments] of the 2004 Senior Note Indenture (without giving effect to
the exclusion of payments to KI Holdings from the definition of the term
“Restricted Payment” set forth in the 2004 Senior Note Indenture) if after
giving effect thereto, no Event of Default or Potential Default will have
occurred and be continuing or shall exist. Notwithstanding the preceding
sentence, during such time as any of the 2003 Senior Notes remain outstanding,
the Borrower shall not make any dividends or distributions to KI Holdings which
are used to redeem or purchase more than $10,000,000 of the 2004 Senior Notes or
to repurchase more than $55,000,000 in value (at the time of purchase) of shares
of the outstanding capital stock of KI Holdings, and in connection with any such
permitted redemption or purchase of such notes or permitted repurchase of such
shares, the Borrower shall meet the conditions set forth in the next sentence.
At such time as all of the 2003 Senior Notes are redeemed, the Borrower may make
dividends and distributions to KI Holdings which are used to redeem the 2004
Senior Notes or to repurchase outstanding capital stock of KI Holdings so long
as prior to and after giving effect to any such dividend or distribution:
(i) Undrawn Availability is at least $35,000,000, and (ii) the Leverage Ratio on
a pro forma basis after giving effect to such dividend or distribution is less
than 2.0 to 1.0. The Borrower may make Restricted Payments consisting of retiree
redemptions and repurchases of the Borrower’s capital stock in an aggregate
amount not to exceed $1,500,000 in any fiscal year, if after giving effect
thereto, (i) no Event of Default or Potential Default will have occurred and be
continuing and (ii) the Undrawn Availability is at least $35,000,000; provided
that, to the extent that in any fiscal year (or portion thereof), such
Restricted Payments made by the Borrower consisting of retiree redemptions and
repurchases of the Borrower’s capital stock (“Actual Redemption Payments”) are
less than $1,500,000, then, during the immediately following fiscal year, the
Borrower may make Restricted Payments consisting of retiree redemptions and
repurchases of the Borrower’s capital stock in an amount not to exceed
$1,500,000 plus ($1,500,000 minus Actual Redemption Payments).

 

78



--------------------------------------------------------------------------------

8.2.6. Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that

(1) any Loan Party other than the Borrower may consolidate or merge into the
Borrower or into another Loan Party which is wholly-owned by one or more of the
other Loan Parties,

(2) any Subsidiary of a Loan Party may be liquidated or dissolved if it is
inactive or if all of the assets of such Subsidiary have been sold or disposed
of in compliance with the terms of this Agreement,

(3) any Subsidiary of a Loan Party may be merged into any Person or may be
liquidated and dissolved, in each case in connection with the sale or
disposition of such Subsidiary, if the sale or disposition of all of the assets
of such Subsidiary would have been otherwise permitted hereunder,

(4) any Loan Party may acquire, whether by purchase or by merger, (A) all of the
ownership interests of another Person or (B) substantially all of assets of
another Person or of a business or division of another Person (each, a
“Permitted Acquisition”), provided that each of the following requirements is
met:

(i) if the Loan Parties are acquiring the ownership interests in such Person,
such Person shall execute a Guarantor Joinder and join this Agreement as a
Guarantor pursuant to Section 11.18 [Joinder of Guarantors] on or before the
date of such Permitted Acquisition;

(ii) the Loan Parties, such Person and its owners, as applicable, if the same
are United States, shall grant Liens in the assets of or acquired from and stock
or other ownership interests in such Person and otherwise comply with
Section 11.18 [Joinder of Guarantors] on or before the date of such Permitted
Acquisition;

(iii) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if the Loan Parties shall
use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Lenders written evidence of the
approval of the board of directors (or equivalent body) of such Person for such
Permitted Acquisition;

(iv) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be reasonably
related to as one or more line or lines of business conducted by the Loan
Parties and shall comply with Section 8.2.10 [Continuation of or Change in
Business];

 

79



--------------------------------------------------------------------------------

(v) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(vi) the Borrower shall demonstrate (1) that it shall be in compliance with the
covenants contained in Sections 8.2 (other than Section 8.2.17) hereof after
giving effect to such Permitted Acquisition (including in such computation
Indebtedness or other liabilities assumed or incurred in connection with such
Permitted Acquisition and income earned or expenses incurred by the Person,
business or assets to be acquired prior to the date of such Permitted
Acquisition), (2) with respect to the covenant set forth in Section 8.2.17
hereof, that after giving effect to such Permitted Acquisition, on a pro forma
basis the Borrower would have been in compliance with the required ratios which
would otherwise be in effect as of the date of such Permitted Acquisition minus
0.25, in each case, and (3) that after giving effect to such Permitted
Acquisition, the Undrawn Availability is at least $35,000,000, in each case by
delivering at least five (5) Business Days prior to such Permitted Acquisition a
certificate in the form of Exhibit 8.2.6 (each, an “Acquisition Compliance
Certificate”) evidencing compliance with such covenants on a pro forma basis and
certifying as to such Undrawn Availability; and

(vii) the Loan Parties shall deliver to the Administrative Agent (a) at least
five (5) Business Days before such Permitted Acquisition drafts of any
agreements proposed to be entered into by such Loan Parties in connection with
such Permitted Acquisition, and (b) prior to the date of such Permitted
Acquisition, execution copies of such agreements entered into by such Loan
Parties in connection with such Permitted Acquisition, and shall deliver to the
Administrative Agent such other information about such Person or its assets as
any Loan Party may reasonably require.

8.2.7. Dispositions of Assets or Subsidiaries.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:

(i) transactions involving the sale of inventory in the ordinary course of
business and casualty losses to inventory to the extent that the insurance
proceeds therefrom are used (a) to repair or replace such inventory, which
inventory shall be subject to the Lenders’ Prior Security Interest, or (b) to
prepay the Loans in accordance with this Agreement;

(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;

 

80



--------------------------------------------------------------------------------

(iii) any sale, transfer or lease of assets by any wholly owned Subsidiary of a
Loan Party to another Loan Party;

(iv) subject to the provisions of Section 8.2.9, any transfer of the ownership
interests in a wholly owned Subsidiary of the Borrower which is not a Loan Party
to another wholly owned Subsidiary of the Borrower;

(v) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased, provided such
substitute assets are subject to the Lenders’ Prior Security Interest if the
assets so sold, transferred or leased were so subject; or

(vi) provided no Event of Default or Potential Default exists, any sale,
transfer or lease of assets, other than those specifically excepted pursuant to
clauses (i) through (v) above, which in any one sale, transfer or lease of
assets, or in any number of sales, transfers or leases of assets, involves the
sale, transfer, or lease of assets having a book value of (i) not more than
fifteen percent (15%) of the Consolidated Net Tangible Assets in the fiscal year
of the Borrower ended December 31, 2009 (in each case, measured with respect to
a series of sales, transfers or leases of assets on the day of the first sale),
and (ii) not more than twenty-five percent (25%) of the Consolidated Net
Tangible Assets during the term of this Agreement (in each case, measured with
respect to a series of sales, transfers or leases of assets on the day of the
first sale); provided however, the proceeds of any such sale, transfer or lease
of assets under this clause (vi) shall be applied by the Borrower to repayment
of any principal balance outstanding on the Revolving Credit Loans.

8.2.8. Affiliate Transactions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction with an Affiliate (other than a Loan
Party or a wholly-owned Subsidiary of a Loan Party to the extent not otherwise
prohibited by this Agreement) (including purchasing property or services from or
selling property or services to any Affiliate of any Loan Party or other Person)
unless such transaction is not otherwise prohibited by this Agreement, is
entered into in the ordinary course of business upon fair and reasonable
arm’s-length terms and conditions which are of a type which are or have
previously been fully disclosed to the Administrative Agent and is in accordance
with all applicable Law.

8.2.9. Subsidiaries, Partnerships and Joint Ventures.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries other than (i) any
Subsidiary which has joined this Agreement as a Guarantor on the Closing Date or
which is listed on Schedule 6.1.3 hereto (excluding Koppers Assurance); (ii) any
Subsidiary formed under the laws of the United States or a state thereof (and
prior to the redemption of all the 2003 Senior Notes, any Subsidiary formed
under the laws of Australia or any territory or state thereof) after the Closing
Date which joins this Agreement as a Guarantor pursuant to Section 11.18
[Joinder of Guarantors], provided that such Subsidiary and the Loan Parties, as
applicable, shall grant and

 

81



--------------------------------------------------------------------------------

cause to be perfected first priority Liens to the Administrative Agent for the
benefit of the Lenders (in form and substance satisfactory to the Administrative
Agent) in the assets held by, and stock of or other ownership interests in, such
Subsidiary; (iii) upon prior written notice to the Administrative Agent, any
Subsidiary which is (a) not formed under the laws of the United States or a
state thereof, (b) not a Guarantor hereunder, and (c) as to which the investment
in such Subsidiary (together with all other loans, advances and investments to
and in other such Subsidiaries) by the Loan Parties does not exceed the amount
permitted under Section 8.2.4(vi), and (iv) upon prior written notice to the
Administrative Agent, any Subsidiary formed under the laws of Luxembourg which
is used to effect any Foreign Holding Company Reorganization. Any Subsidiary
which executes a Guaranty of any Indebtedness under the 2003 Senior Notes shall
execute and deliver a Guaranty Agreement in favor of the Administrative Agent.
Except as set forth on Schedule 8.2.9 and to the extent permitted by
Section 8.2.4(vii), each of the Loan Parties shall not become or agree to
(1) become a general or limited partner in any general or limited partnership,
except that the Loan Parties may be general or limited partners in other Loan
Parties, (2) become a member or manager of, or hold a limited liability company
interest in, a limited liability company, except that the Loan Parties may be
members or managers of, or hold limited liability company interests in, other
Loan Parties, or (3) become a joint venturer or hold a joint venture interest in
any joint venture.

At such time as the Borrower shall have redeemed all the 2003 Senior Notes and
the security interests and other Liens of the 2003 Trustee shall have
terminated, the Administrative Agent shall and hereby is authorized by the
Lenders to (i) release from the Guaranty Agreement all Guarantors which are not
formed under the laws of the United States or a state thereof, (ii) release all
Collateral granted to the Administrative Agent by such foreign Guarantors which
are released from the Guaranty Agreement, and (iii) reduce the pledge of 100% of
the stock of any foreign Subsidiary owned by the Borrower or any Guarantor which
is formed under the laws of the United States or any state thereof to a pledge
in the amount of 65% of the stock of any foreign Subsidiary owned by the
Borrower or any Guarantor which is formed under the laws of the United States or
any state thereof. The Loan Parties hereby agree at all times after the
redemption of the 2003 Senior Notes to cause 65% of the stock of any foreign
Subsidiary owned by the Borrower or any Guarantor which is formed under the laws
of the United States or any state thereof to be subject to the terms of the
Pledge Agreement in favor of the Administrative Agent as Collateral for the
Obligations.

8.2.10. Continuation of or Change in Business.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in any business other than as set forth on Schedule 8.2.10,
substantially as conducted and operated by such Loan Party or Subsidiary during
the present fiscal year and businesses reasonably related thereto, and such Loan
Party or Subsidiary shall not permit any material change in the nature of such
business. For avoidance of doubt, the parties recognize that sale or
dispositions of assets or Subsidiaries otherwise permitted under this Agreement
shall not violate this Section 8.2.10.

 

82



--------------------------------------------------------------------------------

8.2.11. Plans and Benefit Arrangements.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to:

(i) fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan;

(ii) request a minimum funding waiver from the Internal Revenue Service with
respect to any Plan;

(iii) engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA, would constitute a
Material Adverse Change;

(iv) fail to make when due any contribution to any Multiemployer Plan that the
Borrower or any member of the ERISA Group may be required to make under any
agreement relating to such Multiemployer Plan, or any Law pertaining thereto;

(v) withdraw (completely or partially) from any Multiemployer Plan or withdraw
(or be deemed under Section 4062(e) of ERISA to withdraw) from any Multiple
Employer Plan, where any such withdrawal is likely to result in a material
liability of the Borrower or any member of the ERISA Group;

(vi) terminate, or institute proceedings to terminate, any Plan under
Section 4041 of ERISA, where such termination is likely to result in a material
liability to the Borrower or any member of the ERISA Group;

(vii) make any amendment to any Plan with respect to which security is required
under Section 307 of ERISA; or

(viii) fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code, where
such failure is likely to result in a Material Adverse Change.

8.2.12. Fiscal Year.

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
change its fiscal year from the twelve-month period beginning January 1 and
ending December 31.

8.2.13. Issuance of Stock.

The Borrower shall not issue any capital stock, options or warrants, the effect
of which would result in a Change of Control. Other than as permitted under
Sections 8.2.5 and 8.2.9, each of the Loan Parties other than the Borrower shall
not, and shall not permit any of its Subsidiaries to, issue any additional
shares of its capital stock or any options, warrants or other rights in respect
thereof.

 

83



--------------------------------------------------------------------------------

8.2.14. Changes in Organizational Documents; Changes in 2003 Senior Note Debt
Documents; KI Holdings 2004 Notes.

8.2.14.1. Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without providing at least ten (10) calendar
days’ prior written notice to the Administrative Agent and the Lenders and, in
the event such change would be adverse to the Lenders as determined by the
Administrative Agent in its sole discretion, obtaining the prior written consent
of the Required Lenders.

8.2.14.2. Changes in 2003 Senior Note Debt Documents; Prohibition on Repurchase
or Prepayment. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, amend, modify, supplement or restate any of the 2003 Senior
Note Debt Documents or waive compliance by any Person party thereto with any
provision thereof without providing at least thirty (30) calendar days’ prior
written notice to the Administrative Agent and, in the event such change could
be adverse to the Lenders as reasonably determined by the Administrative Agent,
obtaining the prior written consent of the Required Lenders.

8.2.14.3. KI Holdings 2004 Notes. With respect to the promissory notes issued by
KI Holdings in connection with the 2004 Permitted Merger, the covenants which
relate to the Borrower and its Subsidiaries set forth in the terms and
conditions of any such notes and related documents shall be no more restrictive
in any material respect than the covenants set forth in the 2003 Senior Note
Indenture and the 2003 Senior Notes.

8.2.15. Minimum Domestic Interest Coverage Ratio.

The Loan Parties shall not permit the Interest Coverage Ratio, calculated as of
the end of each fiscal quarter for the four fiscal quarters then ended, to be
less than 3.0 to 1.0.

8.2.16. Minimum Fixed Charge Coverage Ratio.

The Loan Parties shall not permit the Fixed Charge Coverage Ratio, calculated as
of the end of each fiscal quarter for the four fiscal quarters then ended, to be
less than 1.1 to 1.0.

8.2.17. Maximum Leverage Ratio.

The Loan Parties shall not at any time permit the Leverage Ratio, calculated as
of the end of each fiscal quarter for the four fiscal quarters then ended, to
exceed the ratio set forth below for the periods specified below:

 

Period

  

Ratio

Closing Date through 12/31/09    2.75 to 1.00 3/31/10 and thereafter    2.50 to
1.00.

 

84



--------------------------------------------------------------------------------

8.2.18. Maximum Amount of Obligations.

The Loan Parties shall not at any time permit the Obligations to be in an amount
which either (i) violates Section 4.10 [Limitations on Liens] of the 2003 Senior
Note Indenture, or (ii) requires under Section 4.10 [Limitation of Liens] of the
2004 Senior Note Indenture that the 2004 Senior Notes be secured equally and
ratably with any of the Obligations.

8.3 Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent and each of
the Lenders:

8.3.1. Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Borrower, consisting of a consolidated and
consolidating balance sheet as of the end of such fiscal quarter and related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows for the fiscal quarter then ended and the fiscal year through that
date, all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President, Chief Financial Officer,
or Treasurer of the Borrower as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year. Simultaneously with the delivery of the financial statements
referred to above, the Borrower shall also furnish to the Administrative Agent
and the Lenders a report on environmental matters occurring during such fiscal
quarter with such information and in form and scope satisfactory to the
Administrative Agent.

8.3.2. Annual Financial Statements.

As soon as available and in any event within ninety (90) calendar days after the
end of each fiscal year of the Borrower, financial statements of the Borrower
consisting of a consolidated and consolidating balance sheet as of the end of
such fiscal year, and related consolidated and consolidating statements of
income, stockholders’ equity and cash flows for the fiscal year then ended, all
in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing
satisfactory to the Administrative

 

85



--------------------------------------------------------------------------------

Agent. The certificate or report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents. Simultaneously with the delivery of the financial statements
referred to above, the Borrower shall also furnish to the Administrative Agent
and the Lenders a report on environmental matters occurring during the fourth
fiscal quarter of such year which contains such information and in form and
scope satisfactory to the Administrative Agent.

8.3.3. Certificate of the Borrower.

Concurrently with the financial statements of the Borrower furnished to the
Administrative Agent and to the Lenders pursuant to Sections 8.3.1 [Quarterly
Financial Statements] and 8.3.2 [Annual Financial Statements], a certificate
(each, a “Compliance Certificate”) of the Borrower signed by the Chief Executive
Officer, President, Chief Financial Officer, or Treasurer of the Borrower, in
the form of Exhibit 8.3.3, to the effect that, except as described pursuant to
Section 8.3.5 [Notice of Default], (i) the representations and warranties of the
Borrower contained in Section 6 and in the other Loan Documents are true on and
as of the date of such certificate with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time) and the Loan Parties have performed and complied with all covenants and
conditions hereof, (ii) no Event of Default or Potential Default exists and is
continuing on the date of such certificate and (iii) containing calculations in
sufficient detail to demonstrate compliance as of the date of such financial
statements with all financial covenants contained in Section 8.2 [Negative
Covenants].

8.3.4. [Intentionally Omitted].

8.3.5. Notice of Default.

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President, Chief Financial Officer, Treasurer, or Director of
such Loan Party setting forth the details of such Event of Default or Potential
Default and the action which such Loan Party proposes to take with respect
thereto.

8.3.6. Notice of Litigation.

Promptly after the commencement thereof, notice of all (i) actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party which relate to the
Collateral, involve a claim or series of claims in excess of $3,000,000 or,
(ii) Environmental Complaint, individually or in the aggregate which exceeds
$3,000,000 or a Safety Complaint, individually or in the aggregate, which
exceeds $3,000,000, which in any such case listed in clause (i) or (ii) would,
if adversely determined, constitute a Material Adverse Change.

 

86



--------------------------------------------------------------------------------

8.3.7. Certain Events.

Written notice to the Administrative Agent:

(i) at least ten (10) Business Days prior thereto, with respect to any proposed
sale or transfer of assets pursuant to Section 8.2.7(iv), (v) or (vi),

(ii) within the time limits set forth in Section 8.2.14 [Changes in
Organizational Documents], any amendment to the organizational documents of any
Loan Party; and

(iii) at least ten (10) Business Days prior thereto, with respect to any change
in any Loan Party’s locations from the locations set forth in Schedule A to the
Security Agreement.

8.3.8. Budgets, Forecasts, Other Reports and Information.

Promptly upon their becoming available to the Borrower:

(i) the annual budget, including a balance sheet, income statement and cash flow
statement, and any forecasts or projections of the Borrower, to be supplied not
later than thirty (30) days after the commencement of the fiscal year to which
any of the foregoing may be applicable,

(ii) any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,

(iii) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower with the
Securities and Exchange Commission,

(iv) a copy of any material order in any proceeding to which the Borrower or any
of its Subsidiaries is a party issued by any Official Body,

(v) a duly completed copy of IRS Form 8886 or any successor form, in the event
that the Borrower has notified the Administrative Agent of its intention to
treat the Loans and/or Letters of Credit as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4); and

(vi) such other reports and information as any of the Lenders may from time to
time reasonably request. The Borrower shall also notify the Lenders promptly of
the enactment or adoption of any Law which results in a Material Adverse Change.

 

87



--------------------------------------------------------------------------------

8.3.9. Notices Regarding Plans and Benefit Arrangements.

8.3.9.1. Certain Events.

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

(i) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group,

(ii) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder,

(iii) any assertion of material withdrawal liability with respect to any
Multiemployer Plan,

(iv) any partial or complete withdrawal from a Multiemployer Plan by the
Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability,

(v) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA,

(vi) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan,

(vii) a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 302(f) of
ERISA,

(viii) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or

(ix) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions.

8.3.9.2. Notices of Involuntary Termination and Annual Reports.

Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have

 

88



--------------------------------------------------------------------------------

a trustee appointed to administer any such Plan; and (b) at the request of the
Administrative Agent or any Lender each annual report (IRS Form 5500 series) and
all accompanying schedules, the most recent actuarial reports, the most recent
financial information concerning the financial status of each Plan administered
or maintained by the Borrower or any other member of the ERISA Group, and
schedules showing the amounts contributed to each such Plan by or on behalf of
the Borrower or any other member of the ERISA Group in which any of their
personnel participate or from which such personnel may derive a benefit, and
each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

8.3.9.3. Notice of Voluntary Termination.

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan under Section 4041 of ERISA.

9. DEFAULT

9.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

9.1.1. Payments Under Loan Documents.

The Borrower shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing or shall fail to pay any
interest on any Loan, Reimbursement Obligation or Letter of Credit Borrowing or
any other amount owing hereunder or under the other Loan Documents after such
principal, interest or other amount becomes due in accordance with the terms
hereof or thereof;

9.1.2. Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

9.1.3. Breach of Negative Covenants or Visitation Rights.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.6 [Visitation Rights; Collateral Examinations]
or Section 8.2 [Negative Covenants];

 

89



--------------------------------------------------------------------------------

9.1.4. Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty calendar days
after any officer of any Loan Party becomes aware of the occurrence thereof
(such grace period to be applicable only in the event such default can be
remedied by corrective action of the Loan Parties as determined by the
Administrative Agent in its sole discretion);

9.1.5. Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $5,000,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

9.1.6. Final Judgments or Orders.

Any final judgments or orders for the payment of money (not covered by insurance
for which there is no dispute with respect to coverage by the applicable
insurance carrier) in excess of $5,000,000 in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;

9.1.7. Loan Document Unenforceable.

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby;

9.1.8. Uninsured Losses; Proceedings Against Assets.

There shall occur any material uninsured damage to or loss, theft or destruction
of any of the Collateral in excess of $5,000,000 or the Collateral or any other
of the Loan Parties’ or any of their Subsidiaries’ assets are attached, seized,
levied upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within thirty (30) days thereafter;

 

90



--------------------------------------------------------------------------------

9.1.9. Notice of Lien or Assessment.

A notice of Lien or assessment in excess of $2,000,000 which is not a Permitted
Lien is filed of record with respect to all or any part of any of the Loan
Parties’ or any of their Subsidiaries’ assets by the United States, Canada,
Bermuda or any department, agency or instrumentality of the foregoing, or by any
state, county, provincial, municipal or other governmental agency, including the
PBGC, or any taxes or debts owing at any time or times hereafter to any one of
these becomes payable and the same is not paid within thirty (30) days after the
same becomes payable;

9.1.10. Insolvency.

Any Loan Party or any Subsidiary of a Loan Party ceases to be Solvent or admits
in writing its inability to pay its debts as they mature;

9.1.11. Events Relating to Plans and Benefit Arrangements.

Any of the following occurs: (i) any Reportable Event, which the Administrative
Agent determines in good faith constitutes grounds for the termination of any
Plan by the PBGC or the appointment of a trustee to administer or liquidate any
Plan, shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other action taken to terminate any Plan, or a termination notice
shall have been filed with respect to any Plan under Section 4041 of ERISA;
(iii) a trustee shall be appointed to administer or liquidate any Plan; (iv) the
PBGC shall give notice of its intent to institute proceedings to terminate any
Plan or Plans or to appoint a trustee to administer or liquidate any Plan; and,
in the case of the occurrence of (i), (ii), (iii) or (iv) above, the
Administrative Agent determines in good faith that the amount of the Borrower’s
liability is likely to exceed $5,000,000; (v) the Borrower or any member of the
ERISA Group shall fail to make any contributions when due to a Plan or a
Multiemployer Plan; (vi) the Borrower or any other member of the ERISA Group
shall make any amendment to a Plan with respect to which security is required
under Section 307 of ERISA; (vii) the Borrower or any other member of the ERISA
Group shall withdraw completely or partially from a Multiemployer Plan;
(viii) the Borrower or any other member of the ERISA Group shall withdraw (or
shall be deemed under Section 4062(e) of ERISA to withdraw) from a Multiple
Employer Plan; or (ix) any applicable Law is adopted, changed or interpreted by
any Official Body with respect to or otherwise affecting one or more Plans,
Multiemployer Plans or Benefit Arrangements and, with respect to any of the
events specified in (v), (vi), (vii), (viii) or (ix), the Administrative Agent
determines in good faith that any such occurrence would be reasonably likely to
materially and adversely affect the total enterprise represented by the Borrower
and the other members of the ERISA Group;

9.1.12. Cessation of Business.

Any Loan Party or Subsidiary of a Loan Party ceases to conduct its business as
contemplated, except as expressly permitted under Section 8.2.6 [Liquidations,
Mergers, Etc.] or 8.2.7, or any Loan Party or Subsidiary of a Loan Party is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business and such injunction, restraint or other
preventive order is not dismissed within thirty (30) days after the entry
thereof;

 

91



--------------------------------------------------------------------------------

9.1.13. Change of Control.

(i) any person or group of persons (within the meaning of Sections 13(d) or
14(a) of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) 35% or more of the voting
capital stock of KI Holdings, (ii) KI Holdings shall cease to own 100% of the
outstanding capital stock of the Borrower, (iii) a “Change of Control” as
defined in the 2004 Senior Note Indenture shall occur, or (iv) the Borrower
shall cease to own 100% of the outstanding capital stock, member interests or
partnership interests of any Loan Party except as permitted in this Agreement or
following the consent of the Required Lenders;

9.1.14. Beazer East Default.

(1) (a) A failure by Beazer East to pay any obligation or set of obligations
under Article VII of the Beazer Acquisition Agreement in excess of $10,000,000
in the aggregate, which failure shall have continued for a period of 30 days or
more, or (b) any other failure by Beazer East to perform any obligation or set
of obligations under Article VII of the Beazer Acquisition Agreement which the
Required Lenders shall have determined in good faith has had, is having, or
would be reasonably likely to have, a Material Adverse Change; and (2) a failure
to perform by Beazer Limited under the Beazer Acquisition Agreement Guarantee
with respect to such obligation or set of obligations; provided, however, that
if an arbitration proceeding or arbitrations proceedings shall have been
instituted under Article XI of the Beazer Acquisition Agreement with respect to
such obligation or set of obligations, such failure by Beazer East to perform
shall not constitute an Event of Default hereunder unless and until (w) a final
decision shall have been rendered against Beazer East in such arbitration
proceeding and Beazer East shall have failed to perform such obligation for a
period of thirty days after such final decision has been rendered, (x) the
Required Lenders shall have determined in good faith that such arbitration
proceeding is not being diligently prosecuted, (y) a period of one year shall
have passed since the commencement of such arbitration proceeding, or (z) the
Borrower shall have expended more than $10,000,000 in the aggregate in
unreimbursed expenditures as a result of such failure to perform by Beazer East
and Beazer Limited;

9.1.15. Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
Subsidiary of a Loan Party in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, receiver and manager, liquidator,
provisional liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, and such proceeding shall remain undismissed or unstayed and in effect
for a period of thirty (30) consecutive days or such court shall enter a decree
or order granting any of the relief sought in such proceeding or an Insolvency
Event occurs with respect to a Loan Party or Subsidiary which is registered in
Australia; or

 

92



--------------------------------------------------------------------------------

9.1.16. Voluntary Proceedings.

Any Loan Party or Subsidiary of a Loan Party shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, receiver and manager, liquidator, provisional
liquidator, assignee, custodian, trustee, sequestrator, administrator,
conservator (or other similar official) of itself or for any substantial part of
its property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing.

9.2 Consequences of Event of Default.

9.2.1. Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 9.1.1 through 9.1.14 shall occur
and be continuing, the Lenders and the Administrative Agent shall be under no
further obligation to make Loans or issue Letters of Credit, as the case may be,
and the Administrative Agent may, and upon the request of the Required Lenders,
shall (i) by written notice to the Borrower, declare the unpaid principal amount
of the Notes then outstanding and all interest accrued thereon, any unpaid fees
and all other Indebtedness of the Borrower to the Lenders hereunder and
thereunder to be forthwith due and payable, and the same shall thereupon become
and be immediately due and payable to the Administrative Agent for the benefit
of each Lender without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, and (ii) require the Borrower
to, and the Borrower shall thereupon, deposit in a non-interest-bearing account
with the Administrative Agent, as cash collateral for its Obligations under the
Loan Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations. Upon the curing of all existing Events of
Default to the satisfaction of the Required Lenders, the Administrative Agent
shall return such cash collateral to the Borrower; and

9.2.2. Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.15 [Involuntary Proceedings]
or 9.1.16 [Voluntary Proceedings] shall occur, the Lenders shall be under no
further obligations to make Loans hereunder and the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Obligations shall be immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived;
and

 

93



--------------------------------------------------------------------------------

9.2.3. Set-off.

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 10.13 [Equalization of Lenders] and any branch, Subsidiary
or Affiliate of such Lender or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to such Loan Party, to set-off against and apply to the then unpaid
balance of all the Loans and all other Obligations of the Borrower and the other
Loan Parties hereunder or under any other Loan Document any debt owing to, and
any other funds held in any manner for the account of, the Borrower or such
other Loan Party by such Lender or participant or by such branch, Subsidiary or
Affiliate, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by the Borrower or such other Loan Party for its own
account (but not including funds held in custodian or trust accounts) with such
Lender or participant or such branch, Subsidiary or Affiliate. Such right shall
exist whether or not any Lender or the Administrative Agent shall have made any
demand under this Agreement or any other Loan Document, whether or not such debt
owing to or funds held for the account of the Borrower or such other Loan Party
is or are matured or unmatured and regardless of the existence or adequacy of
any Collateral, Guaranty or any other security, right or remedy available to any
Lender or the Administrative Agent; and

9.2.4. Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Loans pursuant to
any of the foregoing provisions of this Section 9.2, the Administrative Agent or
any Lender, if owed any amount with respect to the Loans, may proceed to protect
and enforce its rights by suit in equity, action at law and/or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement or the other Loan Documents, including as permitted
by applicable Law the obtaining of the ex parte appointment of a receiver, and,
if such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any other legal or equitable right of the
Administrative Agent or such Lender; and

9.2.5. Application of Proceeds; Collateral Sharing; Loss Sharing.

9.2.5.1. Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 and until all Obligations of the Loan Parties have
been paid in full, any and all proceeds received by the Administrative Agent
from any sale or other disposition of the Collateral, or any part thereof, or
the exercise of any other remedy by the Administrative Agent, shall be applied
as follows:

(i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and

 

94



--------------------------------------------------------------------------------

paralegals’ fees and legal expenses, incurred by the Administrative Agent or the
Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lenders or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders incurred under this Agreement, any of the other Loan
Documents, any Lender-Provided Interest Rate Hedge, or any Lender-Provided
Treasury Arrangement, whether of principal, interest, fees, expenses or
otherwise, in such manner as the Administrative Agent may determine in its
discretion; and

(iii) the balance, if any, as required by Law.

9.2.5.2. Collateral Sharing.

All Liens granted under the Security Agreements, the Patent Trademark and
Copyright Security Agreement, the Pledge Agreement and any other Loan Document
(the “Collateral Documents”) shall secure ratably and on a pari passu basis
(i) the Obligations in favor of the Administrative Agent and the Lenders
hereunder and (ii) the Obligations incurred by any of the Loan Parties in favor
of any Lender which provides a Lender-Provided Interest Rate Hedge (the “IRH
Provider”). The Administrative Agent under the Collateral Documents shall be
deemed to serve and is appointed as the collateral agent (the “Collateral
Agent”) for the IRH Provider and the Lenders hereunder, provided that the
Collateral Agent shall comply with the instructions and directions of the
Administrative Agent (or the Lenders under this Agreement to the extent that
this Agreement or any other Loan Documents empowers the Lenders to direct the
Administrative Agent), as to all matters relating to the Collateral, including
the maintenance and disposition thereof. No IRH Provider (except in its capacity
as a Lender hereunder) shall be entitled or have the power to direct or instruct
the Collateral Agent on any such matters or to control or direct in any manner
the maintenance or disposition of the Collateral.

9.2.6. Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Administrative Agent shall have all of the
rights and remedies of a secured party under the Uniform Commercial Code or
other applicable Law, all of which rights and remedies shall be cumulative and
non-exclusive, to the extent permitted by Law. The Administrative Agent may, and
upon the request of the Required Lenders shall, exercise all post-default rights
granted to the Administrative Agent and the Lenders under the Loan Documents or
applicable Law.

 

95



--------------------------------------------------------------------------------

9.3 Notice of Sale.

Any notice required to be given by the Administrative Agent of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Administrative Agent, if given ten (10) days prior to such proposed action,
shall constitute commercially reasonable and fair notice thereof to the
Borrower.

10. THE ADMINISTRATIVE AGENT

10.1 Appointment.

Each Lender hereby irrevocably designates, appoints and authorizes PNC Bank to
act as Administrative Agent for such Lender under this Agreement and to execute
and deliver or accept on behalf of each of the Lenders the other Loan Documents.
Each Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of a Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and any other instruments and
agreements referred to herein, and to exercise such powers and to perform such
duties hereunder as are specifically delegated to or required of the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. PNC Bank agrees to act as the Administrative
Agent on behalf of the Lenders to the extent provided in this Agreement.

None of the Lenders designated on the facing page or signature pages of this
Agreement as a “Documentation Agent” or as a “Syndication Agent” shall have any
right, power, obligation, liability, responsibility, or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified as the “Documentation Agent” or
as a “Syndication Agent” shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied
and will not rely on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

10.2 Delegation of Duties.

The Administrative Agent may perform any of its duties hereunder by or through
agents or employees (provided such delegation does not constitute a
relinquishment of its duties as Administrative Agent) and, subject to
Sections 10.5 [Reimbursement of Administrative Agent by Borrower, Etc.] and
10.6, shall be entitled to engage and pay for the advice or services of any
attorneys, accountants or other experts concerning all matters pertaining to its
duties hereunder and to rely upon any advice so obtained.

10.3 Nature of Duties; Independent Credit Investigation.

The Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or otherwise exist. The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement a fiduciary or trust relationship in respect of

 

96



--------------------------------------------------------------------------------

any Lender; and nothing in this Agreement, expressed or implied, is intended to
or shall be so construed as to impose upon the Administrative Agent any
obligations in respect of this Agreement except as expressly set forth herein.
Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. Each Lender
expressly acknowledges (i) that the Administrative Agent has not made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of any of the Loan Parties,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender; (ii) that it has made and will continue to
make, without reliance upon the Administrative Agent, its own independent
investigation of the financial condition and affairs and its own appraisal of
the creditworthiness of each of the Loan Parties in connection with this
Agreement and the making and continuance of the Loans hereunder; and
(iii) except as expressly provided herein, that the Administrative Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of any Loan or at any time
or times thereafter.

10.4 Actions in Discretion of Administrative Agent; Instructions From the
Lenders.

The Administrative Agent agrees, upon the written request of the Required
Lenders, to take or refrain from taking any action of the type specified as
being within the Administrative Agent’s rights, powers or discretion herein,
provided that the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or applicable Law. In the
absence of a request by the Required Lenders, the Administrative Agent shall
have authority, in its sole discretion, to take or not to take any such action,
unless this Agreement specifically requires the consent of the Required Lenders
or all of the Lenders. Any action taken or failure to act pursuant to such
instructions or discretion shall be binding on the Lenders, subject to
Section 10.6 [Exculpatory Provisions, Etc.]. Subject to the provisions of
Section 10.6, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders (or if required under Section 11.1, all the Lenders), or in the
absence of such instructions, in the absolute discretion of the Administrative
Agent.

10.5 Reimbursement and Indemnification of Administrative Agent by the Borrower.

The Borrower unconditionally agrees to pay or reimburse the Administrative Agent
and hold the Administrative Agent harmless against (a) liability for the payment
of all reasonable out-of-pocket costs, expenses and disbursements, including
fees and expenses of counsel (including the allocated costs of staff counsel),
appraisers and environmental consultants, incurred by the Administrative Agent
(i) in connection with the development, negotiation, preparation, printing,
execution, administration, syndication, interpretation and performance of this
Agreement and the other Loan Documents, (ii) relating to any requested
amendments,

 

97



--------------------------------------------------------------------------------

waivers or consents pursuant to the provisions hereof, (iii) in connection with
the enforcement of this Agreement or any other Loan Document or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, (iv) in any workout or restructuring
or in connection with the protection, preservation, exercise or enforcement of
any of the terms hereof or of any rights hereunder or under any other Loan
Document or in connection with any foreclosure, collection or bankruptcy
proceedings, and (v) in connection with any Environmental Complaint threatened
or asserted against the Administrative Agent or the Lenders in any way relating
to or arising out of this Agreement or any other Loan Documents (including,
without limitation, the protection, preservation, exercise or enforcement of any
of the terms hereof or of any rights hereunder or under any other Loan Document
or in connection with any foreclosure, collection or bankruptcy proceedings or
in any workout or restructuring), and (b) all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent, in its capacity as such, in any way
relating to or arising out of (i) this Agreement or any other Loan Documents or
any action taken or omitted by the Administrative Agent hereunder or thereunder,
and (ii) any Environmental Complaint in any way relating to or arising out of
this Agreement or any other Loan Documents or any action taken or omitted by the
Administrative Agent hereunder or thereunder, provided that no Borrower shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements if the
same results from the Administrative Agent’s gross negligence or willful
misconduct, or if the Borrower was not given notice of the subject claim and the
opportunity to participate in the defense thereof, at its expense (except that
the Borrower shall remain liable to the extent such failure to give notice does
not result in a loss to the Borrower), or if the same results from a compromise
or settlement agreement entered into without the consent of the Borrower, which
shall not be unreasonably withheld. In addition, the Borrower agrees to
reimburse and pay all reasonable out-of-pocket expenses of the Administrative
Agent’s regular employees and agents engaged periodically to perform audits of
the Loan Parties’ books, records and business properties.

10.6 Exculpatory Provisions; Limitation of Liability.

Neither the Administrative Agent nor any of its directors, officers, employees,
agents, attorneys or Affiliates shall (a) be liable to any Lender for any action
taken or omitted to be taken by it or them hereunder, or in connection herewith
including pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Lenders for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents, or (c) be under any obligation to any of the Lenders to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Loan Parties, or the financial
condition of the Loan Parties, or the existence or possible existence of any
Event of Default or Potential Default. No claim may be made by any of the Loan
Parties, any Lender, the Administrative Agent or any of their respective
Subsidiaries against the Administrative Agent, any Lender or any of their
respective directors, officers, employees,

 

98



--------------------------------------------------------------------------------

agents, attorneys or Affiliates, or any of them, for any special, indirect or
consequential damages or, to the fullest extent permitted by Law, for any
punitive damages in respect of any claim or cause of action (whether based on
contract, tort, statutory liability, or any other ground) based on, arising out
of or related to any Loan Document or the transactions contemplated hereby or
any act, omission or event occurring in connection therewith, including the
negotiation, documentation, administration or collection of the Loans, and each
of the Loan Parties, (for itself and on behalf of each of its Subsidiaries), the
Administrative Agent and each Lender hereby waive, release and agree never to
sue upon any claim for any such damages, whether such claim now exists or
hereafter arises and whether or not it is now known or suspected to exist in its
favor. Each Lender agrees that, except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or given to the Administrative Agent for the account of or with copies
for the Lenders, the Administrative Agent and each of its directors, officers,
employees, agents, attorneys or Affiliates shall not have any duty or
responsibility to provide any Lender with an credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Loan Parties which may come
into the possession of the Administrative Agent or any of its directors,
officers, employees, agents, attorneys or Affiliates.

10.7 Reimbursement and Indemnification of Administrative Agent by Lenders.

Each Lender agrees to reimburse and indemnify, defend and save the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the Obligation of the Borrower to do so) in proportion to its Ratable
Share harmless from and against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements,
including attorneys’ fees and disbursements (including the allocated costs of
staff counsel), and costs of appraisers and environmental consultants, of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent, in its capacity as such, in any way relating
to or arising out of this Agreement or any other Loan Documents or any action
taken or omitted by the Administrative Agent hereunder or thereunder, provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (a) if the same results from the Administrative Agent’s gross
negligence or willful misconduct, or (b) if such Lender was not given notice of
the subject claim and the opportunity to participate in the defense thereof, at
its expense (except that such Lender shall remain liable to the extent such
failure to give notice does not result in a loss to the Lender), or (c) if the
same results from a compromise and settlement agreement entered into without the
consent of such Lender, which shall not be unreasonably withheld. In addition,
each Lender agrees promptly upon demand to reimburse the Administrative Agent
(to the extent not reimbursed by the Borrower and without limiting the
Obligation of the Borrower to do so) in proportion to its Ratable Share for all
amounts due and payable by the Borrower to the Administrative Agent in
connection with the Administrative Agent’s periodic audit of the Loan Parties’
books, records and business properties. For the avoidance of doubt, references
in this Section to the Administrative Agent shall include the Administrative
Agent in its capacity as Collateral Agent under each of the Security Trust Deed
and Fixed and Floating Charge (Australia).

 

99



--------------------------------------------------------------------------------

10.8 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon any writing, telegram,
telex or teletype message, resolution, notice, consent, certificate, letter,
cablegram, statement, order or other document or conversation by telephone or
otherwise believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon the advice and opinions of
counsel and other professional advisers selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action hereunder unless it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.

10.9 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Potential Default or Event of Default unless the
Administrative Agent has received written notice from a Lender or a Borrower
referring to this Agreement, describing such Potential Default or Event of
Default.

10.10 Notices.

The Administrative Agent shall promptly send to each Lender a copy of all
notices received from the Borrower pursuant to the provisions of this Agreement
or the other Loan Documents promptly upon receipt thereof. The Administrative
Agent shall promptly notify the Borrower and the other Lenders of each change in
the Base Rate and the effective date thereof.

10.11 Lenders in Their Individual Capacities; Administrative Agent in its
Individual Capacity.

With respect to its Revolving Credit Commitment and any Revolving Credit Loans,
made by it and any other rights and powers given to it as a Lender hereunder or
under any of the other Loan Documents, the Administrative Agent shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as though it were not the Administrative Agent, and the term “Lender” and
“Lenders” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. PNC Bank and its Affiliates and
each of the Lenders and their respective Affiliates may, without liability to
account, except as prohibited herein, make loans to, issue letters of credit for
the account of, acquire equity interests in, accept deposits from, discount
drafts for, act as trustee under indentures of, and generally engage in any kind
of banking, trust, financial advisory, underwriting or other business with, the
Loan Parties and their Affiliates, in the case of the Administrative Agent, as
though it were not acting as Administrative Agent hereunder and in the case of
each Lender, as though such Lender were not a Lender hereunder, in each case
without notice to or consent of the other Lenders. The Lenders acknowledge that,
pursuant to such activities, the Administrative Agent or its Affiliates may
(i) receive information regarding the Loan Parties or any of their Subsidiaries
or Affiliates (including information that may be subject to confidentiality
obligations in favor of the Loan Parties or such Subsidiary or Affiliate) and

 

100



--------------------------------------------------------------------------------

acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them, and (ii) accept fees and other consideration
from the Loan Parties for services in connection with this Agreement and
otherwise without having to account for the same to the Lenders.

10.12 Holders of Notes.

The Administrative Agent may deem and treat any payee of any Note as the owner
thereof for all purposes hereof unless and until written notice of the
assignment or transfer thereof shall have been filed with the Administrative
Agent. Any request, authority or consent of any Person who at the time of making
such request or giving such authority or consent is the holder of any Note shall
be conclusive and binding on any subsequent holder, transferee or assignee of
such Note or of any Note or Notes issued in exchange therefor.

10.13 Equalization of Lenders.

The Lenders, for themselves and any Affiliates and any Australian correspondent
bank which are owed Obligations, and the holders of any participations in any
Notes, agree among themselves that, with respect to all amounts received by any
Lender, any such Affiliate, or any such holder or Australian correspondent bank
for application on any Obligation hereunder (including, without limitation, any
Lender-Provided Interest Rate Hedge and any Lender-Provided Treasury
Arrangement) or under any Note or under any such participation, whether received
by voluntary payment, by realization upon security, by the exercise of the right
of set-off or banker’s lien, by counterclaim or by any other non-pro rata
source, equitable adjustment will be made in the manner stated in the following
sentence so that, in effect, all such excess amounts will be shared ratably
among the Lenders and such holders in proportion to their interests in payments
under the Notes and other Obligations, except as otherwise provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights], 5.4.2 [Replacement
of a Lender] or 5.6 [Additional Compensation in Certain Circumstances]. The
Lenders, any such Affiliate, or any such holder or Australian correspondent bank
receiving any such amount shall purchase for cash from each of the other Lenders
an interest in such Lender’s Loans in such amount as shall result in a ratable
participation by the Lenders, such Affiliates and each such holder and
Australian correspondent bank in the aggregate unpaid amount under the Notes and
the other Obligations, provided that if all or any portion of such excess amount
is thereafter recovered from the Lender, such Affiliate or the holder or
Australian correspondent bank making such purchase, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by law (including
court order) to be paid by the Lender, such Affiliate or the holder or
Australian correspondent bank making such purchase.

10.14 Successor Administrative Agent.

The Administrative Agent (i) may resign as Administrative Agent or (ii) shall
resign if such resignation is requested by the Required Lenders (if the
Administrative Agent is a Lender, the Administrative Agent’s Loans and its
Commitment shall be considered in determining whether the Required Lenders have
requested such resignation) or required by Section 5.4.2 [Replacement of a
Lender], in either case of (i) or (ii) by giving not less than thirty

 

101



--------------------------------------------------------------------------------

(30) days’ prior written notice to the Borrower. If the Administrative Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, subject to the
consent of the Borrower, such consent not to be unreasonably withheld, or (b) if
a successor agent shall not be so appointed and approved within the thirty
(30) day period following the Administrative Agent’s notice to the Lenders of
its resignation, then the Administrative Agent shall appoint, with the consent
of the Borrower, such consent not to be unreasonably withheld, a successor agent
who shall serve as Administrative Agent until such time as the Required Lenders
appoint and the Borrower consents to the appointment of a successor agent. Upon
its appointment pursuant to either clause (a) or (b) above, such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent, effective upon
its appointment, and the former Administrative Agent’s rights, powers and duties
as Administrative Agent shall be terminated without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement. After the resignation of any Administrative Agent hereunder, the
provisions of this Section 10 shall inure to the benefit of such former
Administrative Agent and such former Administrative Agent shall not by reason of
such resignation be deemed to be released from liability for any actions taken
or not taken by it while it was an Administrative Agent under this Agreement.

10.15 Administrative Agent’s Fee.

The Borrower shall pay to the Administrative Agent nonrefundable fees under the
terms of a Fee Letter dated September 26, 2008, between the Borrower and the
Administrative Agent, as amended from time to time (the “Agent’s Letter”).

10.16 Availability of Funds.

The Administrative Agent may assume that each Lender has made or will make the
proceeds of a Loan available to the Administrative Agent unless the
Administrative Agent shall have been notified by such Lender on or before the
later of (1) the close of Business on the Business Day preceding the Borrowing
Date with respect to such Loan or two (2) hours before the time on which the
Administrative Agent actually funds the proceeds of such Loan to the Borrower
(whether using its own funds pursuant to this Section 10.16 or using proceeds
deposited with the Administrative Agent by the Lenders and whether such funding
occurs before or after the time on which Lenders are required to deposit the
proceeds of such Loan with the Administrative Agent). The Administrative Agent
may, in reliance upon such assumption (but shall not be required to), make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such amount on demand from
such Lender (or, if such Lender fails to pay such amount forthwith upon such
demand from the Borrower) together with interest thereon, in respect of each day
during the period commencing on the date such amount was made available to the
Borrower and ending on the date the Administrative Agent recovers such amount,
at a rate per annum equal to (i) the Federal Funds Effective Rate during the
first three (3) days after such interest shall begin to accrue and (ii) the
applicable interest rate in respect of such Loan after the end of such three-day
period.

 

102



--------------------------------------------------------------------------------

10.17 Calculations.

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Lender whether in respect of the Loans, fees or any other amounts due to the
Lenders under this Agreement. In the event an error in computing any amount
payable to any Lender is made, the Administrative Agent, the Borrower and each
affected Lender shall, forthwith upon discovery of such error, make such
adjustments as shall be required to correct such error, and any compensation
therefor will be calculated at the Federal Funds Effective Rate.

10.18 Beneficiaries.

Except as expressly provided herein, the provisions of this Section 10 are
solely for the benefit of the Administrative Agent and the Lenders, and the Loan
Parties shall not have any rights to rely on or enforce any of the provisions
hereof. In performing its functions and duties under this Agreement, the
Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any of the Loan Parties.

10.19 No Reliance on Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
recordkeeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other Laws.

10.20 Power of Attorney for Quebec Purposes.

For greater certainty, and without limiting the powers of the Administrative
Agent hereunder or under any of the Loan Documents, each of the Lenders hereby
acknowledges that the Administrative Agent shall, for the purposes of holding
any security granted under the Québec Security pursuant to the laws of the
Province of Quebec to secure payment of the Demand Debenture (or any similar
instruments), be the holder of an irrevocable power of attorney (fondé de
pouvoir) (within the meaning of Article 2692 of the Civil Code of Quebec) for
all present and future Lenders and holders of such Demand Debenture. Each of the
Lenders hereby constitutes, to the extent necessary, the Administrative Agent as
the holder of such irrevocable power of attorney (fondé de pouvoir) in order to
hold security granted under the Quebec Security in the Province of Quebec to
secure the Demand Debenture (or any similar instrument). Each assignee of a
Lender shall be deemed to have confirmed and ratified the

 

103



--------------------------------------------------------------------------------

constitution of the Administrative Agent as the holder of such irrevocable power
of attorney (fondé de pouvoir) by execution of the relevant Assignment and
Assumption Agreement. Notwithstanding the provisions of Section 32 of the
Special Powers of Legal Persons Act (Quebec), the Administrative Agent may
acquire and be the holder of the Demand Debenture (or any similar instrument).
Each of the Loan Parties hereby acknowledges that the Demand Debenture
constitutes a title of indebtedness, as such term is used in Article 2692 of the
Civil Code of Quebec. The Administrative Agent hereby acknowledges and accepts
the Quebec Security as forming part of the Loan Documents and agrees to be bound
by the provisions thereof.

Notwithstanding Section 11.8 hereof, the provisions of this Section 10.20 shall
be governed by the laws of the Province of Quebec and the federal laws of Canada
applicable therein.

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents to a departure from the due performance of the
Obligations of the Loan Parties hereunder or thereunder. Any such agreement,
waiver or consent made with such written consent shall be effective to bind all
the Lenders and the Loan Parties; provided, that, without the written consent of
all the Lenders, no such agreement, waiver or consent may be made which will:

11.1.1. Increase of Commitment; Extension of Expiration Date.

Except as set forth in Section 2.12, increase the amount of the Revolving Credit
Commitment of any Lender hereunder or extend the Expiration Date;

11.1.2. Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan except for mandatory prepayments required under
Section 5.5.5 and mandatory reductions of the Commitments on the Expiration
Date), the Commitment Fee or any other fee payable to any Lender, or reduce the
principal amount of or the rate of interest borne by any Loan or reduce the
Commitment Fee or any other fee payable to any Lender, or otherwise affect the
terms of payment of the principal of or interest of any Loan, the Commitment Fee
or any other fee payable to any Lender;

 

104



--------------------------------------------------------------------------------

11.1.3. Release of Collateral or Guarantor.

Except for (i) sales of assets or capital stock permitted by Section 8.2.7
[Disposition of Assets or Subsidiaries], and (ii) releases of Guarantors and
Collateral as authorized under Section 8.2.9 [Subsidiaries, Partnerships and
Joint Ventures], release all or substantially all the Collateral, any Guarantor
from its Obligations under any Guaranty Agreement or any other security for any
of the Loan Parties’ Obligations; or

11.1.4. Miscellaneous.

Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.6 [Exculpatory Provisions,
Etc.] or 10.13 [Equalization of Lenders] or this Section 11.1, alter any
provision regarding the pro rata treatment of the Lenders, change the definition
of Required Lenders, or change any requirement providing for the Lenders or the
Required Lenders to authorize the taking of any action hereunder;

provided, further, that (i) no agreement, waiver or consent which would modify
the interests, rights or obligations of the Administrative Agent in its capacity
as Administrative Agent or as the issuer of Letters of Credit shall be effective
without the written consent of the Administrative Agent, and (ii) no agreement,
waiver or consent which would modify the interests, rights or obligations of any
Lender in its capacity as an Issuing Bank hereunder shall be effective without
the written consent of such Lender. The Administrative Agent shall, upon request
of the Borrower, and without the consent of any Lender if no Potential Default
or Event of Default exists, release from the Lien of the relevant Loan Documents
any Collateral upon the sale or disposition thereof which is permitted by
Section 8.2.7. Upon the request of the Borrower and provided no Event of Default
has occurred and is continuing, the Administrative Agent may, in its discretion,
release from the Lien of the relevant Loan Documents any Collateral that is
subject to a Purchase Money Security Interest permitted under this Agreement to
the extent such release is requested by the party providing such purchase money
financing.

11.2 No Implied Waivers; Cumulative Remedies; Writing Required.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power,
remedy or privilege preclude any further exercise thereof or of any other right,
power, remedy or privilege. The rights and remedies of the Administrative Agent
and the Lenders under this Agreement and any other Loan Documents are cumulative
and not exclusive of any rights or remedies which they would otherwise have. Any
waiver, permit, consent or approval of any kind or character on the part of any
Lender of any breach or default under this Agreement or any such waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.

 

105



--------------------------------------------------------------------------------

11.3 Reimbursement and Indemnification of Lenders by the Borrower; Taxes.

The Borrower agrees unconditionally upon demand to pay or reimburse to each
Lender (other than the Administrative Agent, as to which the Borrower’
Obligations are set forth in Section 10.5 [Reimbursement of Administrative Agent
By Borrower, Etc.]) and to save such Lender harmless against (i) liability for
the payment of all reasonable out-of-pocket costs, expenses and disbursements
(including fees and expenses of counsel (including allocated costs of staff
counsel) for each Lender except with respect to the following clauses (a) and
(b)), incurred by such Lender (a) in connection with the administration and
interpretation of this Agreement, and other instruments and documents to be
delivered hereunder, (b) relating to any amendments, waivers or consents
pursuant to the provisions hereof, (c) in connection with the enforcement of
this Agreement or any other Loan Document, or collection of amounts due
hereunder or thereunder or the proof and allowability of any claim arising under
this Agreement or any other Loan Document, whether in bankruptcy or receivership
proceedings or otherwise, (d) in any workout or restructuring or in connection
with the protection, preservation, exercise or enforcement of any of the terms
hereof or of any rights hereunder or under any other Loan Document or in
connection with any foreclosure, collection, insolvency, or bankruptcy
proceedings, and (e) in connection with any Environmental Complaint threatened
or asserted against the Lender in any way relating to or arising out of this
Agreement or any other Loan Documents (including, without limitation, the
protection, preservation, exercise or enforcement of any of the terms hereof or
of any rights hereunder or under any other Loan Document or in connection with
any foreclosure, collection or bankruptcy proceedings or in any workout or
restructuring), or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Lender, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by such Lender hereunder or thereunder, provided that no Borrower shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements (A) if
the same results from such Lender’s gross negligence or willful misconduct, or
(B) if the Borrower was not given notice of the subject claim and the
opportunity to participate in the defense thereof, at its expense (except that
the Borrower shall remain liable to the extent such failure to give notice does
not result in a loss to the Borrower), or (C) if the same results from a
compromise or settlement agreement entered into without the consent of the
Borrower, which shall not be unreasonably withheld. The Lenders will attempt to
minimize the fees and expenses of legal counsel for the Lenders which are
subject to reimbursement by the Borrower hereunder by considering the usage of
one law firm to represent the Lenders and the Administrative Agent if
appropriate under the circumstances. The Borrower agrees unconditionally to pay
all stamp, document, transfer, recording, goods and services (or value added),
or filing taxes or fees and similar impositions now or hereafter determined by
the Administrative Agent or any Lender to be payable in connection with this
Agreement or any other Loan Document or the transactions contemplated thereby,
and the Borrower agrees unconditionally to save the Administrative Agent and the
Lenders harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions.

 

106



--------------------------------------------------------------------------------

11.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods] with respect to Interest
Periods under the Euro-Rate Option) and such extension of time shall be included
in computing interest and fees, except that the Loans shall be due on the
Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

11.5 Funding by Branch, Subsidiary or Affiliate.

11.5.1. Notional Funding.

Each Lender shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 11.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Lender) of
such Lender to have made, maintained or funded any Loan to which the Euro-Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrower to such other office),
and as a result of such change, the Borrower would not be under any greater
financial obligation pursuant to Section 5.6 [Additional Compensation in Certain
Circumstances] than it would have been in the absence of such change. Notional
funding offices may be selected by each Lender without regard to such Lender’s
actual methods of making, maintaining or funding the Loans or any sources of
funding actually used by or available to such Lender.

11.5.2. Actual Funding.

Each Lender shall have the right from time to time to make or maintain any Loan
by arranging for a branch, Subsidiary or Affiliate of such Lender to make or
maintain such Loan subject to the last sentence of this Section 11.5.2. If any
Lender causes a branch, Subsidiary or Affiliate to make or maintain any part of
the Loans hereunder, all terms and conditions of this Agreement shall, except
where the context clearly requires otherwise, be applicable to such part of the
Loans to the same extent as if such Loans were made or maintained by such
Lender, but in no event shall any Lender’s use of such a branch, Subsidiary or
Affiliate to make or maintain any part of the Loans hereunder cause such Lender
or such branch, Subsidiary or Affiliate to incur any cost or expenses payable by
the Borrower hereunder or require the Borrower to pay any other compensation to
any Lender (including any expenses incurred or payable pursuant to Section 5.6
[Additional Compensation in Certain Circumstances]) which would otherwise not be
incurred.

 

107



--------------------------------------------------------------------------------

11.6 Notices.

Any notice, request, demand, direction or other communication (for purposes of
this Section 11.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 11.6) in
accordance with this Section 11.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 11.6. Any Notice shall be effective:

(i) In the case of hand-delivery, when delivered;

(ii) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested or Australia Post, by registered mail (as the case may require);

(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

(iv) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

(v) In the case of electronic transmission, when actually received;

(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 11.6; and

(vii) If given by any other means (including by overnight courier), when
actually received.

Any Lender giving a Notice to a Loan Party shall concurrently send a copy
thereof to the Administrative Agent, and the Administrative Agent shall promptly
notify the other Lenders of its receipt of such Notice.

11.7 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such

 

108



--------------------------------------------------------------------------------

provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

11.8 Governing Law.

Each Letter of Credit and Section 2.10 [Letter of Credit Subfacility] shall be
subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, as the same
may be revised or amended from time to time, and to the extent not inconsistent
therewith, the internal laws of the Commonwealth of Pennsylvania without regard
to its conflict of laws principles, and the balance of this Agreement shall be
deemed to be a contract under the Laws of the Commonwealth of Pennsylvania and
for all purposes shall be governed by and construed and enforced in accordance
with the internal laws of the Commonwealth of Pennsylvania without regard to its
conflict of laws principles.

11.9 Prior Understanding.

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

11.10 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Administrative Agent or the Lenders, the
making of Loans, issuance of Letters of Credit, or payment in full of the Loans.
All covenants and agreements of the Loan Parties contained in Sections 8.1
[Affirmative Covenants], 8.2 [Negative Covenants] and 8.3 [Reporting
Requirements] herein shall continue in full force and effect from and after the
date hereof so long as the Borrower may borrow or request Letters of Credit
hereunder and until termination of the Commitments and payment in full of the
Loans and expiration or termination of all Letters of Credit. All covenants and
agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Section 5 [Payments]
and Sections 10.5 [Reimbursement of Administrative Agent by Borrower, Etc.],
10.7 [Reimbursement of Administrative Agent by Lenders, Etc.] and 11.3
[Reimbursement of Lenders by Borrower; Etc.], shall survive payment in full of
the Loans, expiration or termination of the Letters of Credit and termination of
the Commitments.

11.11 Successors and Assigns.

(i) This Agreement shall be binding upon and shall inure to the benefit of the
Lenders, the Administrative Agent, the Loan Parties and their respective
successors

 

109



--------------------------------------------------------------------------------

and assigns, except that none of the Loan Parties may assign or transfer any of
its rights and Obligations hereunder or any interest herein. Each Lender may, at
its own cost, make assignments of or sell participations in all or any part of
its Commitments and the Loans made by it to one or more banks or other entities,
subject to the consent of the Borrower and the Administrative Agent with respect
to any assignee, such consent not to be unreasonably withheld, provided that
(1) no consent of the Borrower shall be required (A) if an Event of Default
exists and is continuing, or (B) in the case of an assignment by a Lender to an
Affiliate of such Lender, and (2) any assignment by a Lender to a Person other
than an Affiliate of such Lender may not be made in amounts less than the lesser
of $5,000,000 or the amount of the assigning Lender’s Commitment, provided that
any Lender party to this Agreement as of the Closing Date (each, an “Existing
Lender”) may make assignments to any other Existing Lender in any amount
(without regard to the $5,000,000 limitation in clause (2)). In the case of an
assignment, upon receipt by the Administrative Agent of the Assignment and
Assumption Agreement, the assignee shall have, to the extent of such assignment
(unless otherwise provided therein), the same rights, benefits and obligations
as it would have if it had been a signatory Lender hereunder, the Commitments
shall be adjusted accordingly, and upon surrender of any Note subject to such
assignment, the applicable Borrower shall execute and deliver a new Note to the
assignee in an amount equal to the amount of the Revolving Credit Commitment
assumed by it and a new Revolving Credit Note to the assigning Lender in an
amount equal to the Revolving Credit Commitment retained by it hereunder. Any
Lender which assigns any or all of its Commitment or Loans to a Person other
than an Affiliate of such Lender shall pay to the Administrative Agent a service
fee in the amount of $3,500 for each assignment. In the case of a participation,
the participant shall only have the rights specified in Section 9.2.3 [Set-off]
(the participant’s rights against such Lender in respect of such participation
to be those set forth in the agreement executed by such Lender in favor of the
participant relating thereto and not to include any voting rights except with
respect to changes of the type referenced in Sections 11.1.1 [Increase of
Commitment, Etc.], 11.1.2 [Extension of Payment, Etc.], or 11.1.3 [Release of
Collateral or Guarantor]), all of such Lender’s obligations under this Agreement
or any other Loan Document shall remain unchanged, and all amounts payable by
any Loan Party hereunder or thereunder shall be determined as if such Lender had
not sold such participation.

(ii) Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrower and
the Administrative Agent the form of certificate described in Section 11.17 [Tax
Withholding Clause] relating to federal income tax withholding. Each Lender may
furnish any publicly available information concerning any Loan Party or its
Subsidiaries and any other information concerning any Loan Party or its
Subsidiaries in the possession of such Lender from time to time to assignees and
participants (including prospective assignees or participants), provided that
such assignees and participants agree to be bound by the provisions of
Section 11.12 [Confidentiality].

(iii) Notwithstanding any other provision in this Agreement, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
under this Agreement, its Note and the other Loan Documents to any Federal
Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR Section 203.14 without notice to or consent of the Borrower or
the Administrative Agent. No such pledge or grant of a security interest shall
release the transferor Lender of its obligations hereunder or under any other
Loan Document.

 

110



--------------------------------------------------------------------------------

11.12 Confidentiality.

11.12.1. General.

The Administrative Agent and the Lenders each agree to keep confidential all
information obtained from any Loan Party or its Subsidiaries which is nonpublic
and confidential or proprietary in nature (including any information the
Borrower specifically designates as confidential), except as provided below, and
to use such information only in connection with their respective capacities
under this Agreement and for the purposes contemplated hereby. The
Administrative Agent and the Lenders shall be permitted to disclose such
information (i) to outside legal counsel, accountants and other professional
advisors who need to know such information in connection with the administration
and enforcement of this Agreement, subject to agreement of such Persons to
maintain the confidentiality, (ii) to assignees and participants as contemplated
by Section 11.11, and prospective assignees and participants, (iii) to the
extent requested by any bank regulatory authority or, with notice to the
Borrower, as otherwise required by applicable Law or by any subpoena or similar
legal process, or in connection with any investigation or proceeding arising out
of the transactions contemplated by this Agreement, (iv) if it becomes publicly
available other than as a result of a breach of this Agreement or becomes
available from a source not known to be subject to confidentiality restrictions,
or (v) if the Borrower shall have consented to such disclosure. Notwithstanding
anything herein to the contrary, the information subject to this Section 11.12.1
shall not include, and the Administrative Agent and each Lender may disclose
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, Letters of Credit and
transactions contemplated hereby.

11.12.2. Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or affiliate of any Lender
receiving such information shall be bound by the provisions of Section 11.12.1
as if it were a Lender hereunder. Such Authorization shall survive the repayment
of the Loans and other Obligations and the termination of the Commitments.

 

111



--------------------------------------------------------------------------------

11.13 Counterparts.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

11.14 Agents’ or Lender’s Consent.

Whenever the Administrative Agent’s or any Lender’s consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, the Administrative Agent and each
Lender shall be authorized to give or withhold such consent in its sole and
absolute discretion and to condition its consent upon the giving of additional
collateral, the payment of money or any other matter.

11.15 Exceptions.

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

11.16 CONSENT TO FORUM; WAIVER OF JURY TRIAL.

EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE
ADDRESSES PROVIDED FOR IN SECTION 11.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH LOAN PARTY WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN
AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.
EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF
OR RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO THE
FULL EXTENT PERMITTED BY LAW.

 

112



--------------------------------------------------------------------------------

11.17 Certifications from Lenders and Participants.

11.17.1. Tax Withholding Clause.

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and, upon the
written request of the Administrative Agent, each other Lender or assignee or
participant of a Lender) agrees that it will deliver to each of the Borrower and
the Administrative Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under § 1.1441-1(c)(16) of the Income Tax Regulations
(the “Regulations”)) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code. The term “Withholding Certificate” means a Form W-9; a Form
W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Internal Revenue Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
Each Lender, assignee or participant required to deliver to the Borrower and the
Administrative Agent a Withholding Certificate pursuant to the preceding
sentence shall deliver such valid Withholding Certificate as follows: (A) each
Lender which is a party hereto on the Closing Date shall deliver such valid
Withholding Certificate at least five (5) Business Days prior to the first date
on which any interest or fees are payable by the Borrower hereunder for the
account of such Lender; (B) each assignee or participant shall deliver such
valid Withholding Certificate at least five (5) Business Days before the
effective date of such assignment or participation (unless the Administrative
Agent in its sole discretion shall permit such assignee or participant to
deliver such valid Withholding Certificate less than five (5) Business Days
before such date in which case it shall be due on the date specified by the
Administrative Agent). Each Lender, assignee or participant which so delivers a
valid Withholding Certificate further undertakes to deliver to each of the
Borrower and the Administrative Agent two (2) additional copies of such
Withholding Certificate (or a successor form) on or before the date that such
Withholding Certificate expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by the Borrower or the Administrative Agent.
Notwithstanding the submission of a Withholding Certificate claiming a reduced
rate of or exemption from U.S. withholding tax, the Administrative Agent shall
be entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the Regulations. Further, the Administrative Agent is indemnified under §
1.1461-1(e) of the Regulations against any claims and demands of any Lender or
assignee or participant of a Lender for the amount of any tax it deducts and
withholds in accordance with regulations under § 1441 of the Internal Revenue
Code.

11.17.2. USA Patriot Act.

Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the

 

113



--------------------------------------------------------------------------------

certification requirement contained in Section 313 of the USA Patriot Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
states or foreign county, and (ii) subject to supervision by a banking authority
regulating such affiliated depository institution or foreign bank) shall deliver
to the Agent the certification, or, if applicable, recertification, certifying
that such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (1) within 10
days after the Closing Date, and (2) as such other times as are required under
the USA Patriot Act.

11.18 Joinder of Guarantors.

Any Subsidiary of the Borrower which is required to join this Agreement as a
Guarantor pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] shall execute and deliver to the Administrative Agent (i) a Guarantor
Joinder in substantially the form attached hereto as Exhibit 1.1(G)(2) pursuant
to which it shall join as a Guarantor each of the documents to which the
Guarantors are parties; (ii) documents in the forms described in Section 7.1
[First Loans] modified as appropriate to relate to such Subsidiary; and
(iii) documents necessary to grant and perfect Prior Security Interests to the
Administrative Agent for the benefit of the Lenders in all Collateral held by
such Subsidiary. The Loan Parties shall deliver such Guarantor Joinder and
related documents to the Administrative Agent within five (5) Business Days
after the date of the filing of such Subsidiary’s articles of incorporation or
constitution if the Subsidiary is a corporation, the date of the filing of its
certificate of limited partnership if it is a limited partnership or the date of
its organization if it is an entity other than a limited partnership or
corporation. The Administrative Agent and the Lenders acknowledge and agree that
the guaranty agreements provided by Koppers Luxembourg and Koppers Mauritius
pursuant to the Existing Credit Agreement are terminated effective as of the
Closing Date.

[SIGNATURE PAGES FOLLOW]

 

114



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

KOPPERS INC. By:  

/s/ Brian H. McCurrie

Name:   Brian H. McCurrie Title:   Vice President/Chief Financial Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

CONCRETE PARTNERS, INC. By:  

/s/ Brian H. McCurrie

Name:   Brian H. McCurrie Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

SIGNED for and on behalf of

CONTINENTAL CARBON AUSTRALIA

PTY LTD by its duly appointed attorney(s):)

 

Louann E. Tronsberg-Deihle

   

/s/ Louann E. Tronsberg-Deihle

who certifies/certify that he/she/they have no notice of the revocation of the
power of attorney in the presence of:     Attorney(s) signature

/s/ Cory Hester

    Witness signature    

Cory Hester

    Print name of Witness    



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

KOPPERS ASIA LLC By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

SIGNED for and on behalf of KOPPERS AUSTRALIA HOLDING COMPANY PTY LTD by its
duly appointed attorney(s):)

 

Brian H. McCurrie

   

/s/ Brian H. McCurrie

who certifies/certify that he/she/they have no notice of the revocation of the
power of attorney in the presence of:     Attorney(s) signature

/s/ Cory Hester

    Witness signature    

Cory Hester

    Print name of Witness    



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

SIGNED for and on behalf of KOPPERS

AUSTRALIA PTY LTD by its duly

appointed attorney(s):)

 

Louann E. Tronsberg-Deihle

   

/s/ Louann E. Tronsberg-Deihle

who certifies/certify that he/she/they have no notice of the revocation of the
power of attorney in the presence of:     Attorney(s) signature

/s/ Cory Hester

    Witness signature    

Cory Hester

    Print name of Witness    



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

SIGNED for and on behalf of KOPPERS

CARBON MATERIALS & CHEMICALS

PTY LTD by its duly appointed attorney(s):)

 

Louann E. Tronsberg-Deihle

   

/s/ Louann E. Tronsberg-Deihle

who certifies/certify that he/she/they have no notice of the revocation of the
power of attorney in the presence of:     Attorney(s) signature

/s/ Cory Hester

    Witness signature    

Cory Hester

    Print name of Witness    



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

KOPPERS CONCRETE PRODUCTS, INC. By:  

/s/ Brian H. McCurrie

Name:   Brian H. McCurrie Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

KOPPERS DELAWARE, INC. By:  

/s/ Brian H. McCurrie

Name:   Brian H. McCurrie Title:   President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

KOPPERS REDEMPTION, INC. By:  

/s/ Brian H. McCurrie

Name:   Brian H. McCurrie Title:   President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

SIGNED for and on behalf of KOPPERS

SHIPPING PTY LTD by its duly

appointed attorney(s):)

 

Brian H. McCurrie

   

/s/ Brian H. McCurrie

who certifies/certify that he/she/they have no notice of the revocation of the
power of attorney in the presence of:     Attorney(s) signature

/s/ Cory Hester

    Witness signature    

Cory Hester

    Print name of Witness    



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

SIGNED for and on behalf of KOPPERS

WOOD PRODUCTS PTY LTD by its duly

appointed attorney(s):)

 

Louann E. Tronsberg-Deihle

   

/s/ Louann E. Tronsberg-Deihle

who certifies/certify that he/she/they have no notice of the revocation of the
power of attorney in the presence of:     Attorney(s) signature

/s/ Cory Hester

    Witness signature    

Cory Hester

    Print name of Witness    



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

WORLD-WIDE VENTURES CORPORATION By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent By:  

/s/ Tracy J. Delock

Name:   Tracy J. Delock Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA, individually and as Syndication Agent By:  

/s/ Philip R. Medsger

Name:  

Philip R. Medsger

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A., individually and as Documentation Agent By:  

/s/ Stephen F. O’Sullivan

Name:  

Stephen F. O’Sullivan

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

FIRST COMMONWEALTH BANK, individually and as Syndication Agent By:  

/s/ C. Forrest Tefft

Name:  

C. Forrest Tefft

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

WELLS FARGO BANK, N.A., individually and

as Syndication Agent

By:  

/s/ J. Barrett Donovon

Name:  

J. Barrett Donovon

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

FIFTH THIRD BANK By:  

/s/ Jim Janovsky

Name:  

Jim Janovsky

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

NATIONAL CITY BANK By:  

/s/ Debra W. Riefner

Name:  

Debra W. Riefner

Title:  

Senior Vice President



--------------------------------------------------------------------------------

FIRSTMERIT BANK, N.A., as Lender By:  

/s/ Robert G. Morlar

Name:  

Robert G. Morlar

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

FIRST NATIONAL BANK OF PENNSYLVANIA By:  

/s/ John L. Hayes

Name:  

John L. Hayes

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

TRISTATE CAPITAL BANK By:  

/s/ Paul J. Oris

Name:  

Paul J. Oris

Title:  

Senior Vice President